Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

TO

CREDIT AGREEMENT

AMENDMENT NO. 3, dated as of November 1, 2018 (this “Amendment”), by and among
FIRST HUNTINGDON FINANCE CORP. (the “Borrower”), TOLL BROTHERS, INC. (the
“Company”), the other Subsidiaries of the Company party hereto, all of the
Existing Lenders under the Credit Agreement, the New Term Lenders (as defined
below) and SunTrust Bank, as Administrative Agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
February 3, 2014 (as amended by Amendment No. 1, dated as of May 19, 2016, and
by Amendment No. 2, dated as of August 2, 2016, and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Company, the Lenders from time to time party
thereto and the Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

WHEREAS, the Borrower has requested that the existing Lenders under the Credit
Agreement identified on Schedule 1 (the “Existing Lenders”) and the other
Lenders identified on Schedule 1 hereto (such other Lenders, the “New Lenders”)
provide additional Term Loan Commitments to the Borrower (the “Additional Term
Loan Commitments”) in an aggregate principal amount equal to $335,000,000 (the
“2018 Additional Term Loans” and each such Lender providing 2018 Additional Term
Loans, a “2018 Additional Term Loan Lender”);

WHEREAS, each 2018 Additional Term Loan Lender agrees, severally and not
jointly, upon the terms and subject to the conditions set forth herein, to
extend 2018 Additional Term Loans to the Borrower pursuant to the Credit
Agreement, in each case in the principal amount of the Additional Term Loan
Commitments set forth opposite such 2018 Additional Term Loan Lender’s name on
Schedule 1 hereto, which 2018 Additional Term Loans shall, immediately upon the
Amendment No. 3 Effective Date (as defined below), be combined with all
outstanding Term Advances to form a single Term Advance under the Credit
Agreement;

WHEREAS, concurrently with the incurrence of the 2018 Additional Term Loans, the
Borrower shall use a portion of the proceeds of the 2018 Additional Term Loans
to prepay (i) $5,000,000 aggregate principal amount of Term Loans held by The
Bank of New York Mellon and (ii) $30,000,000 aggregate principal amount of Term
Loans held by Beneficial Bank, in each case, plus all accrued and unpaid
interest (if any) due thereon (the “Amendment No. 3 Term Loan Prepayment”)

WHEREAS, on the Amendment No. 3 Effective Date, after giving effect to this
Amendment, the incurrence of the 2018 Additional Term Loans and the Amendment
No. 3 Term Loan Prepayment, the aggregate principal amount of the Term Loan
Commitments of the Lenders shall be as forth on Schedule 2 hereto;



--------------------------------------------------------------------------------

WHEREAS, concurrently with the incurrence of the 2018 Additional Term Loans, the
Borrower has requested that all of the Existing Lenders and each New Lender
agree to amend the Credit Agreement to make the changes set forth on Exhibit A
hereto (the “Amendment No. 3 Amendments”) and to permit the Amendment No. 3 Term
Loan Prepayment;

WHEREAS, Sections 2.21 and 9.2 of the Credit Agreement permit the Borrower to
make the Amendment No. 3 Amendments and the Amendment No. 3 Term Loan
Prepayments with the consent of all Lenders under the Credit Agreement (other
than any Non-Consenting Lenders);

WHEREAS, the Lenders party hereto constituting all of the Lenders under the
Credit Agreement on the date hereof after giving effect to the Amendment No. 3
Term Loan Prepayment have agreed to so amend the Credit Agreement and permit the
Amendment No. 3 Term Loan Prepayments;

WHEREAS, (i) SunTrust Bank shall act as the sole lead arranger and sole lead
bookrunner in respect of this Amendment, (ii) Sumitomo Mitsui Banking
Corporation, Wells Fargo Bank, N.A. and U.S. Bank, National Association shall
act as co-syndication agents in respect of this Amendment and (iii) Capital One,
National Association shall act as the documentation agent in respect of this
Amendment; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

  1.

Amendments to the Credit Agreement

Effective as of the Amendment No. 3 Effective Date, (a) the Credit Agreement is
hereby amended to (i) delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and (ii) add the underlined text
(indicated textually in the same manner as the following example: underlined
text) as set forth in the pages of the Credit Agreement attached hereto as
Exhibit A and (b) each of the Schedules to the Credit Agreement (other than
Schedule 1 thereto) is hereby amended and restated to read as set forth on
Exhibit A hereto.

 

  2.

Acknowledgements and Consents.

Pursuant to Sections 2.21 and 9.2 of the Credit Agreement, the Administrative
Agent, the Borrower, the Company and each Lender party hereto (constituting all
of the Lenders under the Credit Agreement on the date hereof after giving effect
to the Amendment No. 3 Term Loan Prepayment) hereby consents to (i) this
Amendment, including, without limitation, the amendments set forth in Section 1
hereof and the incurrence of the 2018 Additional Term Loans and (ii) the
Amendment No. 3 Term Loan Prepayments.

 

2



--------------------------------------------------------------------------------

  3.

Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above, and
each 2018 Additional Term Loan Lender shall fund 2018 Additional Term Loans in a
principal amount equal to its Additional Term Loan Commitment, when, and only
when, each of the following conditions precedent shall have been satisfied (the
“Amendment No. 3 Effective Date”):

(a) Executed Counterparts. The Administrative Agent shall have received duly
executed counterparts to this Amendment from the Borrower, the Company, each
other Loan Party and each Lender;

(b) Copies of the articles or certificate of incorporation of each of the
Borrower and the Company, together with all amendments, and a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation;

(c) Copies, certified by the Secretary or Assistant Secretary of each of the
Borrower and the Company, of the by laws and Board of Directors’ resolutions and
resolutions or actions of any other body authorizing the execution, delivery and
performance of this Amendment;

(d) An incumbency certificate, executed by the Secretary or Assistant Secretary
of each of the Borrower and the Company, which shall identify by name and title
and bear the signatures of the Authorized Officers and any other officers of the
Borrower or the Company (as applicable) authorized to sign this Amendment, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower or the Company (as
applicable);

(e) To the extent requested by the Administrative Agent, copies of the articles
or certificate of incorporation, partnership agreement or limited liability
company operating agreement of each other Loan Party, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation;

(f) To the extent requested by the Administrative Agent, copies, certified by
the Secretary or Assistant Secretary of each other Loan Party, of its by-laws
and of its Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the execution, delivery and performance of this
Amendment;

(g) An incumbency certificate, executed by the Secretary or Assistant Secretary
of each other Loan Party, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Loan Party
authorized to sign this Amendment;

(h) A certificate, signed by the chief financial officer, controller, chief
accounting officer or treasurer of the Borrower, stating that on the Amendment
No. 3 Effective Date, before and after giving effect to this Amendment
(including the incurrence of the 2018 Additional Term Loans), (i) no Default or
Unmatured Default has occurred and is continuing, (ii) that all of the
representations and warranties in Article VI of the Credit Agreement (as amended
by this Amendment) and Section 4 of this Amendment are true and correct in all
material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects), except to the extent any such representation

 

3



--------------------------------------------------------------------------------

or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent already qualified by materiality, in which case
said representations and warranties are true and correct in all respects) on and
as of such earlier date; provided, however, that references therein to the
“Credit Agreement” or any other term which includes the “Credit Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby and after giving
effect to the consents, waivers and amendments set forth herein and (iii) all
financial covenants set forth in Section 7.28 of the Credit Agreement will be
satisfied on a pro forma basis for the most recent determination period, after
giving effect to such borrowing of 2018 Additional Term Loans as if it occurred
on the last day of such determination period;

(i) Fees and Expenses Paid. The Borrower shall have paid (i) all expenses of the
Administrative Agent in connection with the preparation, reproduction, execution
and delivery of this Amendment (including, without limitation, the reasonable
and documented fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto) and (ii) all other fees and expenses in connection
with this Amendment that are required to be paid, in each case, to the extent
invoiced at least one (1) Business Day prior to the Amendment No. 3 Effective
Date;

(j) Opinion of Counsel. The Administrative Agent shall have received executed
legal opinions, addressed to the Administrative Agent and the Lenders, and in
form and substance reasonably satisfactory to the Administrative Agent, from:

(i) Ballard Spahr LLP, counsel to the Loan Parties and Nevada counsel of the
Subsidiaries of the Company;

(ii) John K. McDonald, Esq., general counsel to the Company;

(iii) Timothy Hoban, Esq., California counsel of the Subsidiaries of the
Company;

(iv) Mark J. Warshauer, Esq., New Jersey counsel of the Subsidiaries of the
Company;

(v) Kenneth J. Greenspan Esq., Pennsylvania counsel of the Subsidiaries of the
Company;

(vi) Nowak & Stauch LLP, Texas counsel of the Subsidiaries of the Company;

(vii) Thomas M. Tracy, Esq., Virginia counsel of the Subsidiaries of the
Company; and

(viii) Thomas J. Tracy, Esq., North Carolina counsel of the Subsidiaries of the
Company.

(k) Solvency Certificate. A solvency certificate signed by the chief financial
officer or treasurer of the Company, confirming the solvency of the Company and
its Subsidiaries on a consolidated basis after giving effect to this Amendment
and the incurrence of the 2018 Additional Term Loans on the Amendment No. 3
Effective Date.

 

4



--------------------------------------------------------------------------------

(l) Regulatory Documentation. The Administrative Agent shall have received
(i) all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the PATRIOT Act and (ii) to the
extent the Borrower or the Company constitute a legal entity customer under 31
C.F.R. § 1010.230, a certification regarding beneficial ownership required by 31
C.F.R. § 1010.230, in each case, that has been requested prior to the Amendment
No. 3 Effective Date.

(m) Payment of Accrued and Unpaid Interest. The Borrower shall have paid to each
Existing Lender holding Term Loans immediately prior to the Amendment No. 3
Effective Date all accrued and unpaid interest on such Term Loans held by such
Existing Lender to, but not including, the Amendment No. 3 Effective Date.

(n) Fees. The Borrower shall have paid to the Administrative Agent for the
account of (i) each Existing Lender, a consent fee in an amount equal to 0.15%
of the aggregate principal amount of Term Loans held by such Existing Lender
immediately prior to the Amendment No. 3 Effective Date; provided that, for the
sake of clarity, the Term Loans subject to the Amendment No. 3 Term Loan
Prepayment shall not be entitled to receive any of the fees contemplated by this
clause (i) and (ii) each 2018 Additional Term Loan Lender, an upfront fee in an
amount equal to 0.30% of the aggregate principal amount of Additional Term Loans
actually provided by such 2018 Additional Term Loan Lender on the Amendment
No. 3 Effective Date.

(o) Note. If requested by any 2018 Additional Term Loan Lender, the Borrower
shall have executed and delivered to the Administrative Agent a Note payable to
such 2018 Additional Term Loan Lender (or its registered assigns).

(p) Ratable Borrowing Notice. The Borrower shall have delivered to the
Administrative Agent at least three (3) Business Days prior to the Amendment
No. 3 Effective Date a Ratable Borrowing Notice with respect to the Term Loans
(or such shorter period as shall be agreed by the Borrower and the
Administrative Agent).

Amendment No. 3 Term Loan Prepayment. Concurrently with the incurrence by the
Borrower of the 2018 Additional Term Loans, the Borrower shall make the
Amendment No. 3 Term Loan Prepayment.

 

  4.

Representations and Warranties

On and as of the Amendment No. 3 Effective Date, after giving effect to this
Amendment and the incurrence of the 2018 Additional Term Loans (and the use of
proceeds thereof), each Loan Party hereby represents and warrants to the
Administrative Agent and each Lender as follows:

(a) each Loan Party has the power and authority and legal right to execute and
deliver the Loan Documents to which it is a party and to perform its obligations
thereunder. The

 

5



--------------------------------------------------------------------------------

execution and delivery by each Loan Party of the Loan Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper corporate (or, in the case of Loan Parties that are not
corporations, other) proceedings, and the Loan Documents constitute legal, valid
and binding obligations of the applicable Loan Parties enforceable against them
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally and by equitable principles (regardless of whether enforcement
is sought in equity or law);

(b) each of the representations and warranties of each Loan Party contained in
Article VI of the Credit Agreement (as amended by this Amendment) and any other
Loan Document is true and correct in all material respects (except to the extent
already qualified by materiality, in which case said representations and
warranties are true and correct in all respects) on and as of the Amendment
No. 3 Effective Date, as if made on and as of such date, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) on and as of such earlier date; provided, however, that
references therein to the “Credit Agreement” or any other term which includes
the “Credit Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby and after giving effect to the consents, waivers and amendments
set forth herein;

(c) no Default or Unmatured Default has occurred, is continuing or existed
immediately prior to or will exist immediately after giving effect to this
Amendment, the incurrence of the 2018 Additional Term Loans and the transactions
contemplated hereby;

(d) before and after giving effect to this Amendment and the incurrence of the
2018 Additional Term Loans (and the use of proceeds thereof), all financial
covenants set forth in Section 7.28 of the Credit Agreement will be satisfied on
a pro forma basis for the most recent determination period, after giving effect
to such borrowing of 2018 Additional Term Loans as if it occurred on the last
day of such determination period; and

(e) neither the execution and delivery by the Loan Parties of this Amendment,
the incurrence of the 2018 Additional Term Loans (and the use of proceeds
therefrom), nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof or of the Credit Agreement, as amended by
this Amendment, will violate (i) any Law binding on any of the Loan Parties or
their respective Property or (ii) the articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, of the Loan Parties, or (iii) the provisions of any indenture,
instrument or agreement to which any Loan Party is a party or is subject
(including, without limitation, the Credit Agreement as in effect immediately
prior to giving effect to this Amendment), or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of any
Loan Party pursuant to the terms of any such indenture, instrument or agreement
other than any such violation, conflict, default or Lien which, in the case of
each of clauses (i) and (iii) above (other than in the case of clause (iii) as
it relates to the Credit Agreement as in effect immediately prior to giving
effect to this Amendment), would not reasonably be expected to have a Material
Adverse Effect. As of the

 

6



--------------------------------------------------------------------------------

date hereof, no order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any Official Body or any other Person that has not
been obtained by any Loan Party, is required to be obtained by any Loan Party in
connection with the execution and delivery of this Amendment, any borrowings
heretofore made under the Credit Agreement, the payment and performance by the
Loan Parties of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

  5.

Reference to the Effect on the Loan Documents

(a) As of the Amendment No. 3 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, the Guarantors, any Agent or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except in each case as expressly set forth herein. This Amendment shall not
constitute a novation of the Credit Agreement or any of the Loan Documents.

(d) This Amendment shall constitute a “Loan Document” for all purposes under the
Credit Agreement and any other Loan Document.

 

  6.

Reaffirmation

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party (as modified hereby); (ii) with
respect to the Guarantors, its guarantee of the Obligations (including the 2018
Additional Term Loans) under the Guaranty Agreement; and (iii) agrees that
(A) each Loan Document to which it is a party shall continue to be in full force
and effect (as modified hereby) and (B) all guarantees, covenants and agreements
by such Loan Party under the Loan Documents shall continue to be in full force
and effect (as modified hereby) and shall accrue to the benefit of the Lenders
and the Administrative Agent and shall not be affected, impaired or discharged
hereby or by the transactions contemplated in this Amendment (except as
expressly provided herein).

 

7



--------------------------------------------------------------------------------

  7.

Tax Matters

For U.S. federal income tax purposes, each party hereto agrees that the 2018
Additional Term Loans shall be treated as fungible with all Term Loans
outstanding under the Credit Agreement immediately prior to the Amendment No. 3
Effective Date.

 

  8.

2018 Additional Term Loan Lenders

Effective as of the Amendment No. 3 Effective Date, each New Lender shall become
a party to the Credit Agreement (as amended by this Amendment) as a Lender,
shall have all of the rights and obligations of a Lender thereunder and agrees
to be bound by the terms and provisions thereof. Each 2018 Additional Term Loan
Lender agrees, on the Amendment No. 3 Effective Date, to make 2018 Additional
Term Loans to the Borrower in an amount equal to its Additional Term Loan
Commitment set forth opposite such 2018 Additional Term Loan Lender’s name on
Schedule 1 hereto. Each New Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Term Lender under the Credit Agreement (as amended by this
Amendment), (ii) it is a Qualified Bank, (iii) from and after the Amendment
No. 3 Effective Date, it shall be bound by the provisions of the Credit
Agreement (as amended by this Amendment) as a Term Lender thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment on the basis of which it is solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with the Credit Agreement (as amended by this Amendment) and the
other Loan Documents and has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender Party or any of
their respective Related Parties based on such documents and information, as it
has deemed appropriate, and (v) if it is a Non-U.S. Lender, it will deliver to
the Administrative Agent any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement (as amended by this Amendment),
duly completed and executed by the New Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, or any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, the Credit Agreement (as amended by this Amendment) and
the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Term Lender.

9.     Waiver of Breakage. Each of the Existing Lenders hereby waives any claims
otherwise available pursuant to Section 3.4 of the Credit Agreement or otherwise
with respect to any loss or expense that such Person may sustain or incur as a
consequence of any event caused by the payment of all accrued and unpaid
interest on the Term Loans held by each Existing Lender on the Amendment No. 3
Effective Date and the other transactions contemplated by this Amendment
(including the Amendment No. 3 Term Loan Prepayment).

 

8



--------------------------------------------------------------------------------

  10.

Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

  11.

Governing Law

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

  12.

Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

 

  13.

Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

  14.

Severability

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

 

9



--------------------------------------------------------------------------------

  15.

Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

  16.

Jurisdiction; Waiver of Jury Trial

The jurisdiction and waiver of right to trial by jury provisions in Sections
16.2 and 16.3 of the Credit Agreement are incorporated herein by reference
mutatis mutandis.

 

  17.

Amendment No. 3 Term Loan Prepayment.

This Amendment shall constitute a notice of prepayment in respect of the Term
Loan subject to the Amendment No. 3 Term Loan Prepayment for all purposes of the
Credit Agreement.

The Borrower hereby covenants and agrees that, on the Amendment No. 3 Effective
Date, it shall use a portion of the proceeds of the 2018 Additional Term Loans
to make the Amendment No. 3 Term Loan Prepayment.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

FIRST HUNTINGDON FINANCE CORP. By:   /s/ Martin P. Connor   Name:   Martin P.
Connor   Title:   Senior Vice President & Chief     Financial Officer

 

TOLL BROTHERS, INC., a Delaware corporation and each of the other Designated
Guarantors listed below on Exhibit B

 

By:   /s/ Martin P. Connor

Martin P. Connor, Senior Vice President or Vice President of (i) each of the
Designated Guarantors which is a corporation or limited liability company;
(ii) each corporate or limited liability company managing or general partner of
each of the Designated Guarantors which is a general or limited partnership; and
(iii) each corporate sole member of each of the Designated Guarantors which is a
limited liability company managed by its sole member.

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Each of the Designated Guarantors listed below on Exhibit C

By:   /s/ Richard T. Hartman

Richard T. Hartman, President of (i) each of the Designated Guarantors which is
a limited liability company; and (ii) each limited liability company general
partner of each of the Designated Guarantors which is a limited partnership.

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent and a Lender

By:  

/s/ Nick Preston

Name:   Nick Preston Title:   Director

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender

By:   /s/ William G. Karl

Name:   William G. Karl Title:   Executive Officer

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender

By:   /s/ Elena Bennett

Name:   Elena Bennett Title:   Senior Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender

By:  

/s/ William W. Hutchinson

Name:   William W. Hutchinson Title:   Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Capital One, National Association, as a Lender

By:   /s/ Jeffrey D. Wallace

Name:   Jeffrey D. Wallace Title:   Senior Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

The Bank of New York Mellon, as a Lender

By:   /s/ Carol Murray

Name:   Carol Murray Title:   Managing Director

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Fifth Third Bank, an Ohio banking corporation, as a Lender

By:   /s/ Talianna Carlson - Manne

Name:   Talianna Carlson - Manne Title:   Senior Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender

By:  

/s/ J. Richard Litton

Name:  

J. Richard Litton

Title:   Senior Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Comerica Bank, as a Lender

By:   /s/ Charles Weddell

Name:   Charles Weddell Title:   Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

People’s United Bank, as a Lender By:   /s/ Edward M. Dalton Name:   Edward M.
Dalton Title:   Senior Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender

By:   /s/ Brian Gallagher

Name:   Brian Gallagher Title:   Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Texas Capital Bank, National Association, as a Lender

By:   /s/ Daniel McClurkin

Name:   Daniel McClurkin Title:   Senior Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Beneficial Bank, as a Lender By:   /s/ Robert G. McGill Jr. Name:   Robert G.
McGill Jr. Title:   Senior Vice President

Toll Brothers – Credit Agreement

Amendment No. 3



--------------------------------------------------------------------------------

Schedule 1

2018 Additional Term Loan Lenders and Additional Term Loan Commitments

 

  2018 Additional Term Loan Lender      Additional Term Loan Commitment    
SunTrust Bank      $25,000,000     Wells Fargo, Bank National Association     
$65,000,000     Sumitomo Mitsui Banking Corporation      $50,000,000     U.S.
Bank National Association      $25,000,000     Capital One, National Association
     $25,000,000     PNC Bank, National Association      $25,000,000    
Comerica Bank      $25,000,000     People’s United Bank, National Association  
   $25,000,000     TD Bank, N.A.      $25,000,000     Texas Capital Bank,
National Association      $25,000,000     Fifth Third Bank      $20,000,000    
Total:      $335,000,000  



--------------------------------------------------------------------------------

Schedule 2

Lenders and Commitments

 

    Lender       Term Loan Commitment       SunTrust Bank     $125,000,000    
Sumitomo Mitsui Banking Corporation     $125,000,000     Wells Fargo Bank,
National Association     $125,000,000     U.S. Bank National Association    
$100,000,000     Capital One, National Association     $75,000,000     The Bank
of New York Mellon     $50,000,000     Fifth Third Bank     $50,000,000     PNC
Bank, National Association     $50,000,000     Comerica Bank     $25,000,000    
People’s United Bank, National Association     $25,000,000     TD Bank, N.A.    
$25,000,000     Texas Capital Bank, National Association     $25,000,000    

Total:

    $800,000,000  



--------------------------------------------------------------------------------

Exhibit A to

Amendment No. 3

[Attached]



--------------------------------------------------------------------------------

Unofficial Conformed VersionExhibit A

DEAL CUSIP NUMBER: 32051LAK0

TERM LOAN CUSIP NUMBER: 32051LAL8

CREDIT AGREEMENT

by and among

FIRST HUNTINGDON FINANCE CORP.,

TOLL BROTHERS, INC.,

and

THE LENDERS PARTY HERETO

and

SUNTRUST BANK,

as Administrative Agent

and

SUMITOMO MITSUI BANKING CORPORATION

and U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

CAPITAL ONE, NATIONAL ASSOCIATION

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

Dated as of February 3, 2014

As Amended by Amendment No. 1 on May 19, 2016

As Amended by Amendment No. 2 on August 2, 2016

And as Amended by Amendment No. 23 on August 2, 2016November 1, 2018

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

Lead Arranger and Bookrunner

Unofficially conformed to reflect Amendment No. 1, dated as of May 19, 2016 and
Amendment No. 2, dated as of August 2, 2016. In the event of any conflict
between this document and the Credit Agreement, Amendment No. 1 or Amendment
No. 2, the Credit Agreement, Amendment No. 1 or Amendment No. 2 shall control,
as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I

 

DEFINITIONS

 

1.1

 

Definitions

     1  

1.2

 

Other Definitional Provisions, etc.

     29   ARTICLE II

 

THE CREDITS

 

2.1

 

The Term Loan Facility

     2830    

2.1.1

  Term Loan Facility      2830    

2.1.2

  Mandatory Termination of Commitments      2830    

2.1.3

  Payment      2830  

2.2

 

Term Advances

     2831    

2.2.1

  Term Advances      2831    

2.2.2

  Ratable Advance Rate Options      2831    

2.2.3

  Method of Selecting Rate Options and Interest Periods for Term Advances     
2831    

2.2.4

  Conversion and Continuation of Outstanding Term Advances      2931    

2.2.5

  Limitations      3032    

2.2.6

  Interest Period      3032  

2.3

 

Reserved

     3032  

2.4

 

Reserved

     3032  

2.5

 

Minimum Amount of Each Term Advance; Maximum Number of Term Advances

     3032  

2.6

 

Optional Principal Payments

     3032  

2.7

 

[Reserved]

     3033  

2.8

 

Changes in Interest Rate, Etc

     3033  

2.9

 

Rates Applicable After Default, Past Due Amounts

     3133  

2.10

 

Method and Allocation of Payments

     3134  

2.11

 

Noteless Agreement; Evidence of Indebtedness

     3234  

2.12

 

Telephonic Notices

     3235  

2.13

 

Interest Payment Dates: Interest and Fee Basis

     3335  

2.14

 

Notification of Term Advances, Interest Rates and Prepayments

     3335  

2.15

 

Lending Installations

     3336  

2.16

 

Non-Receipt of Funds by the Administrative Agent

     3336  

2.17

 

[Reserved]34Extension of Term Loan Facility Maturity Date

     3436  

2.18

 

Additional Term Loans

     3437  

2.19

 

[Reserved]

     3539  

2.20

 

Replacement of a Lender

     3539  

2.21

 

Termination of Term Loans of Non-Consenting Lender

     3640  

 

i



--------------------------------------------------------------------------------

ARTICLE III

INCREASED COSTS; TAXES

 

3.1

  Increased Costs      3640  

3.2

  Capital Adequacy      3741  

3.3

  Availability of Certain Term Advances; Illegality      3741  

3.4

  Funding Indemnification      3842  

3.5

  Taxes      3843  

3.6

  Lender Statements: Survival of Indemnity      4145   ARTICLE IV

 

RESERVED

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.1

  Closing Conditions      4146  

5.2

  Each Term Advance      4348   ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

6.1

  Existence and Standing      4449  

6.2

  Authorization and Validity      4449  

6.3

  No Conflict; Consent      4549  

6.4

  Financial Statements      4550  

6.5

  Material Adverse Change      4550  

6.6

  Taxes      4550  

6.7

  Litigation and Contingent Obligations      4650  

6.8

  Subsidiaries      4651  

6.9

  Accuracy of Information      4651  

6.10

  Regulation U      4651  

6.11

  Material Agreements      4651  

6.12

  Compliance with Laws      4751  

6.13

  Ownership of Properties      4751  

6.14

  ERISA      4752    

6.14.1

   Plan Assets; Prohibited Transactions      4752    

6.14.2

   Liabilities      4752    

6.14.3

   Plans and Benefit Arrangements      4752  

6.15

  Investment Company Act      4853  

6.16

  Intentionally Omitted      4853  

6.17

  Employment Matters      4853  

6.18

  Environmental Matters      4853  

6.19

  Senior Debt Status      5055  

6.20

  Designated Guarantors      5055  

6.21

  Anti-Corruption Laws and Sanctions      5055  

6.22

  EEA Financial Institution      5055  

6.23

  FATCA      5055  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

 

COVENANTS

 

7.1

  Financial Reporting      5155  

7.2

  Use of Proceeds      5459  

7.3

  Notice of Default      5459  

7.4

  Conduct of Business      5459  

7.5

  Taxes      5459  

7.6

  Insurance      5459  

7.7

  Compliance with Laws      5459  

7.8

  Maintenance of Properties      5459  

7.9

  Inspection      5560  

7.10

  Mergers; Consolidations; Dissolutions      5560  

7.11

  Distributions of Securities      5560  

7.12

  Disposition of Assets      5560  

7.13

  Borrower a Wholly-Owned Subsidiary      5661  

7.14

  Investments and Acquisitions      5661  

7.15

  Liens      5661  

7.16

  Additional Designated Guarantors      5661  

7.17

  Subordinated Indebtedness      5762  

7.18

  Intercompany Loans, Loans from Non-Loan Parties      5762  

7.19

  Appraisals      5762    

7.19.1

  Procedures      5762    

7.19.2

  Costs      5865    

7.19.3

  Appraisers      5964  

7.20

  Mortgage Subsidiaries      5964  

7.21

 

[Reserved]

     5964  

7.22

 

[Reserved]

     5964  

7.23

  Plans and Benefit Arrangements      5964  

7.24

  Employment Matters      6065  

7.25

  Environmental Matters      6065  

7.26

  Environmental Certificates      6166  

7.27

  Senior Debt Status      6266  

7.28

  Financial Covenants      6267    

7.28.1

  Leverage Ratio      6267    

7.28.2

  Borrowing Base      6267    

7.28.3

  Tangible Net Worth      6368    

7.28.4

  Mortgage Subsidiaries      6368  

7.29

 

Financial Contracts

     6368  

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULTS

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

9.1

  Acceleration      6671  

9.2

  Amendments      6672  

9.3

  Preservation of Rights      6773   ARTICLE X

 

GENERAL PROVISIONS

 

10.1

  Survival of Representations      6873  

10.2

  Governmental Regulation      6873  

10.3

  Headings      6873  

10.4

  Entire Agreement      6873  

10.5

  Several Obligations Benefits of This Agreement      6873  

10.6

  Expenses; Indemnification      6874  

10.7

  Numbers of Documents      6975  

10.8

  Accounting      6975  

10.9

  Severability of Provisions      7075  

10.10

  Nonliability of Lenders      7075  

10.11

  Confidentiality      7076  

10.12

  Nonreliance      7177  

10.13

  Conversion and Non-Designation of Designated Guarantors      7277  

10.14

  PATRIOT Act      7480  

10.15

  Acknowledgment and Consent to Bail-in of EEA Financial Institutions      7480
  ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

11.1

  Appointment and Authority      7580  

11.2

  Administrative Agent Individually      7581  

11.3

  Exculpatory Provisions      7682  

11.4

  Reliance by Administrative Agent      7783  

11.5

  Delegation of Duties      7883  

11.6

  Resignation of Successor Administrative Agent      7883  

11.7

  Non-Reliance on Administrative Agent and Other Lenders      7984  

11.8

  No Other Duties, Etc.      80.85  

11.9

  Appointment of Supplemental Administrative Agents      8085  

11.10

  Administrative Agent’s Reimbursement and Indemnification      8086  

11.11

  Notice of Default      8186  

11.12

  Administrative Agent’s Fee      8186  

11.13

  Delegation to Affiliates      8187  

11.14

  Agent’s Responsibilities and Duties      8187  

11.15

  Withholding Taxes      8187  

 

iv



--------------------------------------------------------------------------------

11.16

 

Certain ERISA Matters

     87   ARTICLE XII

 

SETOFF; RATABLE PAYMENTS

 

12.1

 

Setoff

     8288  

12.2

 

Ratable Payments

     8289   ARTICLE XIII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

13.1

 

Successors and Assigns

     8289  

13.2

 

Participations

     8389    

13.2.1

  Permitted Participants; Effect      8389    

13.2.2

  Voting Rights      8490    

13.2.3

  Benefit of Setoff      8491  

13.3

 

Assignments

     8491    

13.3.1

  Permitted Assignments      8491    

13.3.2

  Effect, Effective Date      8592    

13.3.3

  [Reserved]      8692    

13.4

  Dissemination of Information      8692   ARTICLE XIV

 

NOTICES

 

14.1

 

Notices

     8693  

14.2

 

Change of Address

     8894   ARTICLE XV

 

COUNTERPARTS

 

ARTICLE XVI

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1

 

CHOICE OF LAW

     8895  

16.2

 

CONSENT TO JURISDICTION

     8895  

16.3

 

WAIVER OF JURY TRIAL

     8995  

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Pricing Schedule

 

Exhibit A    Form of Term Note Exhibit B    Form of Commitment and Acceptance
Exhibit C    Form of Opinion of Company’s General Counsel Exhibit D    Form of
Opinion of Ballard Spahr LLP Exhibit E    Form of Guaranty Exhibit F    Form of
Compliance Certificate Exhibit G    Form of Environmental Certificate Exhibit H
   Form of Assignment and Assumption Exhibit I-1    Form of U.S. Tax Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit I-2    Form of U.S. Tax Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit I-3    Form of
U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit I-4    Form of U.S. Tax Certificate
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Schedule 1    Lenders and Commitments Schedule 2    [Reserved]
Schedule 3    Permitted Liens Schedule 4    Existing Subordinated Indebtedness
Schedule 5    Intentionally Omitted Schedule 6    Litigation and Contingent
Obligations Schedule 7    Subsidiaries Schedule 8    Other Liens Schedule 9   
ERISA Matters Schedule 10    Environmental Matters

 

vi



--------------------------------------------------------------------------------

Unofficial Conformed VersionExhibit A

DEAL CUSIP NUMBER: 32051LAK0

TERM LOAN CUSIP NUMBER: 32051LAL8

CREDIT AGREEMENT

This Credit Agreement, dated as of February 3, 2014, is among First Huntingdon
Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the “Company”), the Lenders
party hereto and SunTrust Bank, as Administrative Agent (the “Administrative
Agent”).

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree, as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement:

“2018 Additional Term Loan Commitment” means, for each 2018 Additional Term Loan
Lender, the obligation of such 2018 Additional Term Loan Lender to make 2018
Additional Term Loans on the Amendment No. 3 Effective Date, not exceeding the
amount set forth in Schedule 1 to Amendment No. 3 opposite the name of such 2018
Additional Term Loan Lender.

“2018 Additional Term Loan Lenders” has the meaning assigned to such term in
Amendment No. 3.

“2018 Additional Term Loans” means the Loans made on the Amendment No. 3
Effective Date by the 2018 Additional Term Loan Lenders pursuant to Amendment
No. 3.

“ABR Advance” means ana Term Advance that bears interest at the Alternate Base
Rate.

“ABR Loan” means a Loan that bears interest at the Alternate Base Rate.

“Additional Borrowing Base Selected Assets” is defined in Section 7.19.2.

“Additional Lender” means a Qualified Bank (approved by the Administrative
Agent, which approval shall not be unreasonably withheld or delayed) or an
existing Lender that elects, upon request by the Borrower, to make an Additional
Term Loan, pursuant to Section 2.18.

“Additional Term Loan” means, with respect to an Additional Lender, such
Additional Lender’s Term Loan made pursuant to Section 2.18(c) with respect to
the Term Loan Facility.

“Additional Term Loan Commitment” means, for each Additional Lender, the
obligation of such Additional Lender to make Additional Term Loans not exceeding
the amount set forth in any Commitment and Acceptance that has become effective
pursuant to Section 2.18 of this Agreement.

“Additional Term Loan Effective Date” is defined in Section 2.18(c).



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Ratable Advance for
the relevant Interest Period or, with respect to the determination of clause
(b) of the definition of the Federal Funds/Euro Rate or clause (iii) of the
definition of Alternate Base Rate, for an Interest Period of one month, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100th of
1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

“Administrative Agent” means SunTrust Bank, in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

“Administrative Agent’s Fee Letter” means the Fee Letter.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agents” means any Lender under this Agreement designated, and in its capacity,
as a co-agent, documentation agent, managing agent or syndication agent (but not
the Administrative Agent).

“Agent Parties” is defined in Section 14.1(b).

“Agent’s Group” is defined in Section 11.2(b).

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Agreement of Sale” means a fully-executed written agreement (substantially in a
form approved by the Administrative Agent, which approval shall not be
unreasonably withheld or delayed) between a Loan Party and a purchaser that is
not an Affiliate of the Company or any other member of Toll Group, providing for
the sale of a residential unit to such purchaser, which agreement (i) shall
include no contingency for the purchaser selling another residence or any such
contingency shall have expired or otherwise been terminated, (ii) be accompanied
by a non-refundable (except on terms set forth in such agreement or as may be
prevented by applicable Law) deposit at least equal to the lesser of (x) ten
percent (10%) of the purchase price of the unit sold (at least one-half of which
deposit shall have been paid in cash), (y) the difference between the purchase
price set forth in such agreement and the amount of the mortgage contingency set
forth in such agreement (at least one-half of which deposit shall have been paid
in cash) and (z) the maximum amount of deposit which applicable Law permits the
seller of such unit to retain as liquidated damages if the closing of the sale
of such unit does not occur, and (iii) shall provide that the purchase price
shall be paid in cash or by title company check or by attorney check or by
certified or bank check at or before the closing of the sale (such cash or check
may be obtained

 

2



--------------------------------------------------------------------------------

by the purchaser from a loan provided by the seller or an Affiliate of the
seller). For the purpose of clause (z) above, applicable Law shall be deemed to
prohibit the seller from retaining a deposit if it creates a presumption that
the amount of such deposit is unreasonable and as such may not be retained by
the seller.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the sum of (a) the greatest of (i) the Prime Rate in effect on such day,
(ii) the Federal Funds Effective Rate in effect on such day plus 1⁄2 of 1% per
annum and (iii) the Adjusted LIBO Rate applicable for an interest period of one
month, plus 1.00% and (b) the Applicable Base Rate Margin.

“Alternative Letter of Credit” means any Existing Credit Agreement Letter of
Credit that is cash collateralized in accordancea manner substantially
consistent with Section 4.12 of the Existing Credit Agreement as in effect on
the Amendment No. 3 Effective Date.

“Amendment No. 1” means that certain amendment to this Agreement, dated as of
May 19, 2016, between the Borrower, the Company, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

“Amendment No. 2” means that certain amendment to this Agreement, dated as of
August 2, 2016, between the Borrower, the Company, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

“Amendment No. 3” means that certain amendment to this Agreement, dated as of
November 1, 2018, between the Borrower, the Company, the other Loan Parties
party thereto, the Lenders party thereto (including the 2018 Additional Term
Loan Lenders) and the Administrative Agent.

“Amendment No. 3 Effective Date” has the meaning assigned to such term in
Amendment No. 3. The Amendment No. 3 Effective Date shall be November 1, 2018.

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any governmental authority to whose jurisdiction a Loan Party is subject at such
time concerning or relating to bribery or corruption.

“Applicable Base Rate Margin” means with respect to an ABR Loan, the percentage
rate per annum applicable to such Loan, as determined pursuant to the Pricing
Schedule.

“Applicable Margins” means with respect to the Term Loan Facility, the
Applicable Ratable Advance Margin for the Term Loan Facility and the Applicable
Base Rate Margin for the Term Loan Facility, as applicable.

“Applicable Ratable Advance Margin” means, with respect to a Eurodollar Ratable
Advance or a Federal Funds/Euro-Rate Advance under the Term Loan Facility, the
percentage rate per annum applicable to such Term Loan, as determined pursuant
to the Pricing Schedule.

“Arranger” means SunTrust Robinson Humphrey, Inc. and its respective successors.

 

3



--------------------------------------------------------------------------------

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment and Assumption” is defined in Section 13.3.1.

“Assumed Purchase Money Loans” means at any time (a) the outstanding principal
amount of all loans secured by assets purchased by the Designated Guarantors and
assumed or entered into by the applicable Designated Guarantor on or within 90
days after the date of purchase, provided that (i) the principal amount of any
such loan does not exceed the purchase price of the applicable asset and
(ii) such loan may only be secured by a security interest or other lien on such
asset and improvements and construction thereon and other assets related to such
purchased assets which are customarily subject to liens and security interests
in connection with transactions of this nature in the normal course of the
Designated Guarantors’ business and (b) any amendment, modification, extension
or refinancing of such loans, provided that with respect to the loans, as
amended, modified, extended, or refinanced (X) the aggregate amount thereof
shall not exceed the purchase price of the applicable asset and (Y) such loans
and refinancings shall not be secured by any assets of any Loan Party other than
those initially purchased by the applicable Designated Guarantor and
improvements and construction thereon and other assets related to such purchased
assets which are customarily subject to liens and security interests in
connection with transactions of this nature in the normal course of the Loan
Parties’ homebuilding business.

“Authorized Officers” means those Persons designated by written notice to the
Administrative Agent from the applicable Loan Party, authorized to execute
notices, reports and other documents required hereunder. The Loan Parties may
amend such list of Persons from time to time by giving written notice of such
amendment to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the Controlled Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

4



--------------------------------------------------------------------------------

“Board” means The Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrower” means First Huntingdon Finance Corp., a Delaware corporation, and its
successors and assigns.

“Borrowing Base” means at any time the sum (without duplication) of (i) 100% of
unrestricted cash, Cash Equivalents or Marketable Securities of the Loan Parties
(excluding cash, Cash Equivalents and Marketable Securities that cash
collateralize Alternative Letters of Credit and other outstanding letters of
credit or similar arrangements) in excess of $10,000,000; (ii) 90% of Category 1
Borrowing Base Assets (except as otherwise hereinafter provided); (iii) 80% of
Category 2 Borrowing Base Assets (except as otherwise hereinafter provided);
(iv) 65% of Category 3 Borrowing Base Assets; and (v) 50% of Category 4
Borrowing Base Assets. Notwithstanding the foregoing, the Borrower may elect to
combine the Category 1 Borrowing Base Assets and Category 2 Borrowing Base
Assets into one category, in which event, in place of items (ii) and
(iii) above, 85% of the sum (without duplication) of the Category 1 Borrowing
Base Assets and Category 2 Borrowing Base Assets shall be included in the
Borrowing Base, provided that the Borrower shall represent and warrant in the
applicable Borrowing Base Certificate that (A) 85% of the sum (without
duplication) of the Category 1 Borrowing Base Assets and Category 2 Borrowing
Base Assets is less than (B) the sum (without duplication) of items (ii) and
(iii) above. All Borrowing Base Assets must be assets owned by the Loan Parties
subject only to Permitted Liens (other than clauses (vi), (xii)(A),
(xxivxxvi) and (xxvxxvii) of such definition) and (except as otherwise provided
in Section 7.19) shall be valued at book value, reduced (without duplication) by
the Remediation Adjustment (if any) applicable to such Borrowing Base Assets.
Notwithstanding anything to the contrary herein, assets owned by a Loan Party
which secure Permitted Purchase Money Loans, Permitted Nonrecourse Indebtedness
or Permitted Recourse Indebtedness (and thus constitute Excluded Assets) shall
not be included in the Borrowing Base.

“Borrowing Base Assets” means the Category 1 Borrowing Base Assets, Category 2
Borrowing Base Assets, Category 3 Borrowing Base Assets and Category 4 Borrowing
Base Assets.

“Borrowing Base Certificate” means a certificate, in a form satisfactory to the
Administrative Agent, calculating the Borrowing Base as of the last day of a
fiscal quarter, and delivered pursuant to Section 7.1(viii).

“Borrowing Base Selected Assets” is defined in Section 7.19.2.

“Borrowing Date” means a date on which a Term Advance is made hereunder.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York for the conduct of substantially all of their commercial
lending activities.

 

5



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Captive Insurance Company” means a Subsidiary of the Company that is subject to
regulation as an insurance company.

“cash collateralize” means, with respect to any Letter of Credit, cash in U.S.
dollars in an amount equal to the undrawn face amount of such Letter of Credit.

“Cash Equivalents” means (i) securities with maturities of 180 days or less
issued or fully guaranteed or insured by the United States or any agency or
instrumentality thereof, (ii) dollar denominated time and demand deposits and
certificates of deposit with maturities of 180 days or less and overnight bank
deposits of any commercial bank having capital, surplus and undivided profits
aggregating at least $500,000,000, (iii) repurchase obligations of any bank
satisfying the requirements of clause (ii) of this definition, (iv) commercial
paper and variable or fixed rate notes of a domestic issuer rated at least A-2
or better by S&P or P-2 or better by Moody’s and in either case maturing within
180 days, (v) securities with maturities of 180 days or less issued or fully
guaranteed by any state, commonwealth or territory of the United States or by
any political subdivision or taxing authority of any such state, commonwealth or
territory, and such securities of such state, commonwealth, territory, political
subdivision or taxing authority, as the case may be, are rated at least A by S&P
or A by Moody’s, (vi) securities with maturities of 180 days or less backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (ii) of this definition, or (vii) shares of “money market
funds” that comply with the criteria set forth in Rule 2a-7 of the Investment
Company Act of 1940, as amended.

“Category 1 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets):
(1) residential units and buildings under construction subject to an Agreement
of Sale; (2) completed residential units and buildings subject to an Agreement
of Sale; (3) land (and related site improvements and development costs) related
to the assets described in items (1) and (2); and (4) interest, overhead, taxes
and other costs (to the extent capitalized under GAAP) related to the assets
described in items (1), (2) and (3).

“Category 2 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets):
(1) residential units and buildings under construction not under Agreement of
Sale; (2) completed residential units and buildings not under Agreement of Sale;
(3) land (and related site improvements and development costs) related to the
assets described in items (1) and (2); and (4) interest, overhead, taxes and
other costs (to the extent capitalized under GAAP) related to the assets
described in items (1), (2) and (3).

 

6



--------------------------------------------------------------------------------

“Category 3 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1) site
improvements on land owned by a Loan Party that is not subject to an Agreement
of Sale; and (2) interest, overhead, taxes and other costs (to the extent
capitalized under GAAP) related to the assets described in item (1).

“Category 4 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets):
(1) acquisition and development costs (excluding site improvement costs) of land
owned by a Loan Party that is not subject to an Agreement of Sale; and
(2) interest, overhead, taxes and other costs (to the extent capitalized under
GAAP) related to the assets described in item (1).

“Change in Law” means the occurrence, after the date of this AgreementAmendment
No. 3 Effective Date, of any of the following: (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any one or more of the following
events:

(a) The acquisition by any Person, or two or more Persons acting in concert (in
each case, other than the Company or any other Loan Party), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of voting stock of a Loan Party; or

(b) There shall be consummated any consolidation or merger to which the Company
is a party except a merger or consolidation where the holders of voting stock of
the Company prior to such merger or consolidation own more than 50% of the
voting stock of the continuing or surviving corporation outstanding after such
merger or consolidation (whether or not the Company is such continuing or
surviving corporation).

“Closing Date” means the Business Day on which the conditions set forth in
Section 5.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment and Acceptance” is defined in Section 2.18(b).

 

7



--------------------------------------------------------------------------------

“Communications” is defined in Section 14.1(b).

“Company” means Toll Brothers, Inc., a Delaware corporation.

“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit F.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period in accordance with GAAP.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person guarantees or in effect guarantees any
Indebtedness of any other Person in any manner, whether directly or indirectly.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion” is defined in Section 10.13(a).

“Current Term Advance Amount” means, on any date of determination, the aggregate
principal amount of Term Advances outstanding under the Term Loan Facility on
such date. As of the Amendment No. 3 Effective Date, the Current Term Advance
Amount was equal to $800,000,000.

“Customary Recourse Exceptions” means exclusions from the exculpation provisions
for fraud, waste, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, bankruptcy
and insolvency events, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financings of real estate and other
matters customarily covered by a “carve out” guaranty in respect of transactions
of the nature contemplated by Permitted Nonrecourse Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article VIII.

 

8



--------------------------------------------------------------------------------

“Designated Guarantors” means any Subsidiary of the Company that at any time has
executed and delivered a Guaranty Agreement (or a Supplemental Guaranty) and
that has not been released from liability in accordance with the provisions of
Section 10.13.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” is defined in Section 13.1.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.

“Environmental Certificate” is defined in Section 7.26.

“Environmental Complaint” means any written complaint setting forth a cause of
action for personal or property damage or equitable relief, order, notice of
violation, citation, request for information issued pursuant to any
Environmental Laws by an Official Body, subpoena or other written notice of any
type relating to, arising out of, or issued pursuant to any of the Environmental
Laws or any Environmental Conditions, as the case may be.

“Environmental Conditions” means any conditions of the environment, including,
without limitation, the work place, the ocean, natural resources (including
flora or fauna), soil, surface water, ground water, any actual or potential
drinking water supply sources, substrata or the ambient air, relating to or
arising out of, or caused by the use, handling, storage, treatment, recycling,
generation, transportation, Release or threatened Release or other management or
mismanagement of Regulated Substances resulting from the use of, or operations
on, the Property.

“Environmental Laws” means any Laws relating to (i) the protection of the
environment, (ii) the effect of the environment on human health,
(iii) emissions, discharges or Releases of Regulated Substances into surface
water, ground water or land, or (iv) the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Regulated Substances
or the clean-up or other remediation thereof.

 

9



--------------------------------------------------------------------------------

“Environmentally Approved Land” means land owned by a Loan Party as to which
there has been delivered to such Loan Party and, to the extent required under
Section 7.26, the Administrative Agent an Environmental Certificate that either
(a) contains no exceptions on Exhibit A thereto except for Permitted
Environmental Exceptions, or (b) if it contains any exceptions other than
Permitted Environmental Exceptions, such exceptions shall have been (i) approved
by the Administrative Agent, which approval has not been reversed by the
Required Lenders under Section 7.267.26, which approval shall not be
unreasonably withheld or (ii) approved by the Required Lenders if the
Administrative Agent initially does not approve such exceptions, which approval
shall not be unreasonably withheld .

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Escrow Agreement” means an agreement or other similar arrangement with a
municipality or any other Official Body, including without limitation any
utility, water or sewer authority, or other similar entity, for the purpose of
assuring such municipality or other Official Body that the Company or an
Affiliate of the Company will properly and timely complete work it has agreed to
perform for the benefit of such municipality or other Official Body, under the
terms of which a bank (including a Lender hereunder) or other Person agrees to
set aside or otherwise make available a specified amount of funds which will be
paid to such municipality or other Official Body upon request by such
municipality or other Official Body in accordance with the terms of such
agreement in the event the Company or such Affiliate fails to perform such work.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Loan (other than a Federal Funds/Euro Rate Loan) which
bears interest at a Eurodollar Rate requested by the Borrower pursuant to
Section 2.2.

“Eurodollar Ratable Advance” means a Term Advance (other than a Federal
Funds/Euro-Rate Advance) which bears interest at a Eurodollar Rate requested by
the Borrower pursuant to Section 2.2.

“Eurodollar Rate” means, with respect to a Eurodollar Ratable Advance under the
Term Loan Facility for the relevant Interest Period or, with respect to the
determination of clause (b) of the definition of the Federal Funds/Euro-Rate,
for an Interest Period of one month, a rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the sum of (i) the Adjusted LIBO
Rate applicable to such Interest Period, plus (ii) the Applicable Ratable
Advance Margin in effect two Business Days prior to such Term Advance.

“Excess Investments” means at any time the amount (if any) by which Special
Investments exceeds 4050% of Consolidated Net Worth.

“Excluded Assets” means at any time any of the following assets of the Loan
Parties: (1) assets subject to any Lien securing Indebtedness (including, for
the avoidance of doubt, Permitted Purchase Money Loans, Permitted Nonrecourse
Indebtedness and Permitted Recourse Indebtedness); (2) land, site improvements,
development costs and units or buildings constructed or under construction on
such land if the applicable Loan Party has not received Preliminary Approval
with respect to such land or if such land is not Environmentally Approved Land;
and (3) payments for options.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of each Lender and any Agent, (i) Taxes
imposed on or measured by its overall net income, branch profits or franchise
Taxes (imposed in lieu of net income Taxes) to the extent any such Tax is
imposed as a result of (a) such Lender or Agent being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
Lending Installation located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (b) a present or former connection between
such Lender or Agent (as the case may be) and the taxing jurisdiction (other
than as a result of this Agreement or any transaction pursuant to this
Agreement), (ii) in the case of a Lender (other than an assignee pursuant to a
request by the Administrative Agent or the Borrower under Section 2.20), any
U.S. federal withholding Taxes to the extent imposed pursuant to a law in effect
on the date such Lender becomes a party to this Agreement (or designates a new
Lending Installation), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to the time of the designation of a new
Lending Installation (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 3.5,
(iii) withholding Taxes attributable to a Lender’s failure to comply with
Section 3.5(d), and (iv) any U.S. federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means (i) the Credit Agreement dated as of May 19,
2016 among the Borrower, the Company, the lenders party thereto and Citibank,
N.A., as Administrative Agent., as amended, amended and restated, supplemented
or waived from time to time or (ii) any other Credit Agreement that refinances
or otherwise replaces the Credit Agreement referred to in clause (i) above or
this clause (ii), in each case as amended, amended and restated, supplemented or
waived from time to time.

“Existing Credit Agreement Letter of Credit Obligations” means at any time the
sum of (i) the aggregate undrawn face amount of all outstanding Existing Credit
Agreement Letters of Credit, and (ii) the aggregate amount paid by an Issuing
Bank on any Existing Credit Agreement Letters of Credit to the extent (if any)
not reimbursed by the Borrower or the lenders under the Existing Credit
Agreement.

“Existing Credit Agreement Letters of Credit” means those letters of credit
issued, pursuant to the Existing Credit Agreement (including any “Existing
Letter of Credit” as defined in the Existing Credit Agreement).

“Extension Date” is defined in Section 2.17.

“Extension Period” is defined in Section 2.17.

“Extension Request” is defined in Section 2.17.

 

11



--------------------------------------------------------------------------------

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (ii) any current or future
regulations or other official interpretations thereof, (iii) any agreements
entered into pursuant to Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and (iv) any
intergovernmental agreement, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement implementing the
foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate is less than 0%, such rate
shall be deemed to be 0%.

“Federal Funds/Euro-Rate” means, for any day, an interest rate per annum equal
to the greater of (a) the sum of (i) the Federal Funds Effective Rate for the
Business Day immediately preceding such day, plus (ii) the Applicable Ratable
Advance Margin under the Term Loan Facility, plus (iii) 0.25% per annum, and
(b) a rate equal to the Eurodollar Rate for an Interest Period of one month
commencing on the second Business Day after such day. The Federal
Funds/Euro-Rate shall be recomputed each day.

“Federal Funds/Euro-Rate Advance” means a Term Advance that bears interest at
the Federal Funds/Euro-Rate.

“Federal Funds/Euro-Rate Loan” means a Loan that bears interest at the Federal
Funds/Euro-Rate.

“Fee Letter” means that certain fee letter dated January 9, 2014 among the
Borrower, the Company and SRH.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options.

“Financial Letter of Credit” means any Letter of Credit issued on behalf of a
Loan Party that is not a Performance Letter of Credit and that is issued to a
Person to ensure payment by a Loan Party or other Affiliate of the Company of a
financial obligation or satisfaction by a Loan Party or other Affiliate of any
other obligation of a Loan Party or other Affiliate.

“Fitch” means Fitch, Inc. or any successor thereto.

“Floating Rate” means the Alternate Base Rate or the Federal Funds/Euro-Rate.

 

12



--------------------------------------------------------------------------------

“Floating Rate Advance” means a Term Advance which bears interest at a Floating
Rate requested by the Borrower pursuant to Section 2.2.

“Floating Rate Loan” means a Loan that bears interest at a Floating Rate.

“GAAP” is defined in Section 10.8.

“Guarantors” means the Company and the Designated Guarantors.

“Guaranty Agreement” means the guaranty agreement of even date herewith executed
and delivered by the Company and the Designated Guarantors to the Administrative
Agent for the benefit of the Lenders, as such guaranty agreement may be amended
or modified (including, without limitation, by delivery of a Supplemental
Guaranty) and in effect from time to time.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services which would appear as a liability on the
consolidated balance sheet of such Person (other than accounts payable arising
in the ordinary course of such Person’s business and any obligation to pay a
contingent purchase price as long as such obligation remains contingent or is
paid within 10 days after it becomes due and payable), (iii) Indebtedness of
other Persons, whether or not assumed, secured by Liens on any property or asset
of such Person (but only to the extent of the value of such Property or asset if
such obligations have not been assumed by such Person), (iv) obligations which
are evidenced by notes, acceptances, or other similar instruments,
(v) obligations of such Person to purchase securities or other property arising
out of or in connection with the sale of the same or substantially similar
securities or property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations, (viii) the amount of Existing Credit Agreement Letter of Credit
Obligations in respect of Financial Letters of Credit, (ix) unpaid reimbursement
obligations (i.e., drawn but not reimbursed) under Performance Letters of
Credit, and (x) any other obligation for borrowed money which in accordance with
GAAP would be shown as a liability on the consolidated balance sheet of such
Person. The amount of Indebtedness shall include potential prepayment penalties
and premiums on such Indebtedness to the extent provided in the definition of
“Excluded Assets.” In no event shall Indebtedness include (a) Indebtedness owed
by one Loan Party to another Loan Party or to a Captive Insurance Company that
is wholly-owned, directly or indirectly, by the Company or (b) any obligation of
a Loan Party to reimburse the issuer of a performance bond issued in the
ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Period” means, with respect to a Eurodollar Ratable Advance, a period
of one, two, three or six months (or, subject to approval by all Term Lenders,
twelve months), commencing on a Business Day selected by the Borrower pursuant
to this Agreement or, with respect to the determination of clause (b) of the
definition of the Federal Funds/Euro Rate, a period of one month. Such Interest
Period shall end on the day which corresponds numerically to such date one, two,
three, six or twelve months thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third, sixth or twelfth
succeeding

 

13



--------------------------------------------------------------------------------

month, such Interest Period shall end on the last Business Day of such next,
second, third, sixth or twelfth succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

“Initial Term Loan” means Term Loans made by each Term Lender on the Closing
Date.

“Initial Term Loan Commitment” means, for each Term Lender, the obligation of
such Term Lender to make Term Loans on the Closing Date, not exceeding the
amount set forth in Schedule 1.

“Intercompany Agreement” is defined in Section 7.18.

“Intercompany Loans” means the loans from the Borrower to the applicable Loan
Party using the proceeds of Loans hereunder.

“Intercompany Notes” is defined in Section 7.18.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business) or contribution of capital by such Person; stocks,
bonds, mutual funds, partnership interests, notes, debentures or other
securities owned by such Person; any deposit accounts and certificate of deposit
owned by such Person; and structured notes, derivative financial instruments and
other similar instruments or contracts owned by such Person.

“Investment Grade Rating” means a rating of (i) BBB- or higher by S&P, or
(ii) Baa3 or higher by Moody’s (other agencies’ ratings shall not apply to the
determination of an Investment Grade Rating).

“Investments in Mortgage Subsidiaries” means, without duplication, at any time
the sum of the following: (i) all Investments by any Loan Party directly or
indirectly in the capital stock of or other payments (except in connection with
transactions for fair value in the ordinary course of business) to any of the
Mortgage Subsidiaries, (ii) all loans by any Loan Party directly or indirectly
to any of the Mortgage Subsidiaries, (iii) all Contingent Obligations of any
Loan Party directly or indirectly in respect of the obligations of any of the
Mortgage Subsidiaries, and (iv) all other obligations, contingent or otherwise,
of the Loan Parties to or for the benefit of any of the Mortgage Subsidiaries;
provided that, Investments in Mortgage Subsidiaries shall not include any
amounts that a Mortgage Subsidiary owes to a Loan Party to reimburse such Loan
Party for any taxes paid or payable by such Loan Party on account of such
Mortgage Subsidiary.

“IRS” means the U.S. Internal Revenue Service.

“Issuing Bank” means an “Issuing Bank” as defined in the Existing Credit
Agreement.

“Labor Contracts” means all employee benefit plans, employment agreements,
collective bargaining agreements and labor contracts to which any Loan Party is
a party.

 

14



--------------------------------------------------------------------------------

“Law” means any and all applicable federal, state, local and foreign statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions, in each case of any Official Body.

“Lender” means Term Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.15.

“Letter of Credit” of a Person means a letter of credit or similar instrument
(such as an Escrow Agreement) which is issued upon the application of such
Person or upon which such Person is an account party or for which such Person is
in any way liable.

“Leverage Ratio” means at any time the ratio of (a) Total Indebtedness
(including Permitted Recourse Indebtedness, Permitted Nonrecourse Indebtedness
and Permitted Purchase Money Loans but excluding Alternative Letters of Credit
and outstanding Letters of Credit or similar arrangements included in Total
Indebtedness and not issued under the Existing Credit Agreement to the extent
collateralized by cash, Marketable Securities or Cash Equivalents), less the sum
of (i) up to $300,000,000500,000,000 of Permitted Nonrecourse Indebtedness and
(ii) unrestricted cash, Cash Equivalents and Marketable Securities (excluding
cash, Cash Equivalents and Marketable Securities that cash collateralize
Alternative Letters of Credit and other outstanding letters of credit or similar
arrangements) in excess of $10,000,000 in the aggregate held by the Toll Group;
provided that, no more than $300,000,000 of unrestricted cash, Cash Equivalents
and Marketable Securities (excluding cash, Cash Equivalents and Marketable
Securities that cash collateralize Alternative Letters of Credit and other
outstanding letters of credit or similar arrangements) held by entities that are
not Loan Parties may be netted from Total Indebtedness pursuant to this clause
(a), to (b) the sum of (i) Tangible Net Worth and (ii) fifty percent (50%) of
Subordinated Indebtedness that has a maturity that is more than 90 days after
the Term Loan Facility Maturity Date (provided that the amount in this clause
(b)(ii) shall not exceed 66-2/3% of Consolidated Net Worth).

“LIBO Rate” means, with respect to any Eurodollar Ratable Advance for any
Interest Period, or with respect to the determination of the Federal
Funds/Euro-Rate, the ICE Benchmark Administration Limited LIBOR Rate (“ICE
LIBOR”) as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by the Administrative
Agent from time to time), at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of the Interest Period for such Eurodollar
Ratable Advance, or, in the case of determination of the Federal
Funds/Euro-Rate, an Interest Period of one month, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Ratable Advance (or Federal Funds/Euro-Rate) for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that, if the LIBO Rate is less than 0%, such rate shall be deemed to be 0%.

 

15



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof). For avoidance of doubt,
the term “Loan” includes each Initial Term Loan, 2018 Additional Term Loan and
Additional Term Loan.

“Loan Documents” means this Agreement, (including as amended by Amendment No. 1,
Amendment No. 1,2, and Amendment No. 3), the Guaranty Agreements and any Notes
issued pursuant to Section 2.11.

“Loan Parties” means the Company, the Borrower and (subject to the provisions of
Section 10.13) the Designated Guarantors.

“Losses” is defined in Section 10.6(b).

“Marketable Securities” means (i) securities with maturities of two years or
less issued or fully guaranteed or insured by the United States or any agency or
instrumentality thereof, (ii) dollar denominated time and demand deposits and
certificates of deposit with maturities of two years or less and overnight bank
deposits of any commercial bank having either capital, surplus and undivided
profits aggregating at least $500,000,000, total Tier 1 capital as most recently
reported by Bloomberg L.P. of at least $500,000,000 or long-term debt or deposit
ratings of at least A- by S&P or A3 by Moody’s, (iii) repurchase obligations of
any bank satisfying the requirements of clause (ii) of this definition,
(iv) commercial paper and variable or fixed rate notes of at least a domestic
issuer rated at least A-2 or better by S&P or P2 or better by Moody’s and in
either case maturing within two years, (v) securities with maturities of two
years or less issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory, and such securities of such state,
commonwealth, territory, political subdivision or taxing authority, as the case
may be, are rated at least A- by S&P or A3 by Moody’s, (vi) securities with
maturities of two years or less issued or fully guaranteed by any member country
of the OECD that are rated at least A- by S&P or A3 by Moody’s, (vii) securities
with maturities of two years or less backed by standby letters of credit issued
by any commercial bank satisfying the requirements of clause (ii) of this
definition, (viii) shares of “money market funds” that comply with the criteria
set forth in Rule 2a-7 of the Investment Company Act of 1940, as amended, or
(ix) bonds that mature within two years and that have an Investment Grade
Rating.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Loan Parties taken
as a whole, (ii) the ability of the Loan Parties taken as a whole to perform
their obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

 

16



--------------------------------------------------------------------------------

“Material Indebtedness” is defined in Section 8.4.

“Maximum Deductible Amount” is defined in Section 7.28.3.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Mortgage Banking Business” means the business of issuing mortgage loans on
residential properties (whether for purchase of homes or refinancing of existing
mortgages), purchasing and selling mortgage loans, issuing securities backed by
mortgage loans, acting as a broker of mortgage loans and other activities
customarily associated with mortgage banking and related businesses.

“Mortgage Subsidiaries’ Adjusted Shareholders’ Equity” means at any time the
stockholders’ equity (less goodwill) of the Mortgage Subsidiaries determined on
a consolidated basis in accordance with GAAP, plus the outstanding amount of any
loans made by the Loan Parties to the Mortgage Subsidiaries (except for
intercompany payables to one or more of the Loan Parties in respect of the
Mortgage Subsidiaries’ share of accrued consolidated income tax liabilities
which have not yet been paid by the Loan Parties) or other Investments in
Mortgage Subsidiaries that are not included in the stockholders’ equity of the
Mortgage Subsidiaries.

“Mortgage Subsidiaries’ Liabilities” means at any time all Indebtedness of any
of the Mortgage Subsidiaries at such date determined on a combined basis as a
group in accordance with GAAP, plus accrued income taxes payable by any of the
Mortgage Subsidiaries within one year of such date.

“Mortgage Subsidiary” means any corporation, limited partnership, limited
liability company or business trust that is (a) organized on or after the
Closing Date as a Mortgage Subsidiary or designated by the Company as a Mortgage
Subsidiary on or after the Closing Date, (b) a Subsidiary of the Company and
(c) engaged in the Mortgage Banking Business.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party and to which more than one employer is obligated to
make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

“New Term Lender” means an Additional Lender that, immediately prior to its
purchase of the Term Loans of a Term Lender pursuant to Section 2.20 or its
issuance of Additional Term Loans pursuant to Section 2.18, was not a Term
Lender hereunder.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.

 

17



--------------------------------------------------------------------------------

“Non-Designation” is defined in Section 10.13.

“Non-Loan Parties” means members of the Toll Group or any Affiliate thereof,
excluding the Company, the Borrower and the Designated Guarantors.

“Non-U.S. Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Notes” means the Term Notes; and “Note” means any one of the Notes.

“Notice” is defined in Section 14.1(c).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.

“OECD” means the Organisation for Economic Co-operation and Development.

“Officer’s Certificate” means a certificate signed by a Senior Executive of the
Company.

“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of any of the foregoing, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Other Taxes” is defined in Section 3.5(b).

“Participant” is defined in Section 13.2.1(a).

“Participant Register” is defined in Section 13.2.1(c).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Performance Letter of Credit” means (a) any Letter of Credit issued on behalf
of a Loan Party in favor of a municipality or any other Official Body, including
without limitation, any utility, water or sewer authority, or other similar
entity for the purpose of assuring such municipality, other Official Body,
utility, water or sewer authority or similar entity that an Affiliate of the
Company will properly and timely complete work it has agreed to perform for the
benefit of such municipality, other Official Body, utility, water or sewer
authority or similar entity or (b) an Escrow Agreement.

 

18



--------------------------------------------------------------------------------

“Permitted Environmental Exception” means an exception set forth on an
Environmental Certificate that a qualified independent environmental consultant
certifies can, in the judgment of such consultant, be cured by corrective action
that would reasonably be expected to cost less than $2,000,00010,000,000 to
complete and that the Borrower certifies to the Lenders that it or another Loan
Party shall timely cure in accordance with applicable Environmental Laws. If the
consultant cannot or does not determine and certify as to the cost of such
corrective action, the exception shall not be a Permitted Environmental
Exception.

“Permitted Investments” means Investments that are (i) cash or Cash Equivalents,
Marketable Securities and similar Investments; (ii) accounts receivable and
trade credit created, acquired or made in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;
(iii) Investments in a Guarantor or in a Person that will become a Guarantor in
connection with such Investment; (iv) loans to directors, officers, employees,
agents, customers or suppliers in the ordinary course, including the financing
to purchasers of homes and other residential properties from a Loan Party;
(v) Investments in Mortgage Subsidiaries; (vi) Investments in joint ventures
(whether in partnership, corporate, limited liability company or other form);
(vii) Investments in real estate and/or mortgages and/or receivables secured by
real estate including stock or partnership or membership interests in real
estate related companies; (viii) loans to employees for the purpose of acquiring
the Company’s stock; (ix) Financial Contracts permitted hereunder;
(x) Investments (including Special Investments) outstanding on May 19, 2016the
Amendment No. 3 Effective Date; (xi) other Investments in the ordinary course of
business; and (xii) other Investments not included in clauses (i)-(xi) of this
definition which do not, in the aggregate, exceed 30% of Tangible Net Worth.

“Permitted Liens” means

(i) Liens for taxes, assessments, or similar charges which are not yet due and
payable or due but not yet delinquent and pledges or deposits made in the
ordinary course of business to secure payment of workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, pensions or other social security programs;

(ii) Statutory Liens, other Liens imposed by law and Liens of mechanics,
workmen, warehousemen, carriers, landlords and contractors, provided that the
Liens permitted by this subsection (ii) have not been filed or, if such Liens
have been filed, either (A) a stay of enforcement thereof has been obtained
within 60 days, (B) such Liens have been satisfied of record within 60 days
after the date of filing thereof or (C) such Liens are being contested in good
faith by appropriate proceedings and adequate reserves have been established
therefor in accordance with GAAP;

(iii) Liens granted or deposits made (A) by the Loan Parties in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money), leases, development obligations, progress
payments, government contracts, utility services, developer’s or other
obligations to make on-site or off-site improvements and other obligations of a
like nature, or in conjunction with providing earnest money obligations, escrows
or similar purpose undertakings or indemnifications in the ordinary course of
business of the Loan Parties; (B) by the Loan Parties in connection with or to
secure statutory obligations and surety, appeal, indemnity, return of money,
performance, completion, payment or other similar bonds and letters of credit or
other similar instruments, or (C) by third parties in favor of the Loan Parties
pursuant to Agreements of Sale;

 

19



--------------------------------------------------------------------------------

(iv) Encumbrances consisting of zoning restrictions, development agreements,
declarations, easements, rights of way, matters of plat, minor defects or
irregularities in title or other restrictions, charges or encumbrances on the
use of real property, none of which materially impairs the intended use of such
property or the value thereof, and none of which is violated in any material
respect by existing or proposed structures or land use;

(v) Liens, security interests and mortgages, if any, in favor of the
Administrative Agent for the benefit of the Lenders and Liens on cash, Cash
Equivalents, Marketable Securities, deposit accounts, warehouse receipts and
related goods and documents granted to the administrative agent or a lender
under the Existing Credit Agreement as security for the obligations of the Loan
Parties under the Existing Credit Agreement Letters of Credit;

(vi) Liens on cash, Cash Equivalents or Marketable Securities in favor of any
Lender or other bank or financial institution (including as agent) as security
for the obligations of any Loan Party under Letters of Credit or other similar
arrangements issued other than under the Existing Credit Agreement; provided
that the sum of (i) availability under the Existing Credit Agreement and
(ii) unrestricted cash, Cash Equivalents and Marketable Securities of the Loan
Parties shall not be less than $50,000,000 immediately after giving effect to
the granting of such Lien;

(vii) Liens over a credit balance on a bank or deposit account or other funds
maintained with a creditor depository institution arising under the general
business conditions of the bank or financial institution at which the account is
held, including in any event under any credit card, purchasing card or similar
program;

(viii) Liens arising by virtue of any statutory, contractual or common law
provisions relating to banker’s liens, rights of setoff or similar rights as to
deposit or other accounts;

(ix) Any Lien existing on May 19, 2016the Amendment No. 3 Effective Date and
described on Schedule 3 hereto and any Lien securing a refinancing of the
Indebtedness secured by a Lien described on Schedule 3, provided that the
principal amount secured thereby is not hereafter increased (other than by the
amount of any premium and unpaid interest and reasonable fees and expenses
relating to such renewal, refinancing or replacement financing) and no
additional assets (except for improvements constructed on such assets in the
normal course of the Loan Parties’ business) become subject to such Lien unless
such change would be permitted under other provisions hereof;

 

20



--------------------------------------------------------------------------------

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
the property subject to any such Liens is not yet subject to foreclosure or sale
or as to which levy and execution thereon have been stayed and continue to be
stayed or (B) if a final judgment is entered and such judgment is discharged,
stayed or bonded within thirty (30) days of entry:

(1) Claims or Liens for taxes, assessments or charges due and payable including
those subject to interest or penalty, provided that the Loan Parties maintain
such reserves and other appropriate provisions as shall be required by GAAP and
pay all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien; or

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits; or

(xi) Purchase money security interests (including Capitalized Leases) in
equipment acquired or deemed to be acquired;

(xii) Liens securing (A) Permitted Purchase Money Loans and (B) Permitted
Nonrecourse Indebtedness, in each case, as described in the definitions of such
terms;

(xiii) Liens securing additional Senior Indebtedness, provided such liens are
either pari passu or subordinated to Liens in favor of the Administrative Agent
for the benefit of the Lenders;

(xiv) Liens on assets of Non-Loan Parties;

(xv) Liens on Investments in Non-Loan Parties;

(xvi) Liens on Investments in Mortgage Subsidiaries;

(xvii) Liens of a Loan Party which existed prior to such entity becoming a Loan
Party (and were not incurred in anticipation of becoming a Loan Party);

(xviii) Liens to which assets were subject prior to the acquisition of such
assets by a Loan Party (and were not incurred in anticipation of the acquisition
of such assets);

(xix) Judgment liens that would not constitute a Default under Section 8.8;

(xx) Liens securing community development district bonds, municipal utility
district bonds or similar bonds issued by any governmental authority to
accomplish similar purposes and Liens incurred in connection with pollution
control, industrial revenue, water, sewage or other public improvement bonds or
similar bonds or tax increment financing, in each case incurred in the ordinary
course of business of the Loan Parties;

 

21



--------------------------------------------------------------------------------

(xxi) Liens securing a Loan Party’s obligations (not constituting Indebtedness)
to third parties, in connection with joint development agreements with such
third parties, to perform and/or pay for or reimburse the costs of construction
and/or development related to or benefiting the Loan Parties’ property and
property belonging to such third parties, in each case incurred in the ordinary
course of business of the Loan Parties;

(xxii) Leases or subleases granted to others not materially interfering with the
ordinary business of the Loan Parties taken as whole;

(xxiii) Liens on unearned insurance premiums in connection with insurance
premium financing in the ordinary course of business;

(xxiv) Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement with respect to any
proposed acquisition by a Loan Party;

(xxv) Liens securing Indebtedness incurred to renew, refinance or replace any
Indebtedness secured by a Lien referred to in clauses (ix), (xi), (xvii) or
(xviii); provided the amount of Indebtedness secured thereby is not increased
(other than by the amount of any premium and unpaid interest and reasonable fees
and expenses relating to such renewal, refinancing or replacement financing) and
the Liens do not attach to any additional assets;

(xxvi) (xxiv) Liens securing other Indebtedness or obligations in an amount not
in excess of $10,000,00020,000,000 individually or $20,000,00050,000,000 in the
aggregate; and

(xxvii) (xxv) Liens securing Permitted Recourse Indebtedness described in the
definition of such term.

“Permitted Nonrecourse Indebtedness” means Indebtedness for money borrowed that
is incurred by a Loan Party in a transaction for purposes of acquiring or
improving or financing construction on real estate (or refinancings of such
indebtedness) and that is secured solely by such real estate (including
improvements thereon and other assets related to such real estate which are
customarily subject to liens and security interests in connection with
transactions of this nature), provided that (a) (x) the aggregate principal
amount of such Permitted Nonrecourse Indebtedness does not exceed
$75,000,000150,000,000 per parcel of real estate subject to such acquisition,
improvement, construction and/or refinancing, and (y) the aggregate principal
amount of all such Permitted Nonrecourse Indebtedness outstanding at any time,
together with the aggregate principal amount of all Permitted Recourse
Indebtedness outstanding at such time, does not exceed an amount equal to 1520%
of Consolidated Net Worth and (b) the liability of the Loan Parties for such
Permitted Nonrecourse Indebtedness is limited solely to the assets of the Loan
Parties that secure such Permitted Nonrecourse Indebtedness (other than
Customary Recourse Exceptions, completion guaranties, carry guaranties, debt
service and operating deficit guaranties and similar obligations or guaranties).

 

22



--------------------------------------------------------------------------------

“Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.

“Permitted Recourse Indebtedness” means Indebtedness for money borrowed that is
incurred by a Loan Party in a transaction for purposes of acquiring or improving
or financing construction on real estate (or refinancings of such indebtedness)
and that is secured solely by such real estate (including improvements thereon
and other assets related to such real estate which are customarily subject to
liens and security interests in connection with transactions of this nature),
provided that (a) the aggregate principal amount of such Permitted Recourse
Indebtedness does not exceed $250,000,000 per parcel of real estate subject to
such acquisition, improvement, construction and/or refinancing and (b) the
aggregate principal amount of all such Permitted Recourse Indebtedness
outstanding at any time, together with the aggregate principal amount of all
Permitted Non-Recourse Indebtedness outstanding at such time, does not exceed an
amount equal to 1520% of Consolidated Net Worth.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

“Platform” is defined in Section 14.1(b).

“Preliminary Approval” means preliminary approval from required state and local
governmental authorities and agencies of a Loan Party’s preliminary development
plan in accordance with provisions of the Pennsylvania Municipalities Planning
Code or its equivalent in any other applicable jurisdiction in which such Loan
Party is doing business such that in each instance there is vested in such Loan
Party the right to develop such real estate for residential purposes
substantially in accordance with the intentions of such Loan Party, subject only
to obtaining such additional approvals which do not impose on such Loan Party
any material burdens that are not usual and customary for a development of such
type and with respect to which there is no reasonable expectation that final
approval shall not be obtained.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its “prime” rate in effect at its
principal office, each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Prohibited Transaction” means a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code for which neither a statutory
exemption, an individual exemption nor a class exemption has been issued by the
United States Department of Labor.

 

23



--------------------------------------------------------------------------------

“Property” means any and all property, whether real, personal, tangible,
intangible, or mixed, of a Loan Party, or other assets owned, leased or operated
by a Loan Party.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchaser” is defined in Section 13.3.1.

“Qualified Bank” means (a) any Lender or any Affiliate of a Lender, (b) a bank
that has, or is a wholly-owned subsidiary of a corporation that has, (i) an
unsecured long-term debt rating of not less than BBB+ from S&P or Baa1 from
Moody’s (or not less than BBB+ from S&P and Baa1 from Moody’s if both agencies
issue ratings of its unsecured long-term debt) and (ii) if its unsecured
short-term debt is rated, an unsecured short-term debt rating of not less than
A2 from S&P or P2 from Moody’s (or not less than A2 from S&P and P2 from Moody’s
if both agencies issue ratings of its unsecured short-term debt) or (c) in
connection with the initial syndication of the Initial Term Loans, the 2018
Additional Term Loans or any Additional Term Loans, any other bank approved by
the Administrative Agent, such approval not to be unreasonably withheld or
delayed. For the avoidance of doubt, none of the Borrower, the Company or any of
their respective Affiliates or Subsidiaries may be a Qualified Bank for purposes
of this Agreement.

“Ratable Borrowing Notice” is defined in Section 2.2.3.

“Rate Option” means the Alternate Base Rate, the Eurodollar Rate or the Federal
Funds/Euro-Rate.

“Rate Option Notice” is defined in Section 2.2.4.

“Register” is defined in Section 13.3.2.

“Regulated Substances” means any pollutant, contaminant, waste, chemical or
substance, including without limitation, Solid Waste, asbestos, asbestos
containing material, mold and radon gas, the generation, manufacture,
processing, distribution, treatment, storage, Release or threat of Release,
transport, recycling, reclamation, use, reuse or other management or
mismanagement of which is regulated by the Environmental Laws.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

24



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliate and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting or leaching into the
Environment, or into, from or through any structure or facility.

“Remediation Adjustment” means, with respect to any Environmentally Approved
Land that is subject to a Permitted Environmental Exception, an amount equal to
150% of the estimated remaining costs to complete remediation necessary to cure
such exception.

“Replacement Lender” means a Qualified Bank (approved by the Administrative
Agent which approval shall not be unreasonably withheld or delayed) or an
existing Lender that elects, upon request by the Borrower, to purchase the Term
Loans of another Lender pursuant to Section 2.20.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event.

“Required Lenders” means, at any time, Lenders whose Term Loans (in the
aggregate) equal or exceed a majority of the Term Loans (in the aggregate) of
all of the Lenders outstanding at such time.

“S&P” means Standard and Poor’s FinancialRatings Services LLC, a division of The
McGraw Hill FinancialCompanies, Inc., or any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (on May 19, 2016,the Amendment No. 3
Effective Date, Cuba, Iran, North Korea, Sudan, Syria and the Crimean region of
the Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
publicly-available Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission.

 

25



--------------------------------------------------------------------------------

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Seller Purchase Money Loans” means at any time outstanding, either (a) purchase
money loans made to a Loan Party by the seller of improved or unimproved real
estate in a single or separate transactions for the exclusive purpose of
acquiring, improving or construction on such real estate and secured by a
mortgage or deed of trust Lien on such real estate or (b) any amendment,
modification, extension or refinancing of such loans, provided that with respect
to the loans, as amended, modified, extended or refinanced (i) the aggregate
principal amount thereof shall not exceed the purchase price of the real estate
purchased, and (ii) such loans and refinancing shall not be secured by any
assets of any Loan Party other than those initially purchased by the applicable
Loan Party and improvements and construction thereon and other assets related to
such real estate which are customarily subject to liens and security interests
in connection with transactions of this nature in the normal course of the Loan
Parties’ homebuilding business.

“Senior Executive” means the Chairman of the Board, President, Executive Vice
President, Chief Financial Officer, Chief Accounting Officer or General Counsel
of any Loan Party.

“Senior Indebtedness” means at any time, on a consolidated basis for the Loan
Parties, Total Indebtedness, less Subordinated Indebtedness.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group and no other employer.

“Solid Waste” means any garbage, refuse or sludge from any waste treatment
plant, water supply plant or air pollution control facility generated by
activities on the Property, and any unpermitted Release into the environment or
the work place of any material as a result of activities on the Property,
including without limitation, scrap and used Regulated Substances.

“Special Investments” means, at any time (but without duplication) all
Investments by Loan Parties in Non-Loan Parties (other than Mortgage
Subsidiaries), including, after its Conversion, any Non-Loan Party that was a
Designated Guarantor prior to its Conversion. The amount of such Investments
shall include, without limitation, the book value of stocks, partnership
interests, notes or other securities, and the amount of loans, guaranties and
recourse contingent obligations, and contributions of capital. For the sake of
clarity, any Investment by a Loan Party in a Non-Loan Party that subsequently
becomes a Designated Guarantor shall cease to be considered a Special Investment
upon such designation, subject to the provisions in the first sentence of this
definition relating to the conversion of a Designated Guarantor to a Non-Loan
Party.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is

 

26



--------------------------------------------------------------------------------

subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Floating Rate Loans bearing interest at the Federal Funds/Euro
Rate shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” means, with respect to the Loan Parties, the
existing subordinated Indebtedness described on Schedule 4 and any other
unsecured Indebtedness subordinated under terms as favorable to the Lenders as
the terms of the subordination governing the Indebtedness described on Schedule
4 or otherwise on market terms reasonably acceptable to the Administrative
Agent; provided that the Administrative Agent shall have received an Officer’s
Certificate to such effect by a responsible officer of the Company.

“Subordinated Loan Documents” means at any time the agreements and other
documents then governing the Subordinated Indebtedness.

“Subsidiary” with respect to a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the period of four consecutive fiscal quarters ending with the fiscal quarter in
which such determination is made.

“SunTrust” means SunTrust Bank, in its individual capacity, and its successors.

“Supplemental Administrative Agent” is defined in Section 11.9(a).

“SRH” means SunTrust Robinson Humphrey, Inc., a Delaware corporation.

“Supplemental Guaranty” means a “Supplemental Guaranty” in the form provided for
and as defined in the Guaranty Agreement.

“Tangible Net Worth” means at any time Consolidated Net Worth less the sum of
(a) intangible assets (as determined in accordance with GAAP), (b) Excess
Investments and (c) Investments in Mortgage Subsidiaries. The amount of
Investments in Mortgage Subsidiaries shall include, without limitation, the book
value of stocks, partnership interests, notes or other securities and the amount
of loans, guaranties and recourse contingent obligations, and contributions of
capital.

 

27



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings (including backup withholdings),
assessments, fees or other charges imposed by any governmental authority, and
any and all liabilities with respect to the foregoing, including any interest,
additions to tax or penalties applicable thereto.

“Term Advance” means a borrowing hereunder (or conversion or continuation
thereof) consisting of the aggregate amount of the several Initial Term Loans,
2018 Additional Term Loans and Additional Term Loans (if any) made by the Term
Lenders to the Borrower at the same time, and (except as otherwise provided in
Section 3.3) at the same Rate Option, and, in the case of Eurodollar Ratable
Advances, for the same Interest Period.

“Term Declining Lender” is defined in Section 2.17.

“Term Declining Lender’s Termination Date” is defined in Section 2.17.

“Term Lenders” means the lending institutions identified on Schedule 1 hereto2
to Amendment No. 3 as having a Term Loan Commitment and/or a 2018 Additional
Term Loan Commitment and, from and after the respective dates of their
Additional Term Loans, any New Term Lenders, and the respective successors and
assigns of any of the foregoing.

“Term Loan” means a Loan made by a Term Lender under the Term Loan Facility.

“Term Loan Commitment” means Initial Term Loan Commitments, 2018 Additional Term
Loan Commitments and any Additional Term Loan Commitments. As of the Amendment
No. 3 Effective Date, the aggregate principal amount of Term Loan Commitments
was equal to $800,000,000, as set forth on Schedule 2 to Amendment No. 3.

“Term Loan Facility” is defined in Section 2.1.1(a) and shall include the 2018
Additional Term Loans and any Additional Term Loans.

“Term Loan Facility Limit” means $1,000,000,000.

“Term Loan Facility Maturity Date” means August 2, 2021November 1, 2023, any
later date as may be specified as the Term Loan Facility Maturity Date in
accordance with Section 2.17 or any earlier date on which all Term Loans become
due or are declared due in accordance herewith or are paid in full.

“Term Loan Ratable Share” means, with respect to any Term Lender on any date,
the ratio of (a) the amount of such Lender’s outstanding Term Loans to (b) the
aggregate amount of the outstanding Term Loans of all Term Lenders.

“Term Note” means a promissory note, in substantially the form of Exhibit A
hereto, duly executed by the Borrower and payable to a Term Lender (or its
registered assigns) in the amount of its Term Loans, including any amendment,
modification, renewal or replacement of such promissory note.

“Toll Group” means the Company, the Borrower and all other Subsidiaries of the
Company.

 

28



--------------------------------------------------------------------------------

“Total Indebtedness” means at any time all Indebtedness of the Loan Parties on a
consolidated basis.

“Transferee” is defined in Section 13.4.

“Type” means, with respect to any Term Advance under the Term Loan Facility, its
nature as an ABR Advance, Eurodollar Ratable Advance or Federal Funds/Euro-Rate
Advance.

“U.S. Tax Compliance Certificate” is defined in Section 3.5(d)(2)(B)(iii).

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event that but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

1.2 Other Definitional Provisions, etc.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

 

29



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

2.1 The Term Loan Facility.

2.1.1 Term Loan Facility.

(a) The Term Lenders grant to the Borrower a term loan facility (the “Term Loan
Facility”) pursuant to which, and upon the terms and subject to the conditions
herein set forth, each Term Lender severally agrees to make to the Borrower on
the Closing Date a Term Loan or Term Loans in an aggregate amount equal to such
Term Lender’s Initial Term Loan Commitment on such date. The Term Loan Facility
shall include the 2018 Additional Term Loans and any Additional Term Loans. Such
Term Loan or Term Loans shall be made in accordance with Section 2.2 and, if
applicable, Section 2.18. Amounts borrowed under this Section 2.1.1 or
Section 2.18 and repaid or prepaid may not be reborrowed.

(b) Upon the terms and subject to the conditions set forth in Amendment No. 3,
each 2018 Additional Term Loan Lender severally agrees to make to the Borrower
on the Amendment No. 3 Effective Date a 2018 Additional Term Loan or 2018
Additional Term Loans in an aggregate amount equal to such 2018 Additional Term
Loan Lender’s 2018 Additional Term Loan Commitment on such date. Such 2018
Additional Term Loan or 2018 Additional Term Loans shall be made in accordance
with Section 2.2. Amounts borrowed under this Section 2.1.1(b) and repaid or
prepaid may not be reborrowed.

(c) (b) Any outstanding Term Advances and all other unpaid Obligations shall be
paid in full by the Borrower on the Term Loan Facility Maturity Date.

2.1.2 Mandatory Termination of Commitments. The Initial Term Loan Commitments
shall terminate upon funding of such Loans on the Closing Date. The 2018
Additional Term Loan Commitments shall terminate upon funding of such 2018
Additional Term Loans on the Amendment No. 3 Effective Date. Any Additional Term
Loan Commitments shall terminate upon funding such Loans on the applicable
Additional Term Loan Effective Date.

2.1.3 Payment. At any time that there exists a breach of the covenant set forth
in Section 7.28.2, the Borrower shall immediately pay to the Administrative
Agent, the administrative agent under the Existing Credit Agreement and/or other
holders of Senior Indebtedness, as a payment of either the Term Loans, the
“Revolving Credit Advances” (as defined in the Existing Credit Agreement) or
such other Senior Indebtedness, such amount (not to exceed the sum of the
outstanding Term Loans, the “Revolving Credit Advances” (as defined in the
Existing Credit Agreement) and such other Senior Indebtedness) necessary to cure
such breach, which, in the case of payments of the Term Loans, shall be applied
against such Term Loans in accordance with Section 2.10.

 

30



--------------------------------------------------------------------------------

2.2 Term Advances.

2.2.1 Term Advances. Each Term Advance hereunder shall consist of borrowings
made from the several Lenders under the Term Loan Facility in their respective
Term Loan Ratable Shares thereof.

2.2.2 Ratable Advance Rate Options. The Term Advances may be ABR Advances,
Federal Funds/Euro-Rate Advances or Eurodollar Ratable Advances, or a
combination thereof, selected by the Borrower in accordance with Section 2.2.3.
No Term Advance may mature after the Term Loan Facility Maturity Date.

2.2.3 Method of Selecting Rate Options and Interest Periods for Term Advances.
The Borrower shall select the Rate Option and, in the case of each Eurodollar
Ratable Advance, the Interest Period applicable thereto, from time to time. The
Borrower shall give the Administrative Agent irrevocable notice (a “Ratable
Borrowing Notice”) not later than 11:00 a.m. (New York time), (x) on the
Borrowing Date of each Floating Rate Advance and (y) at least three Business
Days prior to the Borrowing Date of each Eurodollar Ratable Advance. A Ratable
Borrowing Notice shall specify:

(i) the Borrowing Date, which shall be a Business Day, of such Term Advance;

(ii) the aggregate amount of such Term Advance;

(iii) the Rate Option selected for such Term Advance; and

(iv) in the case of each Eurodollar Ratable Advance, the Interest Period
applicable thereto (which shall be subject to the limitations set forth in
Section 2.2.6).

2.2.4 Conversion and Continuation of Outstanding Term Advances. Each Floating
Rate Advance under the Term Loan Facility shall continue as a Floating Rate
Advance of that Type unless and until such Floating Rate Advance is either
converted into the other Type of Floating Rate Advance or a Eurodollar Ratable
Advance in accordance with this Section 2.2.4 or is prepaid in accordance with
Section 2.6. Each Eurodollar Ratable Advance under the Term Loan Facility shall
continue as a Eurodollar Ratable Advance of such Type until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Ratable
Advance shall, subject to Section 3.3(b), be automatically converted into a
Federal Funds/Euro-Rate Advance under the Term Loan Facility unless such
Eurodollar Ratable Advance shall have been either (a) prepaid in accordance with
Section 2.6, (b) continued as a Eurodollar Ratable Advance of the same or a
different Type for the same or another Interest Period in accordance with this
Section 2.2.4 or (c) converted into an ABR Advance in accordance with this
Section 2.2.4. Subject to the terms of Section 2.5,Sections 2.5 and 3.3(b), the
Borrower may elect from time to time to convert and/or continue the Rate Option
applicable to all or any part of a Term Advance into another Rate Option;
provided, that any conversion or continuation of any Eurodollar Ratable Advance
shall be made on, and only on, the last day of the Interest Period applicable
thereto. The Borrower shall give the Administrative Agent irrevocable notice (a
“Rate Option Notice”) of each conversion of a Floating Rate Advance under the
Term Loan Facility into the other Type of Floating Rate Advance or into a
Eurodollar Ratable Advance, or continuation of a Eurodollar Ratable Advance or
the conversion of a Eurodollar Ratable Advance, not later than 11:00 a.m.

 

31



--------------------------------------------------------------------------------

(New York time) (x) on the Business Day of the conversion of a Floating Rate
Advance into the other Type of Floating Rate Advance or the conversion of a
Eurodollar Ratable Advance into an ABR Advance or (y) at least three Business
Days prior to the date of the requested conversion or continuation of a Term
Advance into a Eurodollar Ratable Advance, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation;

(ii) the aggregate amount and Rate Option applicable to the Term Advance which
is to be converted or continued; and

(iii) the amount and Rate Option(s) of Term Advance(s) into which such Term
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurodollar Ratable Advance, the duration of the Interest
Period applicable thereto (which shall be subject to the limitations set forth
in Section 2.2.6).

2.2.5 Limitations. Term Advances under the Term Loan Facility shall be subject
to the applicable limitations set forth in Section 2.5.

2.2.6 Interest Period. The Interest Period of a Eurodollar Ratable Advance may
not end later than the Term Loan Facility Maturity Date.

2.3 Reserved.

2.4 Reserved.

2.5 Minimum Amount of Each Term Advance; Maximum Number of Term Advances. Each
Eurodollar Ratable Advance shall be in the minimum amount of $5,000,000 (and in
multiples of $1,000,000 if in excess thereof), and each Floating Rate Advance
shall be in the minimum amount of $1,000,000 (and in multiples of $1,000,000 if
in excess thereof). There shall be no more than ten (10) Eurodollar Ratable
Advances outstanding under the Term Loan Facility (in the aggregate) at any
time.

2.6 Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances under the Term Loan
Facility, or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Floating Rate Advances under the Term Loan Facility upon one Business Day’s
prior notice to the Administrative Agent. The Borrower may from time to time
pay, upon three Business Days’ prior notice to the Administrative Agent, subject
to the payment of any funding indemnification amounts required by Section 3.4
but without penalty or premium, (i) all of a Eurodollar Ratable Advance under
the Term Loan Facility, or (ii) in a minimum aggregate amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (and provided such payment
would not reduce the outstanding principal amount of such Eurodollar Ratable
Advance under the Term Loan Facility to less than $5,000,000) any portion of a
Eurodollar Ratable Advance under the Term Loan Facility. Optional prepayments
pursuant to this Section 2.6 made by the Borrower shall be applied to the Term
Advances designated by the Borrower, provided such prepayments shall be
allocated among the Lenders based on their pro rata shares of such Term
Advances.

 

32



--------------------------------------------------------------------------------

2.7 [Reserved].

2.8 Changes in Interest Rate, Etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Term Advance is made or is automatically converted from
a Eurodollar Ratable Advance into a Floating Rate Advance pursuant to
Section 2.2.4, to but excluding the date it is paid or is converted into a
Eurodollar Ratable Advance pursuant to Section 2.2.4 or to a Floating Rate
Advance of the other Type, at a rate per annum equal to (i) the Alternate Base
Rate for such day (in the case of ABR Advances) or (ii) the Federal
Funds/Euro-Rate for such day (in the case of Federal Funds/Euro-Rate Advances).
Changes in the rate of interest on that portion of any Term Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the applicable Floating Rate. Each Eurodollar Ratable Advance shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate applicable to such
Eurodollar Ratable Advance. No Interest Period may end after the Term Loan
Facility Maturity Date.

2.9 Rates Applicable After Default, Past Due Amounts. Notwithstanding anything
to the contrary contained in Section 2.2, during the continuance of a Default or
Unmatured Default (except for (a) Unmatured Defaults that will be cured, and
that the Borrower certifies will be cured, by the use of the proceeds of a
revolving credit advance under the Existing Credit Agreement that the Borrower
has requested thereunder or by the use of the proceeds of a loan or advance or
by the issuance, amendment or extension of an Existing Credit Agreement Letter
of Credit that the Borrower has requested under the Existing Credit Agreement or
(b) Unmatured Defaults (other than the failure to pay any Obligations hereunder)
that are not reasonably likely to have a Material Adverse Effect and that the
Borrower certifies that it reasonably expects to cure before the date on which
the same becomes a Default), the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders under the Term Loan Facility to changes in
interest rates under the Term Loan Facility), declare that no Term Advance may
be converted into or continued (after the then applicable Interest Period
therefor) as a Eurodollar Ratable Advance.

If any principal of or interest on any Term Advance or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, until such amount shall have been
paid in full (including default interest under this Section 2.9) at a rate per
annum equal to (i) in the case of overdue principal or interest of any Term
Advance, 2% plus the rate otherwise applicable to such Term Advance as provided
herein or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Advances.

 

33



--------------------------------------------------------------------------------

2.10 Method and Allocation of Payments.

(a) All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (New York
time) on the date when due. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article XIV or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. The Administrative Agent is hereby authorized to charge the account
of the Borrower maintained with SunTrust for each payment of principal, interest
and fees as it becomes due hereunder.

(b) Payments of principal and interest on Term Loans received by Administrative
Agent shall be allocated among the Lenders under the Term Loan Facility based on
their pro rata shares of such Term Advances paid.

(c) [Reserved].

(d) [Reserved].

(e) If the Administrative Agent receives payments on any Business Day of any
amounts payable to any Lender hereunder and fails to pay such amount to such
Lender (i) on or before the close of business on such day if such payment was
received by 1:00 p.m. (New York time) on such day or (ii) on or before the next
succeeding Business Day if such payment was received after 1:00 p.m. (New York
time) on such day of receipt, the Administrative Agent shall pay to such Lender
interest on such unpaid amount at the Federal Funds Effective Rate until such
amount is so paid to such Lender.

2.11 Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the Rate Option and
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to Sections
2.11(a) and (b) above shall be prima facie evidence of the existence and amounts
of the Obligations therein recorded; provided however that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

34



--------------------------------------------------------------------------------

(d) Any Lender may request that its Term Loans be evidenced by a Term Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender the
applicable Note or Notes payable to such Lender (or its registered assigns) in a
form supplied by the Administrative Agent. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 13.3) be represented by one or more Notes payable
to the payee named therein or any assignee pursuant to Section 13.3, except to
the extent that any such Lender or assignee subsequently returns any such Note
for cancellation and requests that such Loans once again be evidenced as
described in Sections 2.11(a) and (b) above.

2.12 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Term Advances, effect
selections of Rate Options and to transfer funds based on telephonic notices
made by any person or persons the Administrative Agent or any Lender in good
faith believes to be an Authorized Officer acting on behalf of the Borrower. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

2.13 Interest Payment Dates: Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on the first date of each calendar month,
commencing with the first such date to occur after the date hereof. Interest
accrued on each Eurodollar Ratable Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Eurodollar Ratable
Advance is prepaid, whether due to acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Ratable Advance having an Interest Period
longer than three months shall also be payable on the first day of each calendar
quarter during such Interest Period. Interest and fees under this Agreement
shall be calculated for actual days elapsed on the basis of a 360-day year
except that interest on Floating Rate Advances shall be calculated for actual
days elapsed on the basis of a 365-day (or, if applicable, 366-day) year.
Interest shall be payable for the day a Term Advance is made but not for the day
of any payment on the amount paid if payment is received prior to 1:00 p.m. (New
York time) at the place of payment. If any payment of principal of or interest
on a Term Advance shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.14 Notification of Term Advances, Interest Rates and Prepayments. Promptly
after receipt thereof, (a) the Administrative Agent will notify each Term Lender
of the contents of each notice in respect of a prepayment of Term Loans under
Section 2.6 and (b) the Administrative LenderAgent shall notify each Term Lender
of each Ratable Borrowing Notice, Rate Option Notice and repayment notice
received by the Administrative Agent with respect to the Term Loan Facility. The
Administrative Agent will notify each Lender under the Term Loan Facility of the
interest rate applicable to each Eurodollar Ratable Advance under the Term Loan
Facility promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

 

35



--------------------------------------------------------------------------------

2.15 Lending Installations. Each Lender may book its Loans under the Term Loan
Facility at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation and the applicable Loans and Notes issued
hereunder shall be deemed held by each Lender for the benefit of such Lending
Installation. Each Lender may, by written notice to the Administrative Agent and
the Borrower in accordance with Article XIV, designate replacement or additional
Lending Installations through which Loans under the Term Loan Facility will be
made by it and for whose account Loan payments under the Term Loan Facility are
to be made.

2.16 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date,
or time of day in the case of same-day borrowings, on which it is scheduled to
make payment to the Administrative Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Administrative Agent for the account of any of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made. The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

2.17 [Reserved]Extension of Term Loan Facility Maturity Date. Notwithstanding
anything to the contrary in this Agreement, the Borrower may request, but not
more than once in each fiscal year of the Borrower and on no more than three
occasions in the aggregate after the Amendment No. 3 Effective Date, an
extension of the Term Loan Facility Maturity Date by submitting a request for an
extension to the Administrative Agent (an “Extension Request”). The Extension
Request must specify the new Term Loan Facility Maturity Date requested by the
Borrower with respect thereto (“Extension Date”), which shall be not more than
five years after the date of the Extension Request. The Extension Request shall
be accompanied by a certificate, signed by the chief financial officer,
controller, chief accounting officer or treasurer of the Borrower, stating that
on the date of the Extension Request, no Default or Unmatured Default has
occurred and is continuing and that all of the representations and warranties in
Article VI are true and correct in all material respects (except (i) to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date and (ii) to
the extent already qualified by materiality, in which case said representations
and warranties are true and correct in all respects). On the Extension Date, the
Borrower shall deliver a certificate, signed by the chief financial officer,
controller, chief accounting officer or treasurer of the

 

36



--------------------------------------------------------------------------------

Borrower, stating that on the Extension Date, no Default or Unmatured Default
has occurred and is continuing and that all of the representations and
warranties in Article VI are true and correct in all material respects (except
(i) to the extent any such representation or warranty is stated to relate solely
to an earlier date, in which case such representation or warranty shall have
been true and correct in all material respects on and as of such earlier date
and (ii) to the extent already qualified by materiality, in which case said
representations and warranties are true and correct in all respects). Promptly
upon receipt of an Extension Request, the Administrative Agent shall notify each
Lender under the Term Loan Facility of the contents thereof and shall request
that each Lender under the Term Loan Facility approve the Extension Request
(which approval may be given or withheld by each Lender in its sole discretion).
If an Extension Request requests an extension of the Term Loan Facility Maturity
Date, a Lender may, at its election, approve or deny an extension of the Term
Loan Facility Maturity Date (it being understood that no Lender shall be under
any obligation to approve an extension of the Term Loan Facility Maturity Date).
Each Lender approving an Extension Request shall deliver its written approval no
later than 25 days following such Extension Request (or such longer or shorter
period as shall be agreed by the Borrower and the Administrative Agent (such
period, the “Extension Period”)). If written approval of the Required Lenders is
not received by the Administrative Agent within such Extension Period, the
Extension Request shall be denied. If such written approval of the Required
Lenders under the Term Loan Facility is received by the Administrative Agent
within such Extension Period, the Term Loan Facility Maturity Date shall be
extended to the Extension Date specified in the Extension Request, but only with
respect to the Term Advances of the Lenders under the Term Loan Facility that
have given such written approval. Except to the extent that a Lender that did
not give its written approval to such Extension Request under the Term Loan
Facility that has been approved in accordance with this Section 2.17 (“Term
Declining Lender”) is replaced prior to its Term Declining Lender’s Termination
Date as provided in Section 2.20 or such Term Declining Lender subsequently
elects to extend the Term Loan Facility Maturity Date of its Term Advances
pursuant to a subsequent Extension Request, then (a) the Current Term Advance
Amount shall be decreased by the aggregate principal amount of Term Advances of
each such Term Declining Lender on (and the Current Term Advance Amount shall
decrease effective as of) the Term Loan Facility Maturity Date, as determined
prior to such Extension Request (the “Term Declining Lender’s Termination Date”)
and (b) the Loans and all interest, fees and other amounts owed to such Term
Declining Lender under the Term Loan Facility with respect to which it is a Term
Declining Lender shall be paid in full on each such Term Declining Lender’s
Termination Date.

2.18 Additional Term Loans.

(a) The Borrower may, at any time and from time to time after the Amendment
No. 3 Effective Date, by notice to the Administrative Agent, request an increase
in the Term Loan Facility (“Additional Term Loans”) (within the limitations
herein provided), which notice shall set forth the amount of such requested
borrowing of Additional Term Loans. The Additional Term Loans may be effected by
having one or more New Term Lenders become Lenders under the Term Loan Facility
and/or by having any one or more of the then existing Lenders under the Term
Loan Facility (at their respective election in their sole discretion) that have
been approved by the Borrower and the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably withheld or delayed), provide
Additional Term Loans, provided that (i) each borrowing of Additional Term Loans
shall be in an amount not less than $5,000,000, (ii) on the

 

37



--------------------------------------------------------------------------------

applicable Additional Term Loan Effective Date, after giving effect to the
borrowing of Additional Term Loans, the aggregate principal amount of all
Additional Term Loans borrowed under this Section 2.18Current Term Advance
Amount shall not exceed $400,000,000,the Term Loan Facility Limit, (iii) no
Unmatured Default or Default exists or would exist after giving effect to the
Facility Increase, (iv) all financial covenants set forth in Section 7.28 would
be satisfied on a pro forma basis for the most recent determination period,
after giving effect to such borrowing of Additional Term Loans as if it occurred
on the last day of such determination period and (v) any Additional Term Loans
shall be on the terms and pursuant to the documentation applicable to the Term
Loans under the Term Loan Facility immediately prior to the borrowing of such
Additional Term Loans.

(b) As a condition to the borrowing of Additional Term Loans, (i) the Borrower
and each Additional Lender shall have executed and delivered a commitment and
acceptance (the “Commitment and Acceptance”) substantially in the form of
Exhibit B hereto and the Administrative Agent shall have accepted and executed
the same; (ii) if requested by an Additional Lender, the Borrower shall have
executed and delivered to the Administrative Agent the applicable Note payable
to such Additional Lender (or its registered assigns); (iii) the Guarantors
shall have consented in writing to the borrowing of Additional Term Loans and
shall have agreed that their Guaranty Agreements continue in full force and
effect with respect to the Term Loan Facility after giving effect to such
borrowing of Additional Term Loans; (iv) the Borrower and each Additional Lender
shall otherwise have executed and delivered such other instruments and documents
as the Administrative Agent shall have reasonably requested in connection with
such borrowing of Additional Term Loans; (v) if requested by the Administrative
Agent, the Borrower shall have delivered to the Administrative Agent opinions of
counsel (substantially similar to the forms of opinions provided for in
Section 5.1 (viii), modified to apply to the borrowing of Additional Term Loans
and to each Note, Commitment and Acceptance, and other documents executed and
delivered in connection with such borrowing of Additional Term Loans); and
(vi) a Ratable Borrowing Notice in accordance with Section 2.2.3 or as otherwise
agreed among the Borrower, the Administrative Agent and the Additional Lenders.
The form and substance of the documents required under clauses (i) through
(v) above shall be fully acceptable to the Administrative Agent in its
reasonable discretion. The Administrative Agent shall promptly provide written
notice to all of the Lenders hereunder of any borrowings of Additional Term
Loans.

(c) Upon the effective date of any borrowing of Additional Term Loans pursuant
to the provisions hereof (the “Additional Term Loan Effective Date”), which
Additional Term Loan Effective Date shall be mutually agreed upon by the
Borrower, each applicable Additional Lender and the Administrative Agent, then:
(A) on such Additional Term Loan Effective Date, each Additional Lender under
the Term Loan Facility shall advance its Additional Term Loan, which shall be
combined with the other outstanding Term Advances and converted into one or more
Term Advances under the Term Loan Facility; (B) on such Additional Term Loan
Effective Date, the Borrower shall pay all costs (if any) payable under
Section 3.4 resulting from the termination of any Eurodollar Ratable Advances
under the Term Loan Facility prior to the last day of the applicable Interest
Period; and (C) such Additional Lender under the Term Loan Facility shall have
all of the rights and obligations of a Term Lender hereunder on and after such
Additional Term Loan Effective Date.

 

38



--------------------------------------------------------------------------------

(d) [Reserved].

(e) For the avoidance of doubt, any borrowing of Additional Term Loans pursuant
to the provisions of this Section 2.18 shall not require the consent of any
Lender other than the applicable Additional Lenders. Nothing contained herein
shall constitute, or otherwise be deemed to be, a commitment or agreement on the
part of any Lender to make an Additional Term Loan hereunder at any time or a
commitment or agreement on the part of the Borrower or the Administrative Agent
to give or grant any Lender the right to make an Additional Term Loan hereunder
at any time.

2.19 [Reserved].

2.20 Replacement of a Lender. If a Lender (“Affected Lender”) (a) sustains or
incurs a loss or expense or reduction of income and requests reimbursement
therefor from the Borrower pursuant to Section 3.1, 3.2, 3.4 or 3.5,
(b) determines that maintenance of any of its Eurodollar Loans at a suitable
Lending Installation would violate any applicable Law or it is otherwise
impossible for such Lender (or its Lending Installation) to make, maintain or
fund its Eurodollar Loan and so notifies the Administrative Agent pursuant to
Section 3.3 or (c) is a Term Declining Lender or a Non-Consenting Lender, the
Borrower may on or after the date on which the Borrower receives such request
(in the case of clause (a) above) or after the date on which the Administrative
Agent gives the Borrower notice of the Administrative Agent’s receipt of the
notice from such Lender under Section 3.3 (in the case of clause (b) above) or
at any time prior to such Term Declining Lender’s Termination Date (in the case
of clause (c) above) or at any time after the date that it is determined that
such Lender is a Non-Consenting Lender (in the case of clause (c) above) notify
the Administrative Agent and such Affected Lender that a Replacement Lender
designated by the Borrower in the notice has agreed to replace such Lender with
respect to its outstanding Term Loans, provided that (i) any Replacement Lender
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld or delayed); (ii) any assignment to a
Replacement Lender shall be subject to Section 13.3; and (iii) the Borrower
shall have paid any amounts due pursuant to Section 3.1, 3.2, 3.4 or 3.5 to the
Affected Lender to be replaced on or before such replacement. The Affected
Lender to be replaced shall assign, as applicable, its Term Loans hereunder to
the Replacement Lender pursuant to the procedures for assignments contained in
Section 13.3 and shall receive, concurrently with such assignments, payment of
an amount equal to all outstanding amounts payable to such Affected Lender with
respect to the aggregate outstanding principal amount of the Loans held by such
Affected Lender, all interest thereon to the date of the assignment, all accrued
fees to the date of such assignment and any amounts payable under Section 3.4
with respect to any payment of any Eurodollar Loan resulting from such
assignment. Such Affected Lender shall not be responsible for the payment to the
Administrative Agent of the fee provided for in Section 13.3.2, which fee shall
be paid by such Replacement Lender. In the case of an assignment by (i) a Term
Declining Lender under this Section 2.20, the Replacement Lender that is the
assignee of such Term Declining Lender shall agree at the time of such
assignment to the extension to the Extension Date of the Term Loan Facility
Maturity Date with respect to the Term Loan Facility, which agreement shall be
set forth in a written instrument delivered and satisfactory to the Borrower and
(in its reasonable discretion) the Administrative Agent or (ii) a Non-Consenting
Lender under this Section 2.20, the Replacement Lender that is the assignee of
the Non-Consenting Lender shall agree at the time of such assignment to the
amendment, consent or waiver which such Non-Consenting Lender has not consented
to, which agreement shall be set forth in a written instrument delivered and
satisfactory to the Borrower and (in its reasonable discretion) the
Administrative Agent.

 

39



--------------------------------------------------------------------------------

2.21 Termination of Term Loans of Non-Consenting Lender. At any time prior to
the replacement of Term Declining Lender or a Non-Consenting Lender pursuant to
Section 2.20, the Borrower may, upon not less than 15 days’ prior notice to the
Administrative Agent and such Term Declining Lender or Non-Consenting Lender, as
the case may be, prepay the Term Loans of such Term Declining Lender or
Non-Consenting Lender in accordance with the provisions of this Article II, as
of a Business Day (in the case of the prepayment of the Term Loans of a Term
Declining Lender, prior to the Term Declining Lender’s Termination Date) set
forth in such notice. In the event of such prepayment of Term Loans of a Term
Declining Lender or a Non-Consenting Lender, as applicable, the Borrower shall
pay to the Administrative Agent on the date of such prepayment of Term Loans,
for the account of such Term Declining Lender or Non-Consenting Lender, as
applicable, all Loans and other sums payable to such Term Declining Lender or
Non-Consenting Lender, as applicable, under the Term Loan Facility and all
amounts (if any) payable to such Term Declining Lender or Non-Consenting Lender,
as applicable, under Section 3.4 under the Term Loan Facility by reason of such
payment. Such Term Declining Lender or Non-Consenting Lender, as applicable,
shall continue to be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5 and
10.6(b) to the extent such Term Declining Lender’s or Non-Consenting Lender’s,
as applicable, entitlement to such benefit arose out of its position as a Lender
under the Term Loan Facility prior to the prepayment of its Term Loans.

ARTICLE III

INCREASED COSTS; TAXES

3.1 Increased Costs. If any Change in Law shall impose, modify or deem
applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System but excluding with respect to any Eurodollar Ratable
Advance any such requirement included in an applicable Statutory Reserve Rate)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Lending Installation), shall impose on any Lender (or its
Lending Installation) or the Administrative Agent or on the London interbank
market any other condition (other than Taxes) affecting its Eurodollar Ratable
Advances or its obligation to make Eurodollar Ratable Advances, or shall subject
such Lender to any Taxes (other than Indemnified Taxes and Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Installation) of making or maintaining any Eurodollar Ratable
Advance, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Installation) or the Administrative Agent under this
Agreement or under its Note with respect thereto by an amount deemed by such
Lender or the Administrative Agent to be material, then, within 30 days after
demand by such Lender, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction; provided, however, that at such time such Lender shall be generally
assessing such amounts on a non-discriminatory basis against borrowers under
agreements having provisions similar to this Agreement.

 

40



--------------------------------------------------------------------------------

For the avoidance of doubt, this Section 3.1 shall not apply to Indemnified
Taxes or Excluded Taxes.

3.2 Capital Adequacy. If any Lender shall have determined that any Change in Law
affecting such Lender or any Lending Installation of such Lender regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital as a consequence of its
obligations hereunder to a level below that which such Lender could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies with respect to capital adequacy or liquidity, as applicable) by an
amount deemed by such Lender to be material, then from time to time, within 30
days after demand by such Lender, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided, however, that at such time such Lender shall be generally assessing
such amounts on a non-discriminatory basis against borrowers under agreements
having provisions similar to this Section. Notwithstanding anything to the
contrary, this Section 3.2 shall not apply to Taxes, which shall be governed
exclusively by Section 3.1 and Section 3.5.

3.3 Availability of Certain Term Advances; Illegality.

(a) (i) If the Required Lenders under the Term Loan Facility determine that
(A) deposits of a type and maturity appropriate to match fund Eurodollar Ratable
Advances are not available or (B) the interest rate applicable to a Rate Option
does not accurately reflect the cost of making or maintaining the applicable
Term Advance, then the Administrative Agent shall suspend the availability of
the affected Rate Option under the Term Loan Facility or (bii) if, after the
date of this AgreementAmendment No. 3 Effective Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Official Body charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Installation) with any request or directive issued after the date hereof
(whether or not having the force of law) of any such Official Body shall make it
unlawful or impossible for any Lender (or its Lending Installation) to make,
maintain or fund its Eurodollar Ratable Advances hereunder such Lender shall so
notify the Administrative Agent and the Borrower, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
such Eurodollar Ratable Advances shall be suspended. Before giving any notice to
the Administrative Agent and the Borrower pursuant to this Section 3.3, such
Lender shall designate a different Lending Installation if such different
Lending Installation is available to the applicable Lender, such designation
will avoid the need for giving such notice and such designation will not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
If such Lender shall determine that it may not lawfully continue to maintain and
fund any of its outstanding Eurodollar Ratable Advances to maturity and shall so
specify in such notice, each such Eurodollar Ratable Advances will
automatically, upon such demand, be converted into an ABR Advance.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) (x) that adequate and
reasonable means do not exist for ascertaining the the LIBO Rate (including,
without limitation, because the LIBO Rate is not available or published on a
current basis), for U.S. dollars and such Interest Period and such

 

41



--------------------------------------------------------------------------------

circumstances are unlikely to be temporary or (y) the circumstances set forth in
clause (b) (i) have not arisen but the supervisor for the administrator of the
LIBO Rate or an Official Body having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Rate shall no longer be used for determining interest rates for loans, or (ii) a
rate other than the LIBO Rate has become a widely recognized benchmark rate for
newly originated loans in Dollars, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that gives due consideration to the then-prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest (including modifications to clause
(b) of the definition of “Federal Funds/Euro-Rate”) and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.2, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date such proposed amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(i)(y) or (ii) of the first sentence of this 3.3(b), only to the extent the LIBO
Rate for U.S. dollars and such Interest Period is not available or published at
such time on a current basis), (A) any Ratable Borrowing Notice that requests a
Eurodollar Ratable Advance or a Federal Funds/Euro-Rate Advance shall be
ineffective and (B) any Rate Option Notice that requests the conversion of any
Term Advance to, or continuation of any Term Advance as, a Eurodollar Ratable
Advance or a Federal Funds/Euro-Rate Advance shall be ineffective and such Term
Advance shall be automatically converted at such time into an ABR Advance;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

3.4 Funding Indemnification. If (a) (i) any payment of a Eurodollar Ratable
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or (ii) a
Eurodollar Ratable Advance is not made on the date specified by the Borrower, or
(iii) any Term Advance is not continued as or converted into a Eurodollar
Ratable Advance, on the date specified by the Borrower, in each case, for any
reason other than default by the Lenders or (b) the assignment of any Eurodollar
Loan occurs on a date which is not the last day of the applicable Interest
Period as a result of a request by the Borrower pursuant to Section 2.20, then
the Borrower will indemnify each applicable Lender for any loss or cost
(including any reasonable internal administrative costs but excluding any loss
of margin, any lost profits (including loss of margin) and any loss, cost or
expense resulting from the failure of such Lender to make a Loan as a result of
a default by such Lender) incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such Eurodollar Ratable Advance. Determination of amounts
payable under this Section 3.4 in connection with a Eurodollar Loan shall be
calculated as though each Lender funded its Eurodollar Loan through the purchase
of a deposit of the type and maturity corresponding to the deposit used as a
reference in determining the interest rate applicable to such Loan, whether in
fact that is the case or not.

 

42



--------------------------------------------------------------------------------

3.5 Taxes.

(a) Unless otherwise required by applicable law, any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if any applicable withholding agent shall be required by
applicable law to deduct any Taxes from such payments, then (i) to the extent
such Tax is an Indemnified Tax, the sum payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions of Taxes
(including deductions applicable to additional sums payable under this
Section 3.5) have been made, the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions, and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant governmental authority in accordance with
applicable law. As soon as practicable after any payment of Taxes by a Loan
Party to a governmental authority pursuant to this Section 3.5, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(b) The Borrower hereby agrees to pay any present or future stamp, court or
documentary Taxes and any other intangible, recording, filing, excise or
property Taxes, charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document (“Other Taxes”).

(c) The Borrower agrees unconditionally to indemnify and save the Administrative
Agent and the Lenders harmless from and against any or all Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.5), including any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted by the relevant governmental authority. Such
indemnification payments by the Borrower shall be made within 20 days of the
date the Administrative Agent or such Lender makes demand therefor pursuant to
Section 3.6.

(d) (1) Any Lender that is eligible for an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate or withholding. In addition, any Lender, at the time or
times reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 3.5(d)) obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including

 

43



--------------------------------------------------------------------------------

any new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so. Notwithstanding anything to the contrary in the
preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.5(d)(2)(A),
(B) and (D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Notwithstanding any other provision of this
Section 3.5, a Lender shall not be required to deliver any form that such Lender
is not legally eligible to deliver. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(2) Without limiting the generality of the foregoing:

(A) Each Lender that is not a Non-U.S. Lender shall deliver to the Borrower and
the Administrative Agent on or before the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two properly
completed and duly executed originals of IRS Form W 9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B) Each Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent, on or prior to the date on which such Lender becomes a Lender under this
Agreement) (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(i) two properly completed and duly executed originals of IRS Form W 8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code;

(ii) two properly completed and duly signed originals of IRS Form W 8ECI (or any
successor forms);

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code,
(x) two properly completed and duly signed certificates substantially in the
form of Exhibit I-1 (a “U.S. Tax Compliance Certificate”) and (y) two properly
completed and duly signed originals of IRS Form W 8BEN or W-8BEN-E; or

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W 8IMY, accompanied by IRS Form W 8ECI, IRS W 8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W 9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;

 

44



--------------------------------------------------------------------------------

(C) any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
agreement.

(e) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 3.5(d).

3.6 Lender Statements: Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its applicable Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2, 3.4 and 3.5 or to avoid the unavailability of
the applicable Eurodollar Ratable Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
(which calculations shall be made in good faith) and shall be final, conclusive
and binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a

 

45



--------------------------------------------------------------------------------

deposit of the type and maturity corresponding to the deposit used as a
reference in determining the interest rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable within 30 days
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement. Notwithstanding anything to the
contrary contained herein, the Borrower shall not be required to make any
payments to any Lender pursuant to Section 3.1, 3.2 or 3.4 relating to any
period of time which is greater than 90 days prior to such Person’s request for
additional payment except for retroactive application of any law, rule or
regulation, in which case the Borrower is required to make such payments so long
as such Person makes a request therefor within 90 days after the public
announcement of such retroactive application.

ARTICLE IV

RESERVED

ARTICLE V

CONDITIONS PRECEDENT

5.1 Closing Conditions. This Agreement shall not be effective unless the
following conditions precedent shall have been satisfied:

(i) The Administrative Agent shall have received copies of the articles or
certificate of incorporation of each of the Borrower and the Company, together
with all amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation.

(ii) The Administrative Agent shall have received copies, certified by the
Secretary or Assistant Secretary of each of the Borrower and the Company, of the
by-laws and Board of Directors’ resolutions and resolutions or actions of any
other body authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower or the Company (as applicable) is a party.

(iii) The Administrative Agent shall have received an incumbency certificate,
executed by the Secretary or Assistant Secretary of each of the Borrower and the
Company, which shall identify by name and title and bear the signatures of the
Authorized Officers and any other officers of the Borrower or the Company (as
applicable) authorized to sign the Loan Documents to which the Borrower or the
Company (as applicable) is a party, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower or the Company (as applicable).

(iv) To the extent requested by the Administrative Agent, the Administrative
Agent shall have received copies of the articles or certificate of
incorporation, partnership agreement or limited liability company operating
agreement of each other Loan Party, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation.

 

46



--------------------------------------------------------------------------------

(v) To the extent requested by the Administrative Agent, the Administrative
Agent shall have received copies, certified by the Secretary or Assistant
Secretary of each other Loan Party, of its by-laws and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party.

(vi) The Administrative Agent shall have received an incumbency certificate,
executed by the Secretary or Assistant Secretary of each other Loan Party, which
shall identify by name and title and bear the signatures of the Authorized
Officers and any other officers of such Loan Party authorized to sign the Loan
Documents to which such Loan Party is a party.

(vii) The Administrative Agent shall have received a certificate, signed by the
chief financial officer, controller, chief accounting officer or treasurer of
the Borrower, stating that on the initial Borrowing Date no Default or Unmatured
Default has occurred and is continuing and that all of the representations and
warranties in Article VI are true and correct in all material respects (except
to the extent already qualified by materiality, in which case said
representations and warranties are true and correct in all respects), except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) on and as of such earlier date.

(viii) The Administrative Agent shall have received a solvency certificate
signed by the chief financial officer or treasurer of the Company, confirming
the solvency of the Company and its Subsidiaries on a consolidated basis after
giving effect to the borrowing of the Term Loans on the Closing Date.

(ix) The Administrative Agent shall have received written opinions of the
Company’s and Borrower’s counsel, addressed to the Lenders in substantially the
forms of Exhibit C and Exhibit D.

(x) The Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.11 payable to each such requesting Lender (or its
registered assigns).

(xi) The Administrative Agent shall have received the Guaranty Agreement duly
executed by each of the Guarantors in substantially the form of Exhibit E
hereto.

 

47



--------------------------------------------------------------------------------

(xii) The Borrower shall have paid to the Administrative Agent the fees provided
for in the Fee Letter.

(xiii) The Borrower shall have paid all fees and expenses due to the Arranger
(including without limitation, expenses of counsel to the Administrative Agent
and the Arranger) required to be paid on the Closing Date.

(xiv) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act, that has been requested prior to the Closing Date.

(xv) Such other documents as any Lender or its counsel may have reasonably
requested.

(xvi) The Borrower shall have paid to the Administrative Agent for the account
of each Lender on the Closing Date, an upfront fee equal to 0.30% of the
aggregate principal amount of the Initial Term Loans made on the Closing Date,
which may be reflected as original issue discount.

5.2 Each Term Advance. The Lenders shall not be required to make any Term
Advance unless on the applicable Borrowing Date:

(i) There exists no Default or Unmatured Default, except for Unmatured Defaults
that will be cured on the applicable Borrowing Date, and that the Borrower
certifies will be cured on the applicable Borrowing Date, by (x) the use of the
proceeds of any loan or advance under the Existing Credit Agreement or (y) the
issuance, amendment or extension of an Existing Credit Agreement Letter of
Credit that has been requested under the Existing Credit Agreement.

(ii) The representations and warranties contained in Article VI are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.

(iii) All legal matters incident to the making of such Term Advance shall be
satisfactory to the Administrative Agent and its counsel.

Each Ratable Borrowing Notice with respect to each Term Advance shall constitute
a representation and warranty by the Borrower that the condition contained in
Section 5.2(i) has been satisfied. The Administrative Agent may require a duly
completed compliance certificate in substantially the form of Exhibit F (but
without any requirement for updating the calculations of compliance with
financial covenants) as a condition to making a Term Advance. Notwithstanding
the foregoing, any outstanding Term Loans may be continued as Eurodollar Ratable
Advances or converted to Eurodollar Ratable Advances notwithstanding the
existence of a Default or Unmatured Default subject to the provisions of
Section 2.9.

 

48



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower and the Company each represent and warrant to the Lenders that:

6.1 Existence and Standing. Each of the Borrower and the Company is (i) a
corporation, duly and properly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and (ii) has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except with respect to clause (ii) as could not
reasonably be expected to have a Material Adverse Effect. Each of the other Loan
Parties is a corporation, partnership, limited liability company or trust duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, in each case to the extent it is material to the operation of the
businesses of the Loan Parties taken as a whole.

6.2 Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate (or, in the
case of Loan Parties that are not corporations, other) proceedings, and the Loan
Documents constitute legal, valid and binding obligations of the applicable Loan
Parties enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar Laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or law); and
except, in each case in the case of any Designated Guarantor that, upon request
by the Borrower in accordance with Section 10.13 would be converted to a
Non-Loan Party, any violation of the foregoing that does not have a material
adverse effect on the ability of the Lenders or the Administrative Agent to
substantially realize the benefits afforded under the Loan Documents (it being
agreed that the parties will work together diligently to remedy promptly any
such violation).

6.3 No Conflict; Consent. Neither the execution and delivery by the Loan Parties
of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Law binding on any of the Loan Parties or their respective Property or (ii) the
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, of the Loan Parties, or
(iii) the provisions of any indenture, instrument or agreement to which any Loan
Party is a party or is subject, or by which it, or its Property, is bound, or
conflict with or constitute a default thereunder, or result in, or require, the
creation or imposition of any Lien in, of or on the Property of any Loan Party
pursuant to the terms of any such indenture, instrument or agreement other than
any such violation, conflict, default or Lien which, in the case of each of
clauses (i) and (iii) above, would not reasonably be expected to have a Material
Adverse Effect. As of May 19, 2016,the Amendment No. 3 Effective Date, no order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other

 

49



--------------------------------------------------------------------------------

action in respect of any Official Body or any other Person that has not been
obtained by any Loan Party, is required to be obtained by any Loan Party in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Loan Parties of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

6.4 Financial Statements. The (i) October 31, 20152017 consolidated financial
statements of the Company and its Subsidiaries and (ii) JanuaryJuly 31, 20162018
consolidated financial statements of the Company and its Subsidiaries, in each
case, heretofore delivered to the Lenders were prepared in accordance with GAAP
in effect on the date such statements were prepared and fairly present in all
material respects the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of clause (ii) to
year-end audit adjustments and the absence of footnotes.

6.5 Material Adverse Change. As of May 19, 2016,the Amendment No. 3 Effective
Date, since October 31, 20152017 there has been no change in the business,
Property, condition (financial or otherwise) or results of operations of the
Loan Parties that could reasonably be expected to have a Material Adverse
Effect.

6.6 Taxes. Except in each case for violations or failures that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect, the Loan Parties (i) have timely filed all U.S. federal tax returns and
all other tax returns which are required to be filed and (ii) have paid all
Taxes due pursuant to said returns and all other Taxes imposed on them or any of
their Property, assets, income, businesses and franchises by any taxing
authority, except such Taxes, if any, as are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided in accordance with GAAP. Except in each case for violations or failures
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, (i) there are no current, proposed, or pending Tax
assessments, deficiencies or audits against any Loan Party or any of their
respective Subsidiaries, and no Tax Liens have been filed against any Loan Party
or any of their Property, assets, income, businesses or franchises, except with
respect to such Taxes, if any, as are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided in accordance with GAAP and (ii) the charges, accruals and reserves on
the books of the Loan Parties in respect of any Taxes are adequate in all
material respects.

6.7 Litigation and Contingent Obligations. Except as set forth on Schedule 6
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting any of the Loan Parties that (a) could reasonably be
expected to have a Material Adverse Effect or (b) seeks to prevent, enjoin or
delay the making of any Loans except (but only in the case of any litigation,
arbitration, governmental investigation, proceeding or inquiry described in this
clause (b) arising after the ClosingAmendment No. 3 Effective Date) to the
extent that the Borrower has disclosed the same to the Administrative Agent and
has concluded, on the basis of advice of independent counsel and to the
satisfaction of the Administrative Agent, that the same is not reasonably likely
to result in the prevention, injunction or delay in the making of the Loans and
that the pendency of such litigation, arbitration, governmental investigation,
proceeding or inquiry does not have a

 

50



--------------------------------------------------------------------------------

Material Adverse Effect. Other than (A) any Contingent Obligation or (B) any
liability incident to any litigation, arbitration or proceeding that (in the
case of either (A) or (B)) (i) could not reasonably be expected to have a
Material Adverse Effect or (ii) is set forth on Schedule 6, as of the
ClosingAmendment No. 3 Effective Date, the Loan Parties have no Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 6.4.

6.8 Subsidiaries. Schedule 7 contains an accurate list of all Subsidiaries of
the Company as of the date set forth in such Schedule, setting forth their
respective jurisdictions of organization. All of the issued and outstanding
shares of capital stock or other ownership interests of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

6.9 Accuracy of Information. No information, exhibit or report furnished by any
of the Loan Parties to the Administrative Agent or to any Lender on or before
May 19, 2016the Amendment No. 3 Effective Date in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made and taken as a whole, not materially misleading.

6.10 Regulation U. None of the Loan Parties holds or intends to hold margin
stock (as defined in Regulation U) in amounts such that more than 25% of the
value of the assets of any Loan Party are represented by margin stock.

6.11 Material Agreements. None of the Loan Parties is a party to any agreement
or instrument or subject to any charter or other corporate restriction which
could reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.

6.12 Compliance with Laws. The Loan Parties have complied with all Laws
applicable to the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply that could not
reasonably be expected to have a Material Adverse Effect.

6.13 Ownership of Properties. Except as set forth on Schedule 8, on May 19,
2016,the Amendment No. 3 Effective Date, the Loan Parties will have good title,
free of all Liens other than Permitted Liens, to all of the Property and assets
reflected in the Company’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Loan Parties, except
(i) for transfers of such Property and assets permitted under the terms of the
“Existing Creditthis Agreement” ( as defined in the Existing Credit Agreement)in
effect immediately prior to the Amendment No. 3 Effective Date or (ii) where the
failure to have such good title could not reasonably be expected to have a
Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

6.14 ERISA.

6.14.1 Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a Prohibited Transaction.

6.14.2 Liabilities. The Unfunded Liabilities of all Single Employer Plans do not
in the aggregate exceed $10,000,000.20,000,000. Neither the Company nor any
other member of the Controlled Group has incurred, or is reasonably expected to
incur, any withdrawal liability to Multiemployer Plans or Multiple Employer
Plans that individually or in the aggregate with all such withdrawal liabilities
exceeds $10,000,000.20,000,000.

6.14.3 Plans and Benefit Arrangements. Except as set forth in Schedule 9 or to
the extent a violation of the foregoing would not reasonably be expected to have
a Material Adverse Effect:

(i) The Company and each member of the Controlled Group is in compliance with
any applicable provisions of ERISA with respect to all Benefit Arrangements,
Plans and Multiemployer Plans. There has not been any Prohibited Transaction
with respect to any Benefit Arrangement or any Plan or, to the best knowledge of
the Company, with respect to any Multiemployer Plan or Multiple Employer Plan.
The Company and all members of the Controlled Group have made any and all
payments required to be made under any agreement relating to a Multiemployer
Plan or a Multiple Employer Plan or any Law pertaining thereto. With respect to
each Plan and Multiemployer Plan, the Company and each member of the Controlled
Group (i) have fulfilled their obligations under the minimum funding standards
of ERISA, (ii) have not incurred any liability to the PBGC and (iii) have not
had asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.

(ii) To the best of the Company’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iii) Neither the Company nor any other member of the Controlled Group has
instituted proceedings to terminate any Plan.

(iv) No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan.

(v) The aggregate actuarial present value of all benefit liabilities (whether or
not vested) under each Plan, determined on a plan termination basis, as
disclosed from time to time to and as of the date of the actuarial reports for
such Plan does not exceed the aggregate fair market value of the assets of such
Plan.

 

 

52



--------------------------------------------------------------------------------

(vi) Neither the Company nor any other member of the Controlled Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Company, no
Multiemployer Plan or Multiple Employer Plan is or shall be reasonably expected
to be reorganized or terminated, within the meaning of Title IV of ERISA.

(vii) To the extent that any Benefit Arrangement is insured, the Company and all
members of the Controlled Group have paid when due all premiums required to be
paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Company and all members of the Controlled Group have made all
contributions required to be paid for all prior periods.

6.15 Investment Company Act. None of the Loan Parties is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

6.16 Intentionally Omitted.

6.17 Employment Matters. The Loan Parties are in compliance with the Labor
Contracts and all applicable federal, state and local labor and employment Laws
including, but not limited to, those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except for
failures to comply that would not individually or in the aggregate have a
Material Adverse Effect. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of the Company or any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.

6.18 Environmental Matters. Except as disclosed on Schedule 10:

(i) In the ordinary course of its business, the officers of the Company consider
the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company due to Environmental Laws, and, on the
basis of this consideration, the Company has concluded that compliance with
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect.

(ii) Except for violations or failures that individually and in the aggregate
are not reasonably likely to result in a Material Adverse Effect, (A) none of
the Loan Parties has received any Environmental Complaint from any Official Body
or other Person alleging that any Loan Party or any prior or subsequent owner of
the Property is a potentially responsible party under the Comprehensive
Environmental Response, Cleanup and Liability Act, 42 U.S.C. § 9601, et seq.,
and none of the Loan Parties has any reason to believe that such an
Environmental Complaint might be received and (B) there are no pending or, to
the Company’s knowledge, threatened Environmental Complaints relating to any
Loan Party or, to the Company’s knowledge, any prior or subsequent owner of the
Property.

 

53



--------------------------------------------------------------------------------

(iii) Except for conditions, violations or failures which individually and in
the aggregate are not reasonably likely to have a Material Adverse Effect,
(A) there are no circumstances at, on or under the Property that constitute a
breach of or non-compliance with any of the Environmental Laws, and (B) there
are no past or present Environmental Conditions at, on or under the Property or,
to the Company’s knowledge, at, on or under adjacent property, that could
reasonably be expected to result in liability of any Loan Party under any
Environmental Law.

(iv) Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, neither
the Property nor any structures, improvements, equipment, fixtures, activities
or facilities thereon or thereunder contain or use Regulated Substances except
in compliance with Environmental Laws. There are no processes, facilities,
operations, equipment or other activities at, on or under the Property, or, to
the Company’s knowledge, at, on or under adjacent property, that result in the
Release or threatened Release of Regulated Substances onto the Property, except
to the extent that such Releases or threatened Releases are not a breach of or
otherwise a violation of any Environmental Laws, or are not likely to have a
Material Adverse Effect.

(v) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) there are no underground
storage tanks, or underground piping associated with such tanks, used for the
management of Regulated Substances at, on or under the Property that do not have
a full operational secondary containment system in place and are not in
compliance with all Environmental Laws, and (B) there are no abandoned
underground storage tanks or underground piping associated with such tanks,
previously used for the management of Regulated Substances at, on or under the
Property that have not been either abandoned in place, or removed, in accordance
with the Environmental Laws.

(vi) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) each Loan Party has all
material permits, licenses, authorizations and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties have submitted all
material notices, reports and other filings required by the Environmental Laws
to be submitted to an Official Body which pertain to past and current operations
on the Property.

(vii) Except for violations which individually and in the aggregate are not
likely to have a Material Adverse Effect, all past and present on-site
generation, storage, processing, treatment, recycling, reclamation or disposal
of Regulated Substances at, on, or under the Property and all off-site
transportation, storage, processing, treatment, recycling, reclamation and
disposal of Regulated Substances have been done in accordance with the
Environmental Laws.

(viii) There are no violations of the type described in the foregoing clauses
(i) through (vii), without giving effect to any materiality qualifiers therein,
which would, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

54



--------------------------------------------------------------------------------

6.19 Senior Debt Status. The Obligations rank (a) at least pari passu in
priority of payment with all other Senior Indebtedness of the Loan Parties
except Indebtedness secured by Permitted Liens and (b) prior in right of payment
over the Subordinated Indebtedness.

6.20 Designated Guarantors. All Subsidiaries of the Company that are integral to
the homebuilding business of the Toll Group are Designated Guarantors.

6.21 Anti-Corruption Laws and Sanctions. The Borrower and the Company have
implemented and maintain in effect policies and procedures designed to promote
compliance by the Borrower, the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and, to the knowledge of
the Senior Executives of the Company and the Borrower, their respective
directors, officers, agents and employees are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, the Company or any of its Subsidiaries or (b) to the knowledge of the
Senior Executives of the Company and the Borrower, any of their respective
directors, officers, or employees or any agent of the Company or any of its
Subsidiaries that will act in any capacity in connection with the credit
facility established hereby, is a Sanctioned Person. Neither the making of any
Loan or issuance of any Facility Letter of Credit to or for the account of the
Borrower or any other Loan Party nor the use of the proceeds of any Loan or any
Facility Letter of Credit by the Borrower or any Loan Party will violate
Anti-Corruption Laws or applicable Sanctions.

6.22 EEA Financial Institution. None of the Loan Parties is an EEA Financial
Institution.

6.23 FATCA. For purposes of FATCA, from and after the Amendment No. 1 Effective
Date, the Borrower and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) this Agreement and any Loan
made hereunder (including any Loan that has been already outstanding) as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

ARTICLE VII

COVENANTS

Until payment in full of all obligations under this Agreement (other than in
respect of contingent indemnification claims not yet asserted), unless the
Required Lenders shall otherwise consent in writing, the Borrower and the
Company will perform and observe, and (as and where applicable) will cause the
other Loan Parties to perform and observe, the following covenants:

7.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders (or
the Administrative Agent, on behalf of the Lenders), which may be by electronic
transmission:

 

 

55



--------------------------------------------------------------------------------

(i) Audited Financial Statements. Within 95 days after the close of each of its
fiscal years, an audit report, which report shall not be subject to any “going
concern” qualification or qualification as to the scope of the audit, certified
by independent certified public accountants of national recognition or otherwise
reasonably acceptable to the Administrative Agent, prepared in accordance with
GAAP on a consolidated basis for the Company and its Subsidiaries, including
balance sheets as of the end of such period, a related consolidated profit and
loss statement, and a consolidated statement of cash flows, accompanied by any
management letter prepared by said accountants. Filing of such financial
statements with the SEC shall be deemed delivery of such financial statements to
the Lenders.

(ii) Quarterly Financial Statements. Within 50 days after the close of the first
three quarterly periods of each fiscal year of the Company, for the Company and
its Subsidiaries, consolidated unaudited balance sheets as at the close of each
such period and a related consolidated profit and loss statement and a
consolidated statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, which statements shall be a complete and
accurate copy of such signed statements as filed with the SEC and certified by
the Company’s chief financial officer, chief accounting officer, controller or
treasurer (which certificate shall be satisfactory in form to the Administrative
Agent). Filing of such financial statements with the SEC shall be deemed
delivery of such financial statements to the Lenders.

(iii) Annual Plan and Forecast. As soon as available, but in any event within
120 days after the beginning of each fiscal year of the Company, a copy of the
plan and forecast (including a projected consolidated balance sheet, income
statement and funds flow statement) of the Company for such fiscal year.

(iv) Compliance Certificate. Within five (5) days after each of the dates on
which financial statements are required to be delivered under Sections 7.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit F signed
by the chief financial officer, chief accounting officer, controller or
treasurer of the Company showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.

(v) Annual ERISA Statement. If applicable, within 270 days after the close of
each fiscal year, a statement of the Unfunded Liabilities of each Single
Employer Plan, certified as correct by an actuary enrolled under ERISA.

(vi) Reportable Event. As soon as possible and in any event within 10 days after
any Loan Party knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer, chief accounting
office, controller or treasurer of the Company, describing said Reportable Event
and the action which the Company proposes to take with respect thereto.

(vii) Environmental Notices. As soon as possible and in any event within 10 days
after a Senior Executive of a Loan Party receives the same, a copy of (a) any
notice or claim to the effect that any Loan Party is or may be liable to any
Person as a result of the Release by any Loan Party or any other Person of any
Regulated Substances that could reasonably be expected to have a Material
Adverse Effect, and (b) any notice alleging any violation of any Environmental,
Law by any Loan Party, that, in either case, could reasonably be expected to
have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(viii) Borrowing Base Certificate. At any time that the Leverage Ratio equals or
exceeds 1.50 to 1.00 and the Company does not have an Investment Grade Rating
(in each case as determined as of the last day of a fiscal quarter),
simultaneous with the delivery of the Compliance Certificate required to be
delivered with respect to such fiscal quarter pursuant to Section 7.1(iv), a
Borrowing Base Certificate.

(ix) Notices Regarding Plans and Benefit Arrangements.

(A) (Promptly upon becoming aware of the occurrence thereof, notice (including
the nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of: (1) any
Prohibited Transaction that could subject the Company or any member of the
Controlled Group to a civil penalty assessed pursuant to Section 502(i) of ERISA
or a tax imposed by Section 4975 of the Internal Revenue Code in connection with
any Plan, Benefit Arrangement or any trust created thereunder that in either
case would reasonably be expected to result in a liability in excess of
$5,000,00010,000,000; (2) any assertion of material withdrawal liability with
respect to any Multiemployer Plan or Multiple Employer Plan; (3) any partial or
complete withdrawal from a Multiemployer Plan, by the Company or any member of
the Controlled Group under Title IV of ERISA (or assertion thereof), which such
withdrawal is likely to result in a material liability; (4) any withdrawal by
the Company or any member of the Controlled Group from a Multiple Employer Plan;
(5) any failure by the Company or any member of the Controlled Group to make a
payment to a Plan required to avoid imposition of a lien under Section 303(k) of
ERISA; or (6) any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase the
unfunded benefit liability or to materially reduce the liability to make
periodic contributions.

(B) Promptly after receipt thereof, copies of (a) all notices received by the
Company or any member of the Controlled Group of the PBGC’s intent to terminate
any Plan administered or maintained by the Company or any member of the
Controlled Group, or to have a trustee appointed to administer any such Plan;
and (b) at the request of the Administrative Agent or any Lender each annual
report (IRS Form 5500 series) and all accompanying schedules, the most recent
actuarial reports, the most recent financial information concerning the
financial status of each Plan administered or maintained by the Company or any
member of the Controlled Group, and schedules showing the amounts contributed to
each such Plan by or on behalf of the Company or any member of the Controlled
Group in which any of their personnel participate or from which such personnel
may derive a benefit, and each Schedule B (Actuarial Information) to the annual
report filed by the Company or any member of the Controlled Group with the
Internal Revenue Service with respect to each such Plan.

(C) Promptly upon the filing thereof, copies of any Form 5310, or any successor
or equivalent form to Form 5310, filed with the IRS in connection with the
termination of any Plan.

 

57



--------------------------------------------------------------------------------

(x) Project Reports. Within thirty (30) days after the end of each fiscal
quarter of the Borrower and, from and after delivery of a Compliance Certificate
evidencing that the Leverage Ratio exceeds 1.50 to 1.00 and provided that the
Company does not have an Investment Grade Rating (in each case as of the last
day of a fiscal quarter) and until the earlier of the delivery of a Compliance
Certificate for a subsequent fiscal quarter evidencing that the Leverage Ratio
does not exceed 1.50 to 1.00 as of the last day of such fiscal quarter and the
date that the Company obtains an Investment Grade Rating, each calendar month,
statements accompanied by a certificate of the chief financial officer, chief
accounting officer, controller or treasurer of Company, actually setting forth
for the last week of the prior calendar quarter or month (as applicable) sales
reports showing unit sales and unsold inventory completed or under construction
by the Loan Parties in connection with each of their projects.

(xi) Subordinated Loan Documents. Prior to any Loan Party’s entering into or
amending any Subordinated Loan Documents, copies thereof and a description of
any material differences between the subordination provisions of such
Subordinated Loan Documents and the subordination provisions of the Subordinated
Loan Documents identified in Schedule 4 or most recently approved hereunder.

(xii) Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party which would be required to be
reported by the Company (regardless of whether the Company is no longer required
to file such reports with the SEC by reason of the Company ceasing to be a
reporting company) on Forms 10-Q, 10-K or 8-K filed with the SEC. Filing such
information with the SEC shall be deemed delivery to the Lenders.

(xiii) Shareholder Reports. Promptly upon the furnishing thereof to the
shareholders of the Company, complete and accurate copies of all financial
statements, reports and proxy statements so furnished. Filing such information
with the SEC shall be deemed delivery to the Lenders.

(xiv) Beneficial Ownership. Promptly after the Borrower constituting a “legal
entity customer” (as defined in the Beneficial Ownership Regulation), a
Beneficial Ownership Certification and, promptly after a Senior Executive
obtaining knowledge of any change in the information provided in a prior
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification, an
updated Beneficial Ownership Certification.

(xv) (xiv) Other Information. Such (a) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws and (b) any other information (including
non-financial information) as the Administrative Agent may from time to time
reasonably request, including, without limitation, pursuant to any reasonable
request by any Lender.

 

58



--------------------------------------------------------------------------------

7.2 Use of Proceeds. The Borrower and each other Loan Party will use the
proceeds of the Term Advances for lawful, general business purposes. Neither the
Borrower nor any other Loan Party will use any of the proceeds of the Term
Advances to purchase or carry any “margin stock” (as defined in Regulation U).
The Company and the Borrower shall not use, and shall procure that their
respective Subsidiaries shall not use, the proceeds of any Loan in any manner
which would result in any violation of Anti-Corruption Laws or applicable
Sanctions.

7.3 Notice of Default. The Borrower will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, that could reasonably be expected to have a
Material Adverse Effect.

7.4 Conduct of Business. The Loan Parties will carry on and conduct their
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted (and fields reasonably related, ancillary
or complimentary thereto) and, in the case of the Borrower and the Company, will
do (and in the case of any other Loan Party, to the extent that its failure to
do so could reasonably be expected to have a Material Adverse Effect, will do)
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership, trust or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect, maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

7.5 Taxes. Except for violations or failures that individually and in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
each Loan Party will (i) file in a timely manner complete and correct U.S.
federal and all applicable foreign, state and local tax returns required by law
and (ii) pay when due all Taxes upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been provided in accordance
with GAAP.

7.6 Insurance. Each Loan Party will maintain with financially sound and
reputable insurance companies insurance on all its Property in such amounts and
covering such risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.

7.7 Compliance with Laws. Each Loan Party will comply with all Laws (excluding
Environmental Laws, compliance with which is governed by Section 7.25) to which
it may be subject, to the extent that noncompliance could reasonably be expected
to have a Material Adverse Effect. The Company and the Borrower will maintain in
effect and enforce policies and procedures designed to promote compliance by the
Borrower, the Company, its Subsidiaries and their respective officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

7.8 Maintenance of Properties. Each Loan Party will maintain, preserve, protect
and keep its Property in good repair, working order and condition (ordinary wear
and tear and casualty excepted) in accordance with the general practice of other
businesses of similar character and size, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except in each case to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

 

59



--------------------------------------------------------------------------------

7.9 Inspection. Each Loan Party will permit the Administrative Agent and the
Lenders, by their respective representatives and agents, to inspect any of the
Property, books and financial records of the Loan Parties, examine and make
excerpts of the books of accounts and other financial records of the Loan
Parties, and to discuss the affairs, finances and accounts of the Loan Parties
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably designate.

7.10 Mergers; Consolidations; Dissolutions. No Loan Party shall merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it unless (i) there is no Change of Control of the Loan Party;
(ii) the character of the business of the Toll Group on a consolidated basis
will not be materially changed by such occurrence; (iii) such occurrence shall
not constitute or give rise to a Default or Unmatured Default; and (iv) if, in
the case of the Borrower or the Company, it is not the surviving entity of such
merger or consolidation, such surviving entity shall promptly execute and
deliver to the Administrative Agent (A) an assumption of the Borrower’s or the
Company’s (as applicable) obligations under the Loan Documents to which the
Borrower or the Company (as applicable) is party and (B) such certified
resolutions, opinions of counsel and other supporting documentation as the
Administrative Agent may reasonably request, all of which shall be reasonably
satisfactory to the Administrative Agent. Neither the Toll Group nor any portion
thereof the dissolution, liquidation or winding up of which could reasonably be
expected to have a Material Adverse Effect shall dissolve, liquidate, or wind up
its business by operation of law or otherwise.

7.11 Distributions of Securities. The Company shall not distribute to its
shareholders any securities of any Subsidiary unless (a) such Subsidiary is a
Non-Loan Party; (b) such distribution does not constitute or give rise to a
Default or Unmatured Default; (c) such distribution does not result in a Change
of Control of a Loan Party; and (d) such distribution does not materially change
the operations of the Toll Group.

7.12 Disposition of Assets. None of the Loan Parties will sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its Property (including, but not limited to, sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment or general intangibles with or without recourse or of capital
stock (other than capital stock of the Company), shares of beneficial interest
or partnership interests of another Loan Party or an Affiliate of a Loan Party),
except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the business of the Loan Parties (taken as a whole);

(iii) any sale, transfer or lease of assets to any other Loan Party;

 

60



--------------------------------------------------------------------------------

(iv) any sale, transfer or lease of assets which are replaced by substitute
assets acquired or leased;

(v) any sale, transfer or lease of assets of, or interests in, a Non-Loan Party
or any other Affiliate of the Company that is not a Loan Party; and

(vi) mergers or consolidations permitted in this Agreement.

7.13 Borrower a Wholly-Owned Subsidiary. The Borrower will at all times be a
Wholly-Owned Subsidiary of the Company or of a successor to the Company (but
only if the ownership by such successor does not constitute or result in a
Change of Control).

7.14 Investments and Acquisitions. None of the Loan Parties will make or suffer
to exist any Investments (including, without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or will create
any Subsidiary or will become or remain a partner in any partnership or joint
venture, except Permitted Investments.

7.15 Liens. None of the Loan Parties will create, incur, or suffer to exist any
Lien in, of or on any Property whether now owned or hereafter acquired, except
Permitted Liens.

7.16 Additional Designated Guarantors. The Borrower may at any time designate
(in the manner hereinafter provided) any Wholly-Owned Subsidiary of the Company
as a Designated Guarantor, and shall designate (in the manner hereinafter
provided) each newly-formed or newly-acquired Wholly-Owned Subsidiary of the
Company (other than a Mortgage Subsidiary) as a Designated Guarantor on a
quarterly basis simultaneously with its delivery of the next Compliance
Certificate pursuant to Section 7.1(iv) (unless, on or prior to the time of such
delivery, the Borrower satisfies the requirements of Non-Designation of such
Wholly-Owned Subsidiary in accordance with Section 10.13) in accordance with the
provisions of this Section 7.16. Such designation of a Wholly-Owned Subsidiary
of the Company as a Designated Guarantor shall be effected by the delivery by
the Borrower to the Administrative Agent of each of the following:

(i) Notice by the Borrower and the Company identifying such Designated
Guarantor, the state of its formation, and the ownership of the capital stock or
other ownership interests in such Designated Guarantor;

(ii) A Supplemental Guaranty duly executed and delivered by such Designated
Guarantor;

(iii) Documents with respect to such Designated Guarantor addressing the
requirements set forth in clauses (iv), (v) and (vi) of Section 5.1; and

(iv) Such information relating to the organization, operations and finances of
such Designated Guarantor as the Administrative Agent shall reasonably request.

 

61



--------------------------------------------------------------------------------

Upon the Administrative Agent’s receipt of the foregoing, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, such
Wholly-Owned Subsidiary of the Company shall be a Designated Guarantor and a
Loan Party hereunder.

7.17 Subordinated Indebtedness. Except as otherwise permitted in the last
sentence of this Section 7.17, no Loan Party will make any amendment or
modification to any Subordinated Loan Document, without providing at least
thirty (30) days’ prior written notice thereof to the Administrative Agent (or
such shorter period as the Administrative Agent shall agree), and obtaining the
prior written consent of the Required Lenders thereto. The Loan Parties may
amend or modify any Subordinated Loan Document without obtaining the consent of
the Required Lenders if after giving effect to such amendment or modification
(a) the subordination provisions therein would be permitted under this
Agreement, and (b) the covenants governing such Subordinated Indebtedness
affected by the amendment are no more onerous to the borrower of such
Subordinated Indebtedness than those contained under this Agreement and the
Administrative Agent shall have received an officer’s certificate to such effect
by an Authorized Officer of the Company.

7.18 Intercompany Loans, Loans from Non-Loan Parties. The Borrower may make
Intercompany Loans available to the Guarantors using proceeds of the Loans. Each
Intercompany Loan shall be evidenced either by a promissory note of the obligor
under such Intercompany Loan (individually, an “Intercompany Note” and
collectively, the “Intercompany Notes”), an intercompany account agreement
between Borrower and the obligor under such Intercompany Loan (individually, an
“Intercompany Agreement” and collectively, the “Intercompany Agreements”) or by
an entry on the books and records of the Borrower and the obligor under such
Intercompany Loan, and repayment of such Intercompany Loans shall be on such
terms as the Borrower and the Guarantors agree. Each Intercompany Loan shall be
subordinated to the Guarantors’ obligations under the Guaranty Agreements
pursuant to the terms of the Guaranty Agreement and shall either be a demand
loan or become due and payable upon the acceleration of the Loans pursuant to
Section 9.1 after the occurrence of a Default hereunder. Any Intercompany Note,
Intercompany Agreement or book-entry claim may in turn be assigned by the
Borrower to another Guarantor or any other member of the Toll Group as a capital
contribution. The Company shall establish and maintain such books and records
relating to Intercompany Loans and other Investments in the Designated
Guarantors as are required to enable it and the Administrative Agent to trace
advances and repayments of principal of Intercompany Loans and other investments
in the Guarantors.

7.19 Appraisals.

7.19.1 Procedures. The Loan Parties shall cooperate with the Lenders and the
appraisers in making appraisals of the Borrowing Base Assets which the
Administrative Agent, at the direction of the Required Lenders, may from time to
time request. The Borrower may, within ten (10) days following any such request
by the Administrative Agent, specify which other of the Borrowing Base Assets it
requests to have similarly appraised. Following the first to occur of
(A) completion of all appraisals requested at any one time by the Administrative
Agent and the Borrower under this Section 7.19, and (B) a date specified by the
Administrative Agent no earlier than 45 days after the last request for an
appraisal has (or could have) been made by the Borrower in accordance with the
immediately preceding sentence, the appraised values of all

 

62



--------------------------------------------------------------------------------

Borrowing Base Assets which have been appraised (rather than their book value)
shall be used for purposes of applying the covenant contained in Section 7.28.2.
The Required Lenders shall have the right to request appraisals pursuant to this
Section 7.19 not more than two times in any period of twelve consecutive months,
and shall specify in such request all of the Borrowing Base Assets for which the
Lenders desire appraisals.

7.19.2 Costs. Any appraisals by the Administrative Agent shall be at the
Lenders’ expense (in the proportion of their respective Term Loan Ratable
Shares), unless using such appraised values would result in the covenant
contained in Section 7.28.2 being violated, in which event all such appraisals
shall be at the Borrower’s expense; provided, that, in addition to the
foregoing, if at any time that the Borrowing Base provisions set forth in
Section 7.28.2 are in effect because both the Leverage Ratio is above the
threshold set forth therein as of the end of the most recent fiscal quarter for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 7.1(i) or (ii) and the Company does not have an Investment
Grade Rating as of the end of such fiscal quarter, the amount of the Borrowing
Base (determined as of the end of such fiscal quarter and set forth on the
Borrowing Base Certificate required to be delivered pursuant to
Section 7.1(viii)) is not greater than the aggregate principal amount of the
Senior Indebtedness then outstanding (excluding outstanding Alternative Letters
of Credit and other outstanding Letters of Credit or similar arrangements to the
extent collateralized by cash, Marketable Securities or Cash Equivalents) by at
least an amount equal to 10% of the aggregate principal amount of such Senior
Indebtedness then outstanding (with Senior Indebtedness being calculated in
accordance with Section 7.28.2), then the Administrative Agent, at the written
request of the Required Lenders, shall have the right to request appraisals of a
selection of Borrowing Base Assets that constitute (x) Borrowing Base Assets
with the highest individual book values and (y) Borrowing Base Assets that in
the aggregate constitute 50% of the aggregate book value of all Borrowing Base
Assets (both (x) and (y) to be determined by the Company in good faith in
consultation with the Administrative Agent) (such assets, the “Borrowing Base
Selected Assets”) not more than once in any twelve consecutive months with all
such appraisals conducted at the Borrower’s expense; provided, further, that if
the aggregate appraised value of the Borrowing Base Selected Assets is less than
the aggregate book value of the Borrowing Base Selected Assets as set forth in
the above-referenced Borrowing Base Certificate, then the Administrative Agent
shall have the right, at the written request of the Required Lenders (but only
so long as the Borrowing Base provisions set forth in Section 7.28.2 are in
effect as provided above) to request appraisals of additional Borrowing Base
Assets on the same basis as provided in clauses (x) and (y) above that in the
aggregate, together with the Borrowing Base Selected Assets, constitute 80% of
the aggregate book value of all Borrowing Base Assets (such additional Borrowing
Base Assets to be determined by the Company in good faith in consultation with
the Administrative Agent as provided above and defined herein as the “Additional
Borrowing Base Selected Assets”) not more than once in any twelve consecutive
months with all such appraisals conducted at the Borrower’s expense; provided,
further, that if the aggregate appraised value of the Borrowing Base Selected
Assets and the Additional Borrowing Base Selected Assets is less than ninety
percent (90%) of the aggregate book value of such assets as set forth on the
above-referenced Borrowing Base Certificate, then the Administrative Agent shall
have the right, at the written request of the Required Lenders (but only so long
as the Borrowing Base provisions set forth in Section 7.28.2 are in effect as
provided above), to request appraisals of all remaining Borrowing Base Assets at
the Borrower’s expense, but no more than once in any twelve consecutive months;
provided, further, that, notwithstanding the foregoing, if a Default or
Unmatured Default shall have occurred and be continuing as a result of a breach
of Section 7.28.2, then all appraisals under this Section 7.19 shall be at the
Borrower’s expense.

 

63



--------------------------------------------------------------------------------

7.19.3 Appraisers. Any appraisals requested at any one time pursuant to this
Section 7.19 shall be made by one or more appraisers for all properties (there
shall be no more than one appraiser for each property) located in each state
selected by the Borrower from a list of at least three appraisers submitted by
the Administrative Agent with respect to such state at the time it makes its
request. All appraisers submitted by the Administrative Agent pursuant to this
Section 7.19 shall be appraisers who have been approved by the Required Lenders
and the Borrower (such approval not to be unreasonably withheld or delayed) and
in either event have committed to prepare appraisals within 45 days following
the date such appraisals are requested.

7.20 Mortgage Subsidiaries. The Company shall notify the Administrative Agent of
the creation of any Mortgage Subsidiary within seven (7) Business Days after
such creation. Such notice shall include the name, state of formation and
ownership of the capital stock or other ownership interests thereof. The Company
shall cause the Mortgage Subsidiaries to engage exclusively in the Mortgage
Banking Business. The Company shall deliver information relating to the
organization, operations and finances of the Mortgage Subsidiaries as the
Administrative Agent may reasonably request from time to time.

7.21 [Reserved].

7.22 [Reserved].

7.23 Plans and Benefit Arrangements. Except as set forth in Schedule 9 or to the
extent a violation of the foregoing would not reasonably be expected to have a
Material Adverse Effect either individually or in the aggregate with all other
violations:

(i) The Company and each member of the Controlled Group shall comply with any
applicable provisions of ERISA with respect to all Benefit Arrangements, Plans
and Multiemployer Plans. The Company shall not permit to occur any Prohibited
Transaction with respect to any Benefit Arrangement or any Plan or with respect
to any Multiemployer Plan or Multiple Employer Plan. The Company and all members
of the Controlled Group shall make all payments required to be made under any
agreement relating to a Multiemployer Plan or a Multiple Employer Plan or any
Law pertaining thereto. With respect to each Plan and Multiemployer Plan, the
Company and each member of the Controlled Group (i) shall fulfill their
obligations under the minimum funding standards of ERISA, (ii) shall not incur
any liability to the PBGC and (iii) shall not have asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA.

(ii) Each Multiemployer Plan and Multiple Employer Plan shall be able to pay
benefits thereunder when due.

(iii) Neither the Company nor any other member of the Controlled Group shall
institute proceedings to terminate any Plan.

 

64



--------------------------------------------------------------------------------

(iv) The Company shall not permit to occur any event requiring notice to the
PBGC under Section 303(k)(4)(A) of ERISA with respect to any Plan.

(v) The aggregate actuarial present value of all benefit liabilities (whether or
not vested) under each Plan, determined on a plan termination basis, as
disclosed from time to time in and as of the date of the actuarial reports for
such Plan shall not exceed the aggregate fair market value of the assets of such
Plan.

(vi) Neither the Company nor any other member of the Controlled Group shall
incur any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither the Company nor any other member of the Controlled Group
shall be notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and no Multiemployer Plan or Multiple Employer Plan
shall be reorganized or terminated, within the meaning of Title IV of ERISA.

(vii) To the extent that any Benefit Arrangement is insured, the Company and all
members of the Controlled Group shall pay when due all premiums required to be
paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Company and all members of the Controlled Group shall make all
contributions required to be paid for all prior periods.

7.24 Employment Matters. The Loan Parties shall comply with the Labor Contracts
and all applicable labor and employment Laws including, but not limited to,
those related to equal employment opportunity and affirmative action, labor
relations, minimum wage, overtime, child labor, medical insurance continuation,
worker adjustment and relocation notices, immigration controls and worker and
unemployment compensation, in each case where the failure to comply would have a
Material Adverse Effect either individually or in the aggregate with all other
such failures. The Company and the Borrower shall not permit any grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
strikes or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.

7.25 Environmental Matters. Except as disclosed on Schedule 10 hereto:

(i) Except for violations or failures which individually and in the aggregate
are not reasonably likely to have a Material Adverse Effect, (A) no
Environmental Complaint shall be issued by any Official Body or other Person
alleging that any Loan Party or any prior or subsequent owner of the Property is
a potentially responsible party under the Comprehensive Environmental Response,
Cleanup and Liability Act, 42 U.S.C. § 9601, et seq. and (B) the Company and the
Borrower shall not permit to occur any Environmental Complaint relating to any
Loan Party or any prior or subsequent owner of the Property pertaining to, or
arising out of, any Environmental Conditions.

 

 

65



--------------------------------------------------------------------------------

(ii) Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, (A) the
Company and the Borrower shall not permit to occur any circumstances at, on or
under the Property that constitute a breach of or non-compliance with any of the
Environmental Laws or (B) any past or present Environmental Conditions at, on or
under the Property or at, on or under adjacent property, that prevent compliance
with Environmental Laws at the Property.

(iii) Except for conditions, violations or failures which individually and in
the aggregate are not reasonably likely to have a Material Adverse Effect,
neither the Property nor any structures, improvements, equipment, fixtures,
activities or facilities thereon or thereunder shall contain or use Regulated
Substances except in compliance with Environmental Laws. The Company and the
Borrower shall not permit to occur any processes, facilities, operations,
equipment or other activities at, on or under the Property, or at, on or under
adjacent property that result in the release or threatened release of Regulated
Substances onto the Property, except to the extent that such releases or
threatened releases are not a breach of or otherwise a violation of any
Environmental Laws, or are not likely to have a Material Adverse Effect either
individually or in the aggregate.

(iv) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) the Company and the
Borrower shall not permit any underground storage tanks, or underground piping
associated with such tanks, to be used for the management of Regulated
Substances at, on or under the Property that do not have a full operational
secondary containment system in place or are not in compliance with all
Environmental Laws, and (B) the Company and the Borrower shall not permit the
abandonment of any underground storage tanks or underground piping associated
with such tanks, previously used for the management of Regulated Substances at,
on or under the Property, except those abandoned in place, or removed, in
accordance with the Environmental Laws.

(v) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) each Loan Party shall have
all material permits, licenses, authorizations and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties shall submit all material
notices, reports and other filings required by the Environmental Laws to be
submitted to an Official Body which pertain to operations on the Property.

(vi) Except for violations which individually and in the aggregate are not
likely to have a Material Adverse Effect, all on-site generation, storage,
processing, treatment, recycling, reclamation of disposal of Solid waste at, on,
or under the Property and all off-site transportation, storage, processing,
treatment, recycling, reclamation and disposal of Solid Waste shall be done in
accordance with the Environmental Laws.

7.26 Environmental Certificates. The Borrowing Base Assets shall not include any
Property for which a Loan Party has not obtained a completed certificate
(including an accompanying Phase I Environmental site assessment in conformity
with industry standards) in respect of such Property in substantially the form
of Exhibit G or otherwise in a form reasonably satisfactory to the
Administrative Agent (an “Environmental Certificate”) from a qualified

 

66



--------------------------------------------------------------------------------

independent environmental consultant. The Borrower shall, at the request of the
Administrative Agent, furnish to the Administrative Agent Environmental
Certificates with respect to any Property requested by the Administrative Agent
that the Borrower has included in the Borrowing Base, and may, in order to
request approval of any exception on Exhibit A of an Environmental Certificate
that is not a Permitted Environmental Exception so that the underlying assets
may be included in the Borrowing Base, furnish a supplemental Environmental
Certificate to the Administrative Agent from a qualified independent
environmental consultant. The Administrative Agent shall with reasonable
promptness notify the Borrower and the Lenders of the Administrative Agent’s
approval or disapproval of any exception on Exhibit A of any such Environmental
Certificate that is not a Permitted Environmental Exception. The other Lenders
shall have ten (10) Business Days to reverse such approval or disapproval by the
vote of the Required Lenders, in the absence of which vote the Administrative
Agent’s decision shall stand. The Borrower shall have the right from time to
time to submit another Environmental Certificate in respect of Property that was
not initially Environmentally Approved Land following substantial completion of
corrective action in accordance with Environmental Laws applicable to exceptions
to a prior Environmental Certificate in respect of such Property and provision
of documentation of such corrective action reasonably acceptable to the
Administrative Agent. Neither the Administrative Agent nor any other Lender
shall be liable or otherwise have any responsibility or obligation to any Lender
or to any Loan Party for any approval or disapproval of any exceptions in any
Environmental Certificate made by it.

7.27 Senior Debt Status. The Obligations will at all times rank (a) at least
pari passu in priority of payment with all other Senior Indebtedness of the Loan
Parties (except the Obligations may rank junior in priority with respect to the
liens securing Indebtedness secured by Permitted Liens) and (b) prior in right
of payment to all Subordinated Indebtedness.

7.28 Financial Covenants.

7.28.1 Leverage Ratio. TheAs of the end of any fiscal quarter, the Company and
the Borrower will not permit the Leverage Ratio at any time to be greater than
1.75 to 1.00.1.00 (determined as of the end of such fiscal quarter and set forth
on the compliance certificate required to be delivered for such fiscal quarter
pursuant to Section 7.1(iv)).

7.28.2 Borrowing Base. At any time that the Leverage Ratio as of the end of a
fiscal quarter equals or exceeds 1.50 to 1.00,1.00 and the Company does not have
an Investment Grade Rating (in each case as determined as of the end of such
fiscal quarter and set forth on the compliance certificate required to be
delivered for such fiscal quarter pursuant to Section 7.1(iv)), the Company and
the Borrower will not permit the Borrowing Base (determined as of the end of
such fiscal quarter and set forth on the Borrowing Base Certificate required to
be delivered for such fiscal quarter pursuant to Section 7.1(viii)) to be less
than the aggregate principal amount of Senior Indebtedness then outstanding
(excluding outstanding Alternative Letters of Credit and other Letters of Credit
or similar arrangements included in Senior Indebtedness and not issued under the
Existing Credit Agreement to the extent collateralized by cash, Marketable
Securities or Cash Equivalents), it being understood that (i) if any Permitted
Purchase Money Loans or Permitted Recourse Indebtedness are secured by assets
which have a book value at the time of the calculation of the Leverage Ratio
which is greater than or equal to the amount of Indebtedness outstanding in
respect of such Permitted Purchase Money Loans or Permitted Recourse
Indebtedness, as applicable, then the amount of such Indebtedness shall not be
included in the foregoing calculation of Senior Indebtedness, (ii) if any
Permitted Purchase Money Loans or

 

67



--------------------------------------------------------------------------------

Permitted Recourse Indebtedness are secured by assets which have a book value at
the time of the calculation of the Leverage Ratio which is less than the amount
of Indebtedness in respect of such Permitted Purchase Money Loans or Permitted
Recourse Indebtedness, as applicable, and such Permitted Purchase Money Loans or
Permitted Recourse Indebtedness, as applicable, are recourse to any Loan Party
(on a secured or unsecured basis) then only the difference between the
outstanding principal amount of Indebtedness in respect of such Permitted
Purchase Money Loans or Permitted Recourse Indebtedness, as applicable, and the
book value of such assets securing such Permitted Purchase Money Loans or
Permitted Recourse Indebtedness, as applicable, shall be included in the
foregoing calculation of Senior Indebtedness (but in no event in an amount
greater than the amount of recourse to any Loan Party) and (iii) the amount of
Indebtedness in respect of Permitted Nonrecourse Indebtedness shall not be
included in the foregoing calculation of Senior Indebtedness.

7.28.3 Tangible Net Worth. The Company will maintain at the end of each fiscal
quarter a Tangible Net Worth of not less than the amount by which (i) the sum of
(a) $2,650,000,000,2,690,000,000, (b) 50% of Consolidated Net Income after
April 30, 2016November 1, 2018 (provided that the amount in this clause (b) may
not be less than zero), (c) 50% of the cash proceeds of capital stock of the
Company sold by the Company after May 19, 2016November 1, 2018 and (d) 50% of
the aggregate increase in Tangible Net Worth after May 19, 2016November 1, 2018
by reason of the issuance of capital stock of the Company upon conversion of
Indebtedness of any member of the Toll Group into such capital stock exceeds
(ii) the aggregate amount paid by the Company for the purchase or repurchase of
its capital stock, and the aggregate amount of dividends and other distributions
paid in cash by the Toll Group in respect of the Company’s capital stock, in
each case at any time after May 19, 2016November 1, 2018 (but only to the extent
such purchases, repurchases, dividends and other distributions paid in cash do
not, in the aggregate, exceed the Maximum Deductible Amount (as defined below)).
As used herein, the term “Maximum Deductible Amount” shall mean an amount equal
to (A) the sum of the cost of purchases and repurchases by the Toll Group of
capital stock of the Company made after May 19, 2016, and the aggregate amount
of dividends and other distributions paid in cash by the Toll Group in respect
of the Company’s capital stock, in each case after November 1, 2018, not to
exceed, in the aggregate during any one-year period (as measured from November 1
to October 31 of each year) tenfifteen percent (1015%) of the Tangible Net Worth
as of the end of the fiscal year of the Company preceding such one-year period,
plus (B) in addition to the purchases and repurchases of capital stock, and
dividends and distributions in respect of capital stock, in each case under
clause (A), the sum of (1) the cost of other purchases orand repurchases by the
Toll Group of capital stock of the Company at any time and (2) the aggregate
amount of dividends and other distributions in respect of the capital stock of
the Company at any time, not to exceed $300,000,000500,000,000 in the aggregate
after April 30, 2016.November 1, 2018.

7.28.4 Mortgage Subsidiaries. The Company and the Borrower shall not permit the
ratio of Mortgage Subsidiaries’ Liabilities to Mortgage Subsidiaries’ Adjusted
Shareholders’ Equity to exceed at the end of any fiscal quarter 12.0 to 1.0.

7.29 Financial Contracts. No Loan Party will enter into or remain liable upon
any Financial Contract, except for Financial Contracts entered into for the
purpose of managing interest rate risks associated with Indebtedness of the Toll
Group and other risks associated with the business of the Toll Group and not for
speculative purposes.

 

68



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

8.1 8.1 Any representation or warranty made or deemed made by or on behalf of
any Loan Party to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.

8.2 8.2 (i) Nonpayment of principal of any Loan when due under this Agreement,
or (ii) nonpayment of interest upon any Loan or of any fee or other Obligations
under any of the Loan Documents within five days after notice (which notice may
include a billing statement therefor) that the same is due.

8.3 8.3 The breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any of the other Loan Documents which is not
cured within thirty days after the earlier of notice thereof given by the
Administrative Agent or the Required Lenders to the Borrower in accordance with
Section 14.1 and the date on which any Senior Executive becomes aware of the
occurrence thereof, whichever first occurs (such grace period to be applicable
only in the event such breach can be cured by corrective action of the Loan
Parties as determined by the Administrative Agent in its reasonable discretion).

8.4 8.4 Failure of any Loan Party to pay when due any Indebtedness (other than
(i) Permitted Nonrecourse Indebtedness and (ii) guarantees of Indebtedness of
Non-Loan Parties, to the extent and for so long as the payment obligation by a
Loan Party under such guarantee is being contested in good faith by appropriate
proceedings, and any judgment against any Loan Party is subject to an appeal and
does not otherwise result in a Default under Section 8.5) aggregating in excess
of $75,000,000150,000,000 (“Material Indebtedness”); or the default by any Loan
Party in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
or agreements under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of any Loan Party shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment or in connection with a mandatory
prepayment or offer with respect to the sale, casualty or condemnation of any
Property secured by such Material Indebtedness) prior to the stated maturity
thereof; or any Loan Party shall not pay, or shall admit in writing its
inability to pay, its debts generally as they become due; or any “Default” (as
such term is defined in the Existing Credit Agreement) shall have occurred and
be continuing under the Existing Credit Agreement.

 

69



--------------------------------------------------------------------------------

8.5 8.5 Any Loan Party shall (i) have an order for relief entered with respect
to it under the federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 8.5 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.6.

8.6 8.6 Without the application, approval or consent of a Loan Party, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for such Loan Party or any Substantial Portion of the Property of the Loan
Parties, or a proceeding described in Section 8.5(iv) shall be instituted
against any Loan Party and such appointment continues undischarged, or such
proceeding continues undismissed or unstayed, for a period of 60 consecutive
days.

8.7 8.7 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
the Loan Parties so condemned, seized, appropriated, or taken custody or control
of, during the period of four consecutive fiscal quarters ending with the
quarter in which any such action occurs, constitutes a Substantial Portion.

8.8 8.8 The Loan Parties shall fail within 30 days to pay, bond or otherwise
discharge any one or more judgments or orders for the payment of money (other
than in respect of Permitted Nonrecourse Indebtedness) in excess of
$75,000,000150,000,000 in the aggregate (to the extent not covered by insurance
provided by an independent solvent third-party insurer who has been notified of
such judgment, order or decree and has not denied coverage), which are not
stayed on appeal or otherwise being appropriately contested in good faith.

8.9 8.9 The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $10,000,00020,000,000 or any Reportable Event shall occur in
connection with any Plan.

8.10 8.10 The Company or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan
that it has incurred withdrawal liability to such Multiemployer Plan or Multiple
Employer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans or Multiple Employer Plan by the
Company or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $10,000,00020,000,000
or requires payments exceeding $5,000,00010,000,000 per annum.

 

 

70



--------------------------------------------------------------------------------

8.11 8.11 The Company or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan
that such Multiemployer Plan or Multiple Employer Plan is in reorganization or
is being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans and Multiple Employer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans and Multiple Employer Plans for the respective plan
years of each such Multiemployer Plan and Multiple Employer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $25,000,000.50,000,000.

8.12 8.12 Any Loan Party shall (i) be the subject of any proceeding or
investigation pertaining to the release of any Regulated Substance into the
environment, or (ii) violate any Environmental Law, which, in the case of an
event described in clause (i) or clause (ii) or all such events in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

8.13 8.13 Any Change of Control shall occur.

8.14 8.14 Any action shall be taken by a Loan Party to discontinue or to assert
the invalidity or unenforceability of any Guaranty Agreement, or any Guarantor
shall deny that it has any further liability under any Guaranty Agreement to
which it is a party, or shall give notice to such effect.

8.15 8.15 Any Loan Document shall fail to remain in full force and effect unless
released by the Lenders.

8.16 8.16 The representations and warranties set forth in Section 6.14.1 (“Plan
Assets; Prohibited Transactions”) shall at any time not be true and correct.

The Borrower may cure any Default (other than any failure to pay the
Obligations) that relates exclusively to a Designated Guarantor by Conversion of
such Designated Guarantor to a Non-Loan Party, to the extent permitted by and
subject to and in accordance with the provisions of Section 10.13, provided that
such Conversion is completed (except as otherwise provided in Section 10.13(b))
not later than thirty (30) days after the first to occur of (a) such Default or
(b) the day that a Senior Executive of the Company first learned of the
Unmatured Default that, with the lapse of time or giving of notice, or both, has
ripened or may ripen into such Default.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

9.1 Acceleration. If any Default described in Section 8.5 or 8.6 occurs and is
continuing with respect to the Borrower or the Company the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs and is
continuing, the Required Lenders (or the Administrative Agent with the written
consent of the Required Lenders) may declare the Obligations to be due and
payable, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives.

 

71



--------------------------------------------------------------------------------

If, within 30 days after acceleration of the maturity of the Obligations as a
result of any Default (other than any Default as described in Section 8.5 or 8.6
with respect to the Borrower or the Company) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration.

9.2 Amendments. Subject to the provisions of this Article IX and Section 3.3(b),
the Required Lenders (or the Administrative Agent with the consent in writing of
the Required Lenders), the Borrower and the Company may enter into agreements
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that no such agreement or any
waiver shall, (a) without the consent of each Lender directly and adversely
affected thereby:

(i) Forgive all or any portion of the principal amount of any Loan, or reduce
the rate, whether by modification of the Pricing Schedule or otherwise (it being
understood that any change to the definition of Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in the rate of
interest for purposes of this clause), or extend the time for payment of or
forgive interest or fees thereon; or

(ii) Extend the Term Loan Facility Maturity Date under the Term Loan Facility
(except as agreed to by such Lender pursuant to the provisions of Section 2.17),
or increase the amount of Term Loans of any Lender (except as agreed to by such
Lender pursuant to the provisions of Section 2.18);

or (b) without the consent of all Lenders:

(iii) Permit the Borrower to assign its rights under this Agreement; or

(iv) [Reserved]; or

(v) Change, directly or indirectly, the percentage specified in the definition
of “Required Lenders,” or change any provision that calls for consent, approval
or other action by the Required Lenders, all Lenders or any particular affected
Lender; or

(vi) Amend Section 2.10(b), this Section 9.2, Section 12.1 or Section 12.2; or

(vii) Release any Guarantor (except for the release of a Designated Guarantor as
provided in Section 10.13).

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without its written consent. The Administrative Agent
may waive payment of the fee required under Section 13.3.2 without obtaining the
consent of any other party to this Agreement. Notwithstanding the foregoing, any
provision of this Agreement or any other Loan

 

72



--------------------------------------------------------------------------------

Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency (including amendments, supplements or waivers to any of the Loan
Documents or related documents executed by any Loan Party or any other
Subsidiary in connection with this Agreement or any other Loan Document if such
amendment, supplement or waiver is delivered in order to cause such Loan
Documents or related documents to be consistent with this Agreement and the
other Loan Documents) so long as, in each case, the Lenders shall have received
at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

9.3 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 9.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall, subject to the terms hereof, be available to the Administrative Agent and
the Lenders until the Obligations have been paid in full.

ARTICLE X

GENERAL PROVISIONS

10.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.

10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Company, Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Company, the Administrative Agent and the Lenders relating to the
subject matter thereof (other than the Administrative Agent’s Fee Letter).

10.5 Several Obligations Benefits of This Agreement. The respective obligations
of the Lenders hereunder are several and not joint or joint and several and no
Lender shall be the partner or agent of any other (except to the extent to which
the Administrative Agent is

 

73



--------------------------------------------------------------------------------

authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns; provided, however, that the parties
hereto expressly agree that the Arranger (and, in the case of the provisions of
Section 10.6(b), any other Person indemnified by the Borrower thereunder) shall
enjoy the benefits of the provisions of Sections 10.6, 10.10 and 11.10 to the
extent specifically set forth therein and shall have the right to enforce such
provisions on its, his or her own behalf and in its, his or her own name to the
same extent as if it, he or she were a party to this Agreement.

10.6 Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent and the Arranger for
any reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and expenses of attorneys for the Administrative
Agent and the Arranger and (but only with the Borrower’s prior approval, which
shall not be unreasonably withheld or delayed) other advisors and professionals
engaged by the Administrative Agent) paid or incurred by the Administrative
Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, amendment, modification, and administration of
the Loan Documents. In addition, the Borrower also agrees to pay for all
reasonable out-of-pocket costs and expenses of the Administrative Agent and each
Lender incurred in connection with the enforcement or preservation of rights
under the Loan Documents (including but not limited to reasonable legal fees and
expenses of counsel, provided that legal fees and legal expenses shall be
limited to the fees and expenses of one legal counsel for the Administrative
Agent and, if applicable, one legal counsel for the Lenders plus, if necessary,
one special counsel for each relevant specialty and one local counsel per
jurisdiction; provided, that, in the event of any actual or potential conflict
of interest, the Borrower shall be liable for the fees and expenses of one
additional counsel for each person or group of persons subject to such
conflict).

(b) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arranger and each Lender, their respective Affiliates, directors, officers
and employees (each an “Indemnitee”) against all losses, claims, obligations,
damages, penalties, actions, judgments, suits, liabilities, costs, expenses and
disbursements (including, without limitation, all reasonable fees and expenses
of attorneys and other expenses of litigation or preparation therefor whether or
not the Administrative Agent, the Arranger or any Lender is a party thereto,
provided that legal fees and legal expenses shall be limited to the fees and
expenses of one legal counsel and one local counsel in each relevant
jurisdiction for all such Indemnitees, taken as a whole; provided, that, in the
event of any actual or potential conflict of interest, the Borrower shall be
liable for the fees and expenses of one additional counsel for each person or
group of persons subject to such conflict) (“Losses”) which any of them may pay
or incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder including any Losses
arising out of any actual or alleged presence or Release of Regulated Substances
at, on, under or emanating from any Property, or any liability related to the
Borrower or any of its Subsidiaries under any Environmental Laws except to the
extent that they (i) are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (ii) arose from a material breach of

 

74



--------------------------------------------------------------------------------

the obligations of such Indemnitee’s or any of its Related Parties’ obligations
under any Loan Document (as determined by a court of competent jurisdiction in a
final, non-appealable judgment) or (iii) arose from any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Loan Parties and is brought by an Indemnitee against another
Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent, Arranger or the Administrative
Agent in its capacity as such). The obligations of the Borrower under this
Section 10.6 shall survive the termination of this Agreement. This
Section 10.6(b) shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

10.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall (if the Administrative Agent so requests) be furnished
to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

10.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with generally accepted accounting principles in the
United States, as in effect from time to time (“GAAP”); provided, however, if at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document (including for pricing purposes),
and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, any obligation of a Person under a lease (whether
existing now or entered into in the future) that is not (or would not be)
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP as in effect on the date of closing shall not be
treated as a capital lease solely as a result of the adoption of any changes in,
or changes in the application of, GAAP after May 19, 2016.

10.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

10.10 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent, the
Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrower, the Company or any other Loan Party. Neither the Administrative Agent,
the Arranger nor any Lender undertakes any responsibility to the Borrower, the
Company or any other Loan Party to review or inform the Borrower, the Company

 

75



--------------------------------------------------------------------------------

or any other Loan Party of any matter in connection with any phase of the
Borrower’s, the Company’s or any other Loan Party’s business or operations. The
Borrower and the Company agree that neither the Administrative Agent, the
Arranger nor any Lender shall have liability to the Borrower, the Company or any
other Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower, the Company or any other Loan Party in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, the Arranger nor any
Lender shall have any liability (whether sounding in tort, contract or
otherwise) with respect to, and the Borrower, the Company and each other Loan
Party hereby waives, releases and agrees not to sue for, any special, indirect
or consequential damages suffered by the Borrower, the Company or any other Loan
Party (or suffered by any of their respective officers, directors, employees,
agents, advisors or representatives) in connection with, arising out of, or in
any way related to the Loan Documents or the transactions contemplated thereby.

10.11 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority); (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.11 (or as may otherwise be reasonably acceptable to the
Borrower), to any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee or pledgee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.11; (h) to any state, federal or foreign
authority or examiner or self-regulatory body (including the National
Association of Insurance Commissioners or any other similar organization) (in
which case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, promptly notify the Borrower, in
advance, to the extent lawfully permitted to do so); (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender);
(j) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder to the
extent reasonably necessary in connection with such enforcement or any such
litigation or proceeding to which the Arranger, the Administrative Agent or any
Lender or any of its Affiliates may be a party to the extent reasonably
necessary; or (k) to any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap derivative or other transaction
under which payments are to be made by reference to the Borrower and its
Obligations, this Agreement or payments hereunder or such contractual

 

76



--------------------------------------------------------------------------------

counterparty’s professional advisor (so long as such actual or prospective
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.11). In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents and the Term Loans. For the purposes of
this Section 10.11, “Information” means all information received from the
Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or its or their business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by the Company
or any of its Subsidiaries other than as a result of a breach of this
Section 10.11. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

10.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.

10.13 Conversion and Non-Designation of Designated Guarantors.

(a) The Borrower may, by written notice to the Administrative Agent, request
that a Designated Guarantor be released from its Guaranty Agreement and thereby
be converted to a Non-Loan Party (a “Conversion”) or that a Wholly-Owned
Subsidiary of the Company not be required to be designated as a Designated
Guarantor (a “Non-Designation”), on and subject to the following conditions:

(i) No Default or Unmatured Default shall exist (except any Default or Unmatured
Default that will be cured as a result of such Conversion or Non-Designation)
and no other Default or Unmatured Default will exist as a result of such
Conversion or Non-Designation.

(ii) In the case of a Conversion, the stockholders’ equity in such Designated
Guarantor and in the case of a Non-Designation, the stockholders’ equity in such
Wholly-Owned Subsidiary, shall not exceed five percent (5%) of the total
consolidated stockholders’ equity in all Loan Parties before giving effect to
such Conversion or Non-Designation. Determination of such percentages of
stockholders’ equity shall be made as of the end of the most recent fiscal
quarter of the Company for which the financial statements required under
Sections 7.1(i) or (ii) (as applicable) are available at the time of such
request for Conversion or Non-Designation.

(iii) The stockholders’ equity in all Designated Guarantors that the Borrower
requests to be converted into Non-Loan Parties in any period of four consecutive
fiscal quarters and in all Wholly-Owned Subsidiaries of the Company that the
Borrower requests not to be designated as Designated Guarantors during such
four-quarter period shall not in the aggregate exceed ten percent (10%) (or
fifteen percent (15%) if and to the

 

77



--------------------------------------------------------------------------------

extent necessary to permit the Borrower to cure a Default by Conversion of a
Designated Guarantor) of the lowest total consolidated stockholders’ equity in
all Loan Parties at the end of any fiscal quarter during such four-quarter
period. Determination of such aggregate amounts of stockholders’ equity of such
applicable Designated Guarantors or Wholly-Owned Subsidiaries shall be made by
adding the amounts of stockholders’ equity of each such applicable Designated
Guarantor and Wholly-Owned Subsidiary (as determined at the time of request for
Conversion of such Designated Guarantor or Non-Designation of such Wholly-Owned
Subsidiary in accordance with clause (ii) above).

(iv) The stockholders’ equity in all Designated Guarantors that the Borrower
requests to be converted into Non-Loan Parties after May 19, 2016the Amendment
No. 3 Effective Date and in all Wholly-Owned Subsidiaries of the Company that
the Borrower requests not to be designated as Designated Guarantors after
May 19, 2016the Amendment No. 3 Effective Date (in each case excluding Non-Loan
Parties as of May 19, 2016the Amendment No. 3 Effective Date) shall not in the
aggregate exceed thirty percent (30%) of the total consolidated stockholders’
equity in all Loan Parties. Determination of such aggregate amounts of
stockholders’ equity of such applicable Designated Guarantors or Wholly-Owned
Subsidiaries shall be made by adding the amounts of stockholders’ equity of each
such applicable Designated Guarantor and Wholly-Owned Subsidiary. Determinations
of such stockholders’ equity shall be made as of the end of the most recent
fiscal quarter of the Company for which financial statements required under
Section 7.1(i) or (ii) (as applicable) are available at the time of the last
such request for Conversion or Non-Designation.

(v) The disposition by the Company of such Designated Guarantor (in the case of
a Conversion) or Wholly-Owned Subsidiary (in the case of a Non-Designation)
would not have a material effect on the homebuilding business of the other Loan
Parties, operationally or otherwise.

(vi) The Borrower shall deliver to the Administrative Agent, together with the
Borrower’s notice requesting the Conversion of a Designated Guarantor or
Non-Designation of a Wholly-Owned Subsidiary, a certificate of the Borrower and
the Company, certifying that the conditions set forth in clauses (i) through
(v) above are satisfied with respect to such Conversion or Non-Designation,
together with (A) in the case of a Conversion, a Compliance Certificate, as of
the end of the most recent fiscal quarter for which financial statements are
available, prepared taking into account such Conversion and (B) in any case,
such other evidence in support of the satisfaction of such conditions as the
Administrative Agent shall reasonably request.

(vii) Such Conversion or Non-Designation shall comply with the provisions of
Section 10.13(d).

Upon the Administrative Agent’s determination (which may be made solely by
relying on the certificate delivered pursuant to clause (vi) above) that the
foregoing conditions with respect to the Conversion of a Designated Guarantor
have been satisfied, the Administrative Agent shall (except as otherwise
provided in Section 10.13(b)) promptly (1) execute and deliver, for and on
behalf of itself and the Lenders, a release of such Designated Guarantor from
its Guaranty

 

78



--------------------------------------------------------------------------------

Agreement, whereupon such Designated Guarantor shall cease to be a Designated
Guarantor and Loan Party and shall be a Non-Loan Party, and (2) give notice to
the Lenders of the Conversion of such Designated Guarantor. Upon the
Administrative Agent’s determination (which may be made solely by relying on the
certificate delivered pursuant to clause (vi) above) that the foregoing
conditions with respect to the Non-Designation of a Wholly-Owned Subsidiary of
the Company have been satisfied, the Administrative Agent shall promptly give
notice of such Non-Designation to the Borrower and the Lenders.

(b) Notwithstanding the satisfaction of the conditions for Conversion of a
Designated Guarantor pursuant to Section 10.13(a), if requested by the Borrower,
the Administrative Agent may elect, in its sole discretion, not to release such
Designated Guarantor from its Guaranty, in which event such Designated Guarantor
shall remain a Guarantor but shall not constitute a Loan Party hereunder for
purposes of compliance with the representations, warranties and covenants
contained in this Agreement (including, without limitation, the covenants
contained in Section 7.28) and the provisions of Article VIII. If the
Administrative Agent so elects not to release such Designated Guarantor, it
shall so notify the Borrower and the Lenders, and the Required Lenders may at
any time direct the Administrative Agent to release such Designated Guarantor
from its Guaranty.

(c) If prior to the release of a Designated Guarantor from its Guaranty, the
Borrower determines and certifies to the Administrative Agent that the inclusion
of such Designated Guarantor as a Loan Party hereunder for all purposes
(including, without limitation, compliance with the covenants contained in
Section 7.28) would not result in a Default or Unmatured Default, the Borrower
may request the Administrative Agent to reinstate such Designated Guarantor as a
Loan Party hereunder for all purposes. As a condition of any such reinstatement,
the Administrative Agent may request the Borrower to deliver to the
Administrative Agent evidence in support of the Borrower’s certification,
including, without limitation, a Compliance Certificate with respect to the most
recent fiscal quarter for which financial statements of the Company are
available, reflecting the inclusion of such Designated Guarantor as a Loan Party
and evidencing compliance with the covenants hereunder. Upon the Administrative
Agent’s approval of the Borrower’s certification and supporting evidence (which
approval may be made solely by relying on such certification and supporting
evidence), the Administrative Agent shall notify the Borrower and the Lenders
that such Designated Guarantor has been so reinstated, and from and after the
delivery of such notice, such Designated Guarantor shall again be a Loan Party
hereunder for all purposes.

(d) At all times after the Borrower has satisfied the conditions of Conversion
of a Designated Guarantor as provided in Section 10.13(a) but prior to the
release of such Designated Guarantor from its Guaranty, all reports required to
be furnished under Section 7.1 hereof or any other provisions of this Agreement
shall exclude such Designated Guarantor as a Loan Party hereunder unless and
until such Designated Guarantor is reinstated as a Loan Party as provided in
this Section 10.13.

(e) Notwithstanding anything in this Section 10.13 to the contrary, if, after a
Subsidiary has been converted into a Non-Loan Party or, at the request of the
Borrower, has not been designated as a Designated Guarantor (in each case in
accordance with the above provisions of this Section 10.13), the Borrower
thereafter designates such Subsidiary as a Designated Guarantor (and such
Subsidiary becomes a Designated Guarantor), such Subsidiary shall not, so long
as such Subsidiary is a Designated Guarantor, be considered a Non-Loan Party for
purposes of the above calculations.

 

79



--------------------------------------------------------------------------------

10.14 PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act.

10.15 Acknowledgment and Consent to Bail-in of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution;

(b) the effects of any Bail-In Action on any such liability, including, if
applicable;

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document;

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

THE ADMINISTRATIVE AGENT

11.1 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
SunTrust to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and,
other than as expressly set forth herein, neither the Borrower nor any other
Loan Party hereto shall have rights as a third party beneficiary of any of such
provisions.

 

 

80



--------------------------------------------------------------------------------

11.2 Administrative Agent Individually.

(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 11.2 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates. Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agent’s Group. None of the Administrative Agent nor any
member of the Agent’s Group shall have any duty to disclose to any Lender or use
on behalf of the Lenders, and shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of

 

81



--------------------------------------------------------------------------------

information (including Information) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Loan Parties or
their Affiliates) or for its own account.

11.3 Exculpatory Provisions. Neither the Administrative Agent nor any Agent
shall have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Laws including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and

(d) nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

 

82



--------------------------------------------------------------------------------

Neither the Administrative Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

11.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan and
such Lender shall not have made available to the Administrative Agent, to the
extent applicable, such Lender’s ratable portion of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

11.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

11.6 Resignation of Successor Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower, which consent shall not be unreasonably
withheld or delayed and shall not be required if any Default has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in any
state in the United States, or an Affiliate of any such bank with an office in
any state in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring

 

83



--------------------------------------------------------------------------------

Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, with the consent of the Borrower, which consent shall
not be unreasonably withheld or delayed and shall not be required if any Default
has occurred and is continuing, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation or
removal shall nonetheless become effective in accordance with such notice and
(1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations as Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.6 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

11.7 Non-Reliance on Administrative Agent and Other Lenders.

(a) Each Lender confirms to the Administrative Agent, each other Lender and each
of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender Party or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement,
(y) making Loans and other extensions of credit hereunder and under the other
Loan Documents and (z) in taking or not taking actions hereunder and thereunder,
(ii) is financially able to bear such risks and (iii) has determined that
entering into this Agreement and making Loans and other extensions of credit
hereunder and under the other Loan Documents is suitable and appropriate for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative

 

84



--------------------------------------------------------------------------------

Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other Loan
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Loan Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document.

11.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arranger, syndication agents, documentation agents, the Administrative
Agent or any other Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

11.9 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

85



--------------------------------------------------------------------------------

(b) Should any instrument in writing from the Borrower or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such reasonably requested instruments promptly upon request by the
Administrative Agent, at no cost to the Borrower. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

11.10 Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent, solely in its
capacity as such, ratably, in their respective Term Loan Ratable Shares, (a) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (b) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents; provided, however, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent. The
obligations of the Lenders under this Section 11.10 shall survive payment of the
Obligations and termination of this Agreement.

11.11 Notice of Default. The Administrative Agent shall not be deemed to have
actual knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder (other than a Default under Section 8.2) unless the Administrative
Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default” or that such notice is delivered pursuant
to Section 7.3 hereof. In the event that the Administrative Agent receives such
a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.

11.12 Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees agreed to by the Borrower
and the Administrative Agent pursuant to the Administrative Agent’s Fee Letter
or as otherwise agreed by them from time to time.

 

86



--------------------------------------------------------------------------------

11.13 Delegation to Affiliates. The Borrower, the Company and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles X and XI.

11.14 Agent’s Responsibilities and Duties. None of the Agents shall have any
responsibilities hereunder in its capacity as an Agent. Without limiting the
foregoing, none of the Agents or the Administrative Agent shall have or be
deemed to have a fiduciary relationship with the Borrower or any Lender.

11.15 Withholding Taxes. To the extent required by any applicable laws, the
Administrative Agent and the applicable Loan Party may withhold from any payment
to any Lender an amount equivalent to any applicable withholding Tax with
respect to such Lender. Without limiting or expanding the provisions of
Section 3.5, each Lender shall indemnify and hold harmless the Administrative
Agent against, within 10 days after written demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the IRS or any other
governmental authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 11.15. The agreements in this Section 11.15 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of the Term Loans and all other Obligations.

11.16 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Term Loan Commitments or this Agreement,

 

87



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Term Loan
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Term Loan Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Term Loan Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

ARTICLE XII

SETOFF; RATABLE PAYMENTS

12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower or the Company becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower or
the Company may be offset and applied toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due.

 

 

88



--------------------------------------------------------------------------------

12.2 Ratable Payments. If any Lender under the Term Loan Facility, whether by
setoff or otherwise, has payment made to it upon its Loans under the Term Loan
Facility (other than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5
or as otherwise expressly set forth herein) in a greater proportion than that
received by any other Lender under the Term Loan Facility, such Lender agrees,
promptly upon demand, to purchase for cash a participation interest in such
portion of the Term Loans held by the other Lenders under the Term Loan Facility
as shall be necessary to cause such Lender to share the excess payment ratably
with each of the Lenders. If any Lender under the Term Loan Facility, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations under the Term Loan
Facility or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders under
the Term Loan Facility share in the benefits of such collateral ratably in
proportion to their Loans under the Term Loan Facility. In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustments
shall be made.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Company and
the Lenders and their respective successors and assigns, except that (a) neither
the Borrower nor the Company shall have the right to assign its rights or
obligations under the Loan Documents and (b) any assignment by any Lender must
be made in compliance with Section 13.3 (such assignee, an “Eligible Assignee”).
Notwithstanding clause (b) of this Section, any Lender may at any time, without
the consent of the Borrower, the Company or the Administrative Agent transfer
its rights or obligations by, assigning, pledging or granting a security
interest in all or any portion of its rights under this Agreement, any Note, any
Guaranty Agreement or any other Loan Document to secure obligations to a Federal
Reserve Bank (or its foreign equivalent); provided, however, that no such
assignment to a Federal Reserve Bank (or its foreign equivalent) shall release
the transferor Lender from its obligations hereunder. Any assignee or transferee
of the rights to any Loan or any Note agrees by acceptance of such transfer or
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder, transferee or assignee of the
rights to such Loan.

13.2 Participations.

13.2.1 Permitted Participants; Effect.

(a) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to any Person (other than a natural
person, the Company, Borrower or any Affiliate thereof)) (“Participant”)
participating interests in any Note held by

 

89



--------------------------------------------------------------------------------

such Lender, any Term Loan of such Lender or any other interest of such Lender
under the Loan Documents. The consent of the Borrower and the Administrative
Agent shall be required prior to a sale of a participating interest becoming
effective with respect to a Participant (except a sale of a participating
interest by a Lender to its Affiliate or in the case of the consent of the
Borrower only, a participating interest to another Lender or an Affiliate
thereof); provided, however, that if a Default has occurred and is continuing,
the consent of the Borrower shall not be required. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Loans and the holder
of any Note issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by the Borrower under this Agreement shall be
determined as if such Lender had not sold such participating interests, and the
Borrower, the Company and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any consents of the Borrower or the
Administrative Agent under this Section 13.2.1 shall not be unreasonably
withheld or delayed, provided, that the Borrower shall be deemed to have
consented to any such sale unless it shall object thereto by written notice to
the Administrative Agent within eight (8) calendar days after having received
written notice thereof.

(b) The Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.1 and 3.5 (subject to the requirements and limitations therein) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.3; provided that such Participant shall not be
entitled to receive any greater payment under Section 3.1 or Section 3.5, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the sale of the
participation takes place.

(c) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans (the “Participant
Register”). No Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent such disclosure is necessary in connection with a
tax audit or other proceeding to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations; provided, for the avoidance of doubt, that the
foregoing shall not limit or expand the rights of the Borrower or the
Administrative Agent to consent to such participation under clause (a) above to
the extent provided in such clause. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation such person is shown as owning, notwithstanding any notice to the
contrary.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents except that any participation agreement may
provide that the applicable Lender will not, without the consent of the
Participant, approve any amendment, modification or waiver

 

90



--------------------------------------------------------------------------------

with respect to any Loan in which such Participant has an interest which
forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan (except as provided as Section 3.3(b)),
extends the Term Loan Facility Maturity Date under the Term Loan Facility
(including as provided in Section 2.17), postpones any date fixed for any
regularly-scheduled payment of principal of, or interest or fees on, any such
Loan, releases any Guarantor (except for a release of a Designated Guarantor as
provided in Section 10.13) of any such Loan or releases all or substantially all
of the collateral, if any, securing any such Loan.

13.2.3 Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. Any Lender may, subject to any consent required
below, in the ordinary course of its business and in accordance with applicable
law, at any time assign to a Qualified Bank (or, while a Default under
Section 8.2, 8.5 or 8.6 has occurred and is continuing, to any Person (other
than a natural person, the Company, Borrower or any Affiliate thereof))
(“Purchaser”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be substantially in the form of Exhibit H or in
such other form as may be agreed to by the parties thereto (an “Assignment and
Assumption”). Except as otherwise hereinafter provided, the consent of the
Borrower and the Administrative Agent shall be required prior to an assignment
becoming effective with respect to a Purchaser (except in the case of the
consent of the Borrower only, an assignment to an Affiliate of such Lender,
another Lender or an Affiliate of such other Lender thereof); provided, however,
that if a Default under Section 8.2, 8.5 or 8.6 has occurred and is continuing,
the consent of the Borrower shall not be required. Unless each of the
Administrative Agent and the Borrower otherwise consents (except that, if a
Default has occurred and is continuing, the consent of the Borrower shall not be
required), (a) each such assignment shall (unless it is an assignment of a
Lender’s entire interest in the Term Loan Facility) be in an amount not less
than $5,000,000 and in integral multiples of $1,000,000, and (b), except as
otherwise hereinafter provided, no assignment shall be made that would reduce
the Term Loans of a Lender and its Affiliates (in the aggregate) to an amount
less than the greater of (i) $10,000,000 or (ii) twentythirty-five percent
(2535%) of the Term Loans held by such Lender on the ClosingAmendment No. 3
Effective Date or as of any later date on which it first became a Lender
hereunder (or, in the case of this clause (ii), such lesser amount to which the
Borrower may, in its sole discretion, agree in writing); provided that while a
Default under Section 8.2, 8.5 or 8.6 has occurred and is continuing clause
(b) of this sentence shall not apply. Any consents of the Borrower or the
Administrative Agent under this Section 13.3.1 shall not be unreasonably
withheld or delayed (other than, for the avoidance of doubt, any consent of the
Borrower under Section (b) of the immediately preceding sentence, which may be
withheld by the Borrower in its sole discretion), provided, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within eight (8) calendar
days after having received written notice thereof.

 

 

91



--------------------------------------------------------------------------------

13.3.2 Effect, Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment and Assumption, together with any consents required by
Section 13.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent
(unless otherwise agreed by the Administrative Agent in its discretion) for
processing such assignment, such assignment shall become effective on the
effective date specified in such Assignment and Assumption. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Term Lender party to this Agreement and any other Loan Document executed by or
on behalf of the Lenders and shall have all the rights and obligations of a Term
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and, with respect to any sale of all of the Term Loans of a Term
Loan Lender, no further consent or action by any Loan Party, the Lenders or the
Administrative Agent shall be required to release the transferor Lender as a
Lender under this Agreement. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 13.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Term Loans, as adjusted pursuant to such assignment. Such transferor
Lender shall continue to be entitled to the benefit of Sections 3.1, 3.2, 3.4,
3.5 and 10.6(b) (to the extent such Lender’s entitlement to such benefit arose
out of its position as a Lender prior to the applicable assignment except in
respect of a Change in Law after the applicable assignment). The Administrative
Agent, acting solely for this purpose as an agent of Borrower, shall maintain a
register for the recordation of the names and addresses of the Lenders and
principal amounts (and related interest amounts) of the Loans owing to each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, Administrative Agent, and
Lenders shall treat each person whose name is recorded in the Register as the
Lender with respect to the Loans shown in the Register as owing to such person,
notwithstanding any notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon prior reasonable notice.

13.3.3 [Reserved].

13.4 Dissemination of Information. The Borrower and the Company authorize each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower, the Company and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees in
writing to be bound by Section 10.11 of this Agreement.

 

92



--------------------------------------------------------------------------------

ARTICLE XIV

NOTICES

14.1 Notices.

(a) Except as otherwise permitted by Section 2.12, all notices, requests,
demands, consents and other communications to any party hereunder shall be in
writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (x) in the case of the Borrower, the
Company or the Administrative Agent, at the address(es) or facsimile number(s)
set forth on the signature pages hereof, (y) in the case of any Lender, at its
address or facsimile number set forth in its administrative questionnaire
delivered to the Administrative Agent or (z) in the case of any party, at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 14.1. Each such notice, request, demand,
consent or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
during the applicable recipient’s normal business hours and confirmation of
receipt is received, (ii) if given by mail, four (4) Business Days after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission during the applicable recipient’s
normal business hours, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.

(b) So long as SunTrust or any of its Affiliates is the Administrative Agent,
such materials as the Borrower and the Administrative Agent may agree in their
sole discretion shall be delivered to the Administrative Agent in an
electronic/soft medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at agency.services@suntrust.com. The Borrower agrees that
the Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Company,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby (other than
any Ratable Borrowing Notice, Rate Option Notice, request for conversion or
continuation of any Term Advance or notices constituting service of process or
relating to legal process) (collectively, the “Communications”) available to the
Lenders by posting such notices on SyndTrak or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) no Agent Party (as defined below) warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Affiliates or
any of their respective officers, directors, employees, agents, advisors or
representatives (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other person or entity for damages of any kind,
including, without limitation, direct or indirect, special, indirect or
consequential damages, losses

 

93



--------------------------------------------------------------------------------

or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the internet, except to the extent the liability of any Agent Party is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Agent Party’s gross negligence or willful
misconduct. In consideration for the convenience and other benefits afforded by
such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each Lender and each
Loan Party hereby approves distribution of the Communications through the
Platform and understands and assumes the risks of such distribution.

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement; provided that, if requested by any Lender, the Administrative Agent
shall deliver a copy of the Communications to such Lender by e-mail or
facsimile. Each Lender agrees (i) to notify the Administrative Agent in writing
of such Lender’s e-mail address(es) to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address(es)
as such Lender shall instruct. The Administrative Agent agrees that it will,
upon any Lender’s reasonable request, furnish materials posted on the Platform
to such Lender in hard copy to such Lender’s address set forth on the signature
pages hereof.

(d) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

(e) Each of the Lenders and each Loan Party agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

14.2 Change of Address. The Borrower, the Company, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

ARTICLE XV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified

 

94



--------------------------------------------------------------------------------

the Administrative Agent by facsimile or other electronic transmission or
telephone that it has taken such action. Delivery of an executed counterpart of
a signature page of this Agreement by telecopy, e-mail or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

16.1 CHOICE OF LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

16.2 CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE SOUTHERN DISTRICT OF NEW YORK (OR
THE STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE FEDERAL
COURTS LACK SUBJECT JURISDICTION) IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE BORROWER AND
THE COMPANY HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVE ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

16.3 WAIVER OF JURY TRIAL. THE BORROWER, THE COMPANY, EACH OTHER LOAN PARTY AND
THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

[Signature Pages to Follow]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BORROWER: FIRST HUNTINGDON FINANCE CORP. By:  

 

  Name:   Title: COMPANY: TOLL BROTHERS, INC. By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Addresses for the Borrower and the Company:

 

Toll Brothers, Inc.

250 Gibraltar Road

Horsham, PA 19044

Attention: Martin P. Connor

Telecopy: 215/938-8010

 

with copies to:

 

Toll Brothers, Inc.

250 Gibraltar Road

Horsham, PA 19044

Attention: Douglas Yearley

Telecopy: 215/938-8004

 

and

 

Toll Brothers, Inc.

250 Gibraltar Road

Horsham, PA 19044

Attention: John K. McDonald

Telecopy: 215/938-8253

 

and

 

Ballard Spahr LLP

1735 Market Street

51st Floor

Philadelphia, PA 19103-7599

Attention: Richard Perelman

Telecopy: 215/864-8999

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent

 

By:  

 

  Name:   Title:

 

SunTrust Bank

Agency Services

MC: GA-Atl-7662

303 Peachtree Street, 25th Floor

Atlanta, GA 30308

Attention of: Doug Weltz

Telecopier No.: 404.495.2170

E-Mail Address: agency.services@suntrust.com

 

With a copy to

 

SunTrust Bank

303 Peachtree Street, N.E.

Mail Code: GA-ATL-0661

Atlanta, GA 30308

Attention of: Kristopher M. Dickson

Telecopier No.: 404-813-7039

E-Mail Address: Kristopher.Dickson@suntrust.com

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

     Level I     Level II     Level III     Level IV     Level V  

Leverage Ratio

   £ .500.30x.       >.500.30x£1.000.50x       >0.50x<1.00x£1.25x      
>1.00x<1.25x       >1.25x  

Applicable Margin for

Eurodollar Ratable

Advance and Federal

Funds/Euro Rate Advance

     1.150.80 %      1.401.05 %      1.651.30 %      1.901.55 %      1.80 % 

Applicable Margin for

ABR Advances

     0.150.00 %      0.400.05 %      0.650.30 %      0.900.55 %      0.80 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.4 or Section 7.1(i) or (ii).

“Level” means the level (whether I, II, III, IV or IVV) in the foregoing table
that corresponds to an applicable item in any other column in the foregoing
table. For purposes of comparing Levels, Level I is referred to as the lowest
Level and Level IVV as the highest Level.

“Pricing Level” means, with respect to the Applicable Margins, at any date, the
Level in the foregoing table that corresponds to the then current Level of the
Leverage Ratio.

The Applicable Margins shall be determined in accordance with the foregoing
table based on the then current Pricing Level. Adjustments, if any, in the
Applicable Margins resulting from a change in the Leverage Ratio shall be
effective five Business Days after the Administrative Agent has received the
applicable Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 7.1, then, until
five days after such Financials are so delivered, the



--------------------------------------------------------------------------------

Applicable Margins shall be at the highest Pricing Level set forth in the
foregoing table. If the annual Financial Statements at any time delivered
pursuant to Section 7.1(i) result in a Pricing Level that is higher than the
Pricing Level that was in effect at any time on or after the first day of the
third calendar month (the “Adjustment Date”) following the fiscal year to which
such Financial Statements apply, there shall be a retroactive adjustment of the
Pricing Level to the Adjustment Date such that all interest and fees determined
hereunder from and after the Adjustment Date shall be determined as if such
higher Pricing Level were in effect on the Adjustment Date. To the extent that
the Borrower has theretofore made any payments of interest or fees with respect
to the period from and after such Adjustment Date, the Borrower will pay to the
Administrative Agent for the account of the Lenders, within ten (10) days of
request therefor, an amount equal to the amount by which (A) the amount of
interest and fees that would have been payable hereunder, on any date on which
payments were made hereunder on or after the Adjustment Date and on or before
the date of such request, had such payments been based upon the higher Pricing
Level exceed (B) the interest and fees actually paid on any such date. Interest
and fees payable hereunder after such request shall be based upon the adjusted
Pricing Level.



--------------------------------------------------------------------------------

EXHIBIT B

CORPORATIONS

110-112 Third Ave. Realty Corp.

Dominion III Corp.

ESE Consultants, Inc.

First Brandywine Investment Corp. II

First Brandywine Investment Corp. IV

HQZ Acquisitions, Inc.

PRD Investors, Inc.

Shapell Homes, Inc.

Shapell Industries, Inc.

The Silverman Building Companies, Inc.

TB Proprietary Corp.

Toll Architecture I, P.A.

Toll Architecture, Inc.

Toll Bros. of Arizona, Inc.

Toll Bros. of North Carolina, Inc.

Toll Bros. of North Carolina II, Inc.

Toll Bros., Inc. (a Pennsylvania corporation)

Toll Brothers AZ Construction Company

Toll Brothers Canada USA, Inc.

Toll Brothers Finance Corp.

Toll Brothers Real Estate, Inc.

Toll CA Holdings, Inc.

Toll Centennial Corp.

Toll Corp.

Toll Diamond Corp.

Toll Golden Corp.

Toll Holdings, Inc.

Toll Land Corp. No. 50

Toll Mid-Atlantic V Corp.

Toll Mid-Atlantic LP Company, Inc.

Toll MI VII Corp.

Toll NJX-I Corp.

Toll Northeast V Corp.

Toll Northeast LP Company, Inc.

Toll Northeast Services, Inc.

Toll NV GP Corp.

Toll Realty Holdings Corp. I

Toll Realty Holdings Corp. II

Toll Southeast LP Company, Inc.

Toll SW Holding I Corp.



--------------------------------------------------------------------------------

Toll VA GP Corp.

Toll VA Member Two, Inc.

Toll WV GP Corp.

Upper K Investors, Inc.



--------------------------------------------------------------------------------

PARTNERSHIPS

 

PARTNERSHIP    MANAGING/GENERAL PARTNER(S) Ashford Land Company, L.P.   
Liester, LLC Audubon Ridge, L.P.    Toll Mid-Atlantic LP Company, Inc. Belmont
Land, L.P.    Toll VA GP Corp. Binks Estates Limited Partnership    Toll
Southeast LP Company, Inc. The Bird Estate Limited Partnership    Toll Northeast
LP Company, Inc. Broad Run Associates, L.P.    Toll Mid-Atlantic LP Company,
Inc. Byers Commercial LP    Byers Commercial LLC CC Estates Limited Partnership
   Toll Northeast LP Company, Inc. Cold Spring Hunt, L.P.    Toll Mid-Atlantic
LP Company, Inc. Coleman-Toll Limited Partnership    Toll NV GP Corp. Dominion
Country Club, L.P.    Toll VA GP Corp. Fairfax Investment, L.P.    Toll VA GP
Corp. First Brandywine Partners, L.P.    Toll Mid-Atlantic LP Company, Inc.
Greens at Waynesborough, L.P.    Toll Mid-Atlantic LP Company, Inc. Hockessin
Chase, L.P.    Toll Mid-Atlantic LP Company, Inc. Loudoun Valley Associates,
L.P.    Toll VA GP Corp. NC Country Club Estates Limited Partnership    Toll
Southeast LP Company, Inc. Porter Ranch Development Co.    Shapell Industries,
Inc.    PRD Investors, Inc.    PRD Investors, LLC Silverman-Toll Limited
Partnership    Toll Northeast LP Company, Inc. Sorrento at Dublin Ranch I LP   
Toll West Coast LLC Sorrento at Dublin Ranch III LP    Toll West Coast LLC South
Riding Amberlea LP    Toll VA GP Corp. South Riding, L.P.    Toll VA GP Corp.
South Riding Partners Amberlea LP    Toll VA GP Corp. South Riding Partners,
L.P.    Toll VA GP Corp. Southport Landing Limited Partnership    Toll Northeast
LP Company, Inc. Springton Pointe, L.P.    Toll Mid-Atlantic LP Company, Inc.
Stone Mill Estates, L.P.    Toll Mid-Atlantic LP Company, Inc. Swedesford Chase,
L.P.    Toll Mid-Atlantic LP Company, Inc. TBI/Palm Beach Limited Partnership   
Toll Southeast LP Company, Inc. Toll at Brier Creek Limited Partnership    Toll
Southeast LP Company, Inc. Toll at Whippoorwill, L.P.    Toll Northeast LP
Company, Inc. Toll Brooklyn L.P.    Toll Northeast LP Company, Inc. Toll
Brothers AZ Limited Partnership    Toll Southwest LLC Toll CA, L.P.    Toll West
Coast LLC Toll CA II, L.P.    Toll West Coast LLC



--------------------------------------------------------------------------------

Toll CA III, L.P.    Toll West Coast LLC Toll CA IV, L.P.    Toll West Coast LLC
Toll CA V, L.P.    Toll West Coast LLC Toll CA VI, L.P.    Toll West Coast LLC
Toll CA VII, L.P.    Toll West Coast LLC Toll CA VIII, L.P.    Toll West Coast
LLC Toll CA IX, L.P.    Toll West Coast LLC Toll CA X, L.P.    Toll West Coast
LLC Toll CA XI, L.P.    Toll West Coast LLC Toll CA XII, L.P.    Toll West Coast
LLC Toll CA XIX, L.P.    Toll West Coast LLC Toll CA XX, L.P.    Toll West Coast
LLC Toll CO, L.P.    Toll Southwest LLC Toll CO II, L.P.    Toll Southwest LLC
Toll CO III, L.P.    Toll Southwest LLC Toll CT Limited Partnership    Toll
Northeast LP Company, Inc. Toll CT II Limited Partnership    Toll Northeast LP
Company, Inc. Toll CT III Limited Partnership    Toll Northeast LP Company, Inc.
Toll CT IV Limited Partnership    Toll Northeast LP Company, Inc. Toll DE LP   
Toll Mid-Atlantic LP Company, Inc. Toll DE II LP    Toll Mid-Atlantic LP
Company, Inc. Toll Estero Limited Partnership    Toll Southeast LP Company, Inc.
Toll FL Limited Partnership    Toll Southeast LP Company, Inc. Toll FL II
Limited Partnership    Toll Southeast LP Company, Inc. Toll FL III Limited
Partnership    Toll Southeast LP Company, Inc. Toll FL IV Limited Partnership   
Toll Southeast LP Company, Inc. Toll FL V Limited Partnership    Toll Southeast
LP Company, Inc. Toll FL VI Limited Partnership    Toll Southeast LP Company,
Inc. Toll FL VII Limited Partnership    Toll Southeast LP Company, Inc. Toll FL
VIII Limited Partnership    Toll Southeast LP Company, Inc. Toll FL X Limited
Partnership    Toll Southeast LP Company, Inc. Toll FL XII Limited Partnership
   Toll Southeast LP Company, Inc. Toll FL XIII Limited Partnership    Toll
Southeast LP Company, Inc. Toll Ft. Myers Limited Partnership    Toll Southeast
LP Company, Inc. Toll GA LP    Toll Southeast LP Company, Inc. Toll IL, L.P.   
Toll Northeast LP Company, Inc. Toll IL II, L.P.    Toll Northeast LP Company,
Inc. Toll IL III, L.P.    Toll Northeast LP Company, Inc. Toll IL IV, L.P.   
Toll Northeast LP Company, Inc. Toll IL HWCC, L.P.    Toll Northeast LP Company,
Inc. Toll IL WSB, L.P.    Toll Northeast LP Company, Inc. Toll Jacksonville
Limited Partnership    Toll Southeast LP Company, Inc. Toll Land V Limited
Partnership    Toll Northeast LP Company, Inc. Toll Land VI Limited Partnership
   Toll Northeast LP Company, Inc.



--------------------------------------------------------------------------------

Toll Land IX Limited Partnership    Toll VA GP Corp. Toll Land X Limited
Partnership    Toll VA GP Corp. Toll Land XV Limited Partnership    Toll VA GP
Corp. Toll Land XVIII Limited Partnership    Toll Northeast LP Company, Inc.
Toll Land XIX Limited Partnership    Toll West Coast LLC Toll Land XX Limited
Partnership    Toll West Coast LLC Toll Land XXI Limited Partnership    Toll VA
GP Corp. Toll Land XXII Limited Partnership    Toll West Coast LLC Toll Land
XXIII Limited Partnership    Toll West Coast LLC Toll MA Land Limited
Partnership    Toll Northeast LP Company, Inc. Toll MA Land III Limited
Partnership    Toll Northeast LP Company, Inc. Toll MD AF Limited Partnership   
Toll Mid-Atlantic LP Company, Inc. Toll MD Limited Partnership    Toll
Mid-Atlantic LP Company, Inc. Toll MD II Limited Partnership    Toll
Mid-Atlantic LP Company, Inc. Toll MD III Limited Partnership    Toll
Mid-Atlantic LP Company, Inc. Toll MD IV Limited Partnership    Toll
Mid-Atlantic LP Company, Inc. Toll MD V Limited Partnership    Toll Mid-Atlantic
LP Company, Inc. Toll MD VI Limited Partnership    Toll Mid-Atlantic LP Company,
Inc. Toll MD VII Limited Partnership    Toll Mid-Atlantic LP Company, Inc. Toll
MD VIII Limited Partnership    Toll Mid-Atlantic LP Company, Inc. Toll MD IX
Limited Partnership    Toll Mid-Atlantic LP Company, Inc. Toll MD X Limited
Partnership    Toll Mid-Atlantic LP Company, Inc. Toll MD XI Limited Partnership
   Toll Mid-Atlantic LP Company, Inc. Toll MI Limited Partnership    Toll
Northeast LP Company, Inc. Toll MI II Limited Partnership    Toll Northeast LP
Company, Inc. Toll MI III Limited Partnership    Toll Northeast LP Company, Inc.
Toll MI IV Limited Partnership    Toll Northeast LP Company, Inc. Toll MI V
Limited Partnership    Toll Northeast LP Company, Inc. Toll MI VI Limited
Partnership    Toll Northeast LP Company, Inc. Toll MN, L.P.    Toll Northeast
LP Company, Inc. Toll MN II, L.P.    Toll Northeast LP Company, Inc. Toll Naval
Associates    Toll Bros. Inc. Toll NC, L.P.    Toll Southeast LP Company, Inc.
Toll NC II LP    Toll Southeast LP Company, Inc. Toll NC III LP    Toll
Southeast LP Company, Inc. Toll NV Limited Partnership    Toll NV GP I LLC Toll
NY LP    Toll Northeast LP Company, Inc. Toll NY III L.P.    Toll Northeast LP
Company, Inc. Toll NY IV L.P.    Toll Northeast LP Company, Inc. Toll NY V L.P.
   Toll Northeast LP Company, Inc. Toll Orlando Limited Partnership    Toll
Southeast LP Company, Inc. Toll PA, L.P.    Toll Mid-Atlantic LP Company, Inc.
Toll PA II, L.P.    Toll Mid-Atlantic LP Company, Inc. Toll PA III, L.P.    Toll
Mid-Atlantic LP Company, Inc.



--------------------------------------------------------------------------------

Toll PA IV, L.P.    Toll Mid-Atlantic LP Company, Inc. Toll PA V, L.P.    Toll
Mid-Atlantic LP Company, Inc. Toll PA VI, L.P.    Toll Mid-Atlantic LP Company,
Inc. Toll PA VIII, L.P.    Toll Mid-Atlantic LP Company, Inc. Toll PA IX, L.P.
   Toll Mid-Atlantic LP Company, Inc, Toll PA X, L.P.    Toll Mid-Atlantic LP
Company, Inc. Toll PA XI, L.P.    Toll Mid-Atlantic LP Company, Inc. Toll PA
XII, L.P.    Toll Mid-Atlantic LP Company, Inc. Toll PA XIII, L.P.    Toll
Mid-Atlantic LP Company, Inc. Toll PA XIV, L.P.    Toll Mid-Atlantic LP Company,
Inc. Toll PA XV, L.P.    Toll Mid-Atlantic LP Company, Inc. Toll PA XVI, L.P.   
Toll Mid-Atlantic LP Company, Inc. Toll PA XVII, L.P.    Toll Mid-Atlantic LP
Company, Inc. Toll PA XVIII, L.P.    Toll Mid-Atlantic LP Company, Inc. Toll PA
XIX, L.P.    Toll Mid-Atlantic LP Company, Inc. Toll PA Development LP    Toll
Mid-Atlantic LP Company, Inc. Toll PA Management LP    Toll Mid-Atlantic LP
Company, Inc. Toll Realty Holdings LP    Toll Realty Holdings Corp. I Toll RI,
L.P.    Toll Northeast LP Company, Inc. Toll RI II, L.P.    Toll Northeast LP
Company, Inc. Toll SC, L.P.    Toll Southeast LP Company, Inc. Toll SC II, L.P.
   Toll Southeast LP Company, Inc. Toll SC III, L.P.    Toll Southeast LP
Company, Inc. Toll SC IV, L.P.    Toll Southeast LP Company, Inc. Toll Stonebrae
LP    Toll West Coast LLC Toll VA, L.P.    Toll VA GP Corp. Toll VA II, L.P.   
Toll VA GP Corp. Toll VA III, L.P.    Toll VA III, L.L.C. Toll VA IV, L.P.   
Toll VA GP Corp. Toll VA V, L.P.    Toll VA GP Corp. Toll VA VI, L.P.    Toll VA
GP Corp. Toll VA VII, L.P.    Toll VA GP Corp. Toll VA VIII, L.P.    Toll VA GP
Corp. Toll WV LP    Toll WV GP Corp. Toll YL II, L.P.    Toll West Coast LLC
Toll-Dublin, L.P.    Toll West Coast LLC



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANIES

89 Park Avenue LLC

Arbor Hills Development LLC

Arbors Porter Ranch, LLC

Belmont Country Club I LLC

Belmont Country Club II LLC

Block 268 LLC

Brier Creek Country Club I LLC

Brier Creek Country Club II LLC

Byers Commercial LLC

Component Systems I LLC

Component Systems II LLC

Dominion Valley Country Club I LLC

Dominion Valley Country Club II LLC

Frenchman’s Reserve Realty LLC

Goshen Road Land Company LLC

Hatboro Road Associates LLC

Hoboken Land I LLC

Jacksonville TBI Realty LLC

Liseter Land Company LLC

Liseter, LLC

LL Parcel E, LLC

Long Meadows TBI, LLC

Martinsburg Ventures, L.L.C.

Mizner Realty L.L.C.

Naples TBI Realty LLC

Orlando TBI Realty LLC

Placentia Development Company, LLC

Plum Canyon Master LLC

PRD Investors, LLC

Rancho Costera LLC

Regency at Dominion Valley LLC

The Regency Golf Club I LLC

The Regency Golf Club II LLC

Shapell Hold Properties No. 1, LLC

Shapell Land Company, LLC

South Riding Realty LLC

SR Amberlea LLC

SRLP II LLC

Tampa TBI Realty LLC

TB Kent Partners LLC

Toll Austin TX LLC

Toll Austin TX II LLC

Toll Austin TX III LLC



--------------------------------------------------------------------------------

Toll BBC LLC

Toll BBC II LLC

Toll CA I LLC

Toll CA III LLC

Toll CA Note II LLC

Toll Cedar Hunt LLC

Toll CO I LLC

Toll Corners LLC

Toll Dallas TX LLC

Toll-Dublin, LLC

Toll Equipment, L.L.C.

Toll FL I, LLC

Toll FL IV LLC

Toll FL V LLC

Toll Glastonbury LLC

Toll Henderson LLC

Toll Houston Land LLC

Toll Houston TX LLC

Toll Jupiter LLC

Toll ID I LLC

Toll IN LLC

Toll Land VII LLC

Toll Lexington LLC

Toll MA I LLC

Toll MA II LLC

Toll MA III LLC

Toll MA IV LLC

Toll MA Development LLC

Toll MA Holdings LLC

Toll MA Land II GP LLC

Toll MA Management LLC

Toll MD I, L.L.C.

Toll MD II LLC

Toll MD III LLC

Toll MD IV LLC

Toll Mid-Atlantic II LLC

Toll Midwest LLC

Toll NC I LLC

Toll NC IV LLC

Toll NC Note LLC

Toll NC Note II LLC

Toll Northeast II LLC

Toll Northeast VIII LLC

Toll North LV LLC

Toll North Reno LLC

Toll NV GP I LLC



--------------------------------------------------------------------------------

Toll NV Holdings LLC

Toll NY II LLC

Toll PA Twin Lakes LLC

Toll Prasada LLC

Toll San Antonio TX LLC

Toll Southeast II LLC

Toll South LV LLC

Toll South Reno LLC

Toll Southwest LLC

Toll Southwest II LLC

Toll Sparks LLC

Toll Stratford LLC

Toll SW Holding LLC

Toll TX Note LLC

Toll VA L.L.C.

Toll VA III L.L.C.

Toll Van Wyck, LLC

Toll Vanderbilt II LLC

Toll West Coast LLC

Toll West Coast II LLC

Upper K Investors, LLC

Upper-K Shapell, LLC

Vanderbilt Capital LLC

Virginia Construction Co. I, LLC

Virginia Construction Co. II, LLC

 

LIMITED LIABILITY COMPANY    SOLE MEMBER First Brandywine LLC I    First
Brandywine Investment Corp. II First Brandywine LLC II    First Brandywine
Investment Corp. II



--------------------------------------------------------------------------------

EXHIBIT C

PARTNERSHIPS

 

PARTNERSHIP

  

GENERAL PARTNER

Estates at Princeton Junction, L.P.    Toll NJ I, L.L.C. Hoboken Land LP    Toll
NJ I, L.L.C. Laurel Creek, L.P.    Toll NJ I, L.L.C. Toll at Westlake, L.P.   
Toll NJ I, L.L.C. Toll Grove LP    Toll NJ I, L.L.C. Toll Hudson LP    Toll NJ
I, L.L.C. Toll Land IV Limited Partnership    Toll NJ I, L.L.C. Toll Land XI
Limited Partnership    Toll NJ I, L.L.C. Toll Land XVI Limited Partnership   
Toll NJ I, L.L.C. Toll Land XXV Limited Partnership    Toll NJ I, L.L.C. Toll
NJ, L.P.    Toll NJ I, L.L.C. Toll NJ II, L.P.    Toll NJ I, L.L.C. Toll NJ III,
L.P.    Toll NJ I, L.L.C. Toll NJ IV, L.P.    Toll NJ I, L.L.C. Toll NJ V, L.P.
   Toll NJ I, L.L.C. Toll NJ VI, L.P.    Toll NJ I, L.L.C. Toll NJ VII, L.P.   
Toll NJ I, L.L.C. Toll NJ VIII, L.P.    Toll NJ I, L.L.C. Toll NJ XI, L.P.   
Toll NJ I, L.L.C. Toll NJ XII LP    Toll NJ I, L.L.C.

LIMITED LIABILITY COMPANIES

126-142 Morgan Street Urban Renewal LLC

134 Bay Street LLC

700 Grove Street Urban Renewal LLC

1400 Hudson LLC

1451 Hudson LLC

1450 Washington LLC

1500 Garden St. LLC

Block 255 LLC

CWG Construction Company LLC

Enclave at Long Valley I LLC

Enclave at Long Valley II LLC

Hoboken Cove LLC

Morgan Street JV LLC

PT Maxwell Holdings, LLC

PT Maxwell, L.L.C.

Regency at Denville LLC

Regency at Washington I LLC

Regency at Washington II LLC



--------------------------------------------------------------------------------

Toll EB LLC

Toll Hoboken LLC

Toll Morgan Street LLC

Toll NJ I, L.L.C.

Toll NJ II, L.L.C.

Toll NJ III LLC

Toll NJ IV LLC

Toll Port Imperial LLC



--------------------------------------------------------------------------------

Schedule 2

[Reserved]



--------------------------------------------------------------------------------

Schedule 3

See attached



--------------------------------------------------------------------------------

First Huntington Finance Corp.

Schedule 3 - Permitted Liens

 

Project

 

Lienholder

 

Obligor

 

Collateral

 

Balance

   

Maturity Date

   

Location

Wappinger   Legal 1031 Exchange Services, Inc   Toll Land V limited Partnership
  Non-Recourse     1,000,000.00       2/27/2020     Wappinger, NY
Penn Land Farms   Bernard K Ciliberto & Cydney S Ciliberto   Toll PA LP  
Non-Recourse     20,829.42       10/31/2018     Perkasie, PA Laurel Ridge  
Norman Hooker and Joyce Hooker   Toll MD VIII Limited Partnership   Non-Recourse
    3,092,835.22       11/6/2019     Abingdon, MD Bethel Sand  
Gary Michael & Assoc., Trustee   Toll Ct II Limited Partnership   Non-Recourse  
  1,430,986.00       08/03/2019     Bethel, CT Firerock  
Retreat at Firerock, LLP   Toll Brothers AZ Construction Company   Non-Recourse
    3,523,257.10       10/31/2022     Fountain Hills, AZ Hacienda Lakes  
Woods, Weidenmiller, Michetti & Rudnick, P.L.   Toll FL XIII Limited Partnership
  Non-Recourse     9,586,952.00       08/18/2019     Naples, FLA
Ridings at North Branch   Adair LLC   Toll MD XI Limited Partnership  
Non-Recourse     2,370,994.73       7/18/2019     Gambrills, MD Gunner  
Gunner Properties LTD   Toll PA XV LP   Non-Recourse     1,370,226.45      
10/31/2019     Upper Uwchlan Twp Jaindl   Jiandl Land Company   Toll PA XVIII LP
  Non-Recourse     5,124,415.57       9/13/2019     South Whitehall Twp
Tannerwood   Segale Properties LLC   Toll Bros Inc   Non-Recourse    
7,650,000.00       8/11/2018     North Bend, WA Stonebrook   RRW Stonebrook, LLC
  Toll NV, LP   Non-Recourse     3,012,513.11       10/31/2018     Sparks, NV
Rolling Oaks   200 Leucadendra, LLC   Toll Southeast LP Company   Non-Recourse  
  2,923,720.31       2/21/2020     Southwest Ranches, FLA Whisper Ranch  
KEMF Hawes and Riggs, LLC   Toll Brothers AZ LP   Non-Recourse     5,651,400.86
      10/31/2023     Queen Creek, AZ Edge on Hudson  
Lighthouse Landing Communities LLC   Toll Northeast LP Company   Non-Recourse  
  5,257,348.97       8/31/2018     Sleepy Hollow, NY Summerlin  
the Howard Hughes Company, LLC   Toll South LV LLC   Non-Recourse    
35,834,122.50       12/11/2018     Las Vegas, NV Prasada 1  
Suburban Land reserve, Inc   Toll Brothers AZ LP   Non-Recourse    
19,500,000.00       5/1/2028     Surprise, AZ Prasada 2  
Suburban Land reserve, Inc   Toll Brothers AZ LP   Non-Recourse    
38,481,328.00       5/1/2025     Surprise, AZ Altura  
City of Las Vegas Improvement District 808 & 810   Toll South LV LLC  
Non-Recourse     675,764.39       04/01/2031     Las Vegas, NV Coastal Oaks  
Tolomato Community Development District   Toll Jacksonville Limited Partnership
  Non-Recourse     6,798,896.00       5/1/2037     Ponte Vedre Fairway Hills  
Clark County Township   Toll South LV LLC   Non-Recourse     92,971.06      
12/01/2020     Las Vegas, NV Fortana  
City of Henderson Improvement District T-18   Toll Henderson LLC   Non-Recourse
    136,263.10       06/01/2035     Henderson, NV Franklin Park @ Providence -
Traditions   City of Las Vegas Improvement District 607   Toll North LV LLC  
Non-Recourse     199,134.06       04/01/2024     Las Vegas, NV Granite Heights  
Clark County Improvement District 159   Toll South LV LLC   Non-Recourse    
1,819,093.25       06/01/2035     Las Vegas, NV Hacienda Lakes  
Hacienda Lakes Community Development District  
Toll Florida XIII Limited Partnership   Non-Recourse     7,576,294.02      
05/01/2046     Naples, FL Inspirada 5.2 Common  
City of Henderson Improvement District T-18   Toll Henderson LLC   Non-Recourse
    981,796.46       06/01/2035     Henderson, NV Inspirada 7.3 Marin  
City of Henderson Improvement District T-18   Toll Henderson LLC   Non-Recourse
    586,917.68       06/01/2035     Henderson, NV Inspirada 7.3 Vistimar  
City of Henderson Improvement District T-18   Toll Henderson LLC   Non-Recourse
    547,260.59       06/01/2035     Henderson, NV Ironwood  
Clark County Improvement District 159   Toll South LV LLC   Non-Recourse    
1,072,911.09       06/01/2035     Las Vegas, NV Los Altos  
City of Las Vegas Improvement District 808 & 810   Toll South LV LLC  
Non-Recourse     452,023.44       04/01/2031     Las Vegas, NV Milano  
City of Henderson Improvement District T-18   Toll Henderson LLC   Non-Recourse
    54,505.24       06/01/2035     Henderson, NV Parkland Golf & Country Club  
North Springs Improvement District   Toll FL V LLC   Non-Recourse     518,757.99
      05/01/2026     Parkland Golf and Country Club Regency - Common  
Clark County Improvement District 159   Toll South LV LLC   Non-Recourse    
2,561,592.44       06/01/2035     Las Vegas, NV Regency Palisades  
Clark County Improvement District 159   Toll South LV LLC   Non-Recourse    
694,131.68       06/01/2035     Las Vegas, NV Regency Pinnacle  
Clark County Improvement District 159   Toll South LV LLC   Non-Recourse    
420,998.22       06/01/2035     Las Vegas, NV Regency Summit  
Clark County Improvement District 159   Toll South LV LLC   Non-Recourse    
727,696.58       06/01/2035     Las Vegas, NV Somersett Parcel 2C   City of Reno
  Toll North Reno LLC   Non-Recourse     99,781.59       09/01/2022     Reno, NV
Somersett Parcel 6   City of Reno   Toll North Reno LLC   Non-Recourse    
567,817.94       09/01/2022     Reno, NV Veneto  
City of Henderson Improvement District T-18   Toll Henderson LLC   Non-Recourse
    68,131.55       06/01/2035     Henderson, NV Shadow Point  
City of Las Vegas Improvement District 812   Toll South LV LLC   Non-Recourse  
  1,797,025.26       10/1/2035     Las Vegas, NV Settlement at 20 Mile  
Tolomato Community Development District   Toll Southeast Limited Partnership  
Non-Recourse     867,700.00       5/1/2039     Ponte Vedre, FL Cutler  
Shacklett Realty LP   Toll Pa XIV LP   Recourse     2,600,000.00      
09/01/2019     Whitemarsh, PA     Toll ID I LLC         Kuna Hill  
Margaret Hill Family LP   Toll Bros Inc   Recourse     1,384,454.89      
2/10/2020     Kuna, ID Cartwright   Cartwright Ranch, LLC  
Toll ID I LLC (Toll Bros Inc)   Recourse     2,807,715.25       9/15/2018    
Boise, ID Toll VA III Bonds     Toll VA III, LP       2,360,000.00      
11/1/2023     Emporia, VA Toll IN Bonds     Toll IN LLC       11,300,000.00    
  2/1/2046    

Total

          195,600,564.01      

Schedule 3 - Permitted Liens



--------------------------------------------------------------------------------

Schedule 4

None



--------------------------------------------------------------------------------

Schedule 6

None



--------------------------------------------------------------------------------

Schedule 7

See attached



--------------------------------------------------------------------------------

SCHEDULE 7

Subsidiaries

as of

October 31, 2018

A. Corporations

 

1.

110-112 Third Ave. Realty Corp., a New York corporation.

2.

Dominion III Corp., a Delaware corporation.

3.

ESE Consultants, Inc., a Delaware corporation.

4.

ESE Consultants, Inc., a Texas corporation.

5.

ESE of North Carolina, PC, a North Carolina professional corporation.

6.

First Brandywine Investment Corp. II, a Delaware corporation.

7.

First Brandywine Investment Corp. IV, a Delaware corporation.

8.

First Huntingdon Finance Corp., a Delaware corporation.

9.

GCAM Holding Co., Inc., a Delaware corporation.

10.

Hampton Hall Club, Inc., a South Carolina non-profit corporation.

11.

Hampton Pointe Club, Inc., a South Carolina non-profit corporation.

12.

HQZ Acquisitions, Inc., a Michigan corporation.

13.

Jupiter Country Club, Inc., a Florida non-profit corporation.

14.

Philmont Insurance Company, a Vermont corporation.

15.

PRD Investors, Inc., a Delaware corporation.

16.

Shapell Homes, Inc., a Delaware corporation.

17.

Shapell Industries, Inc., a Delaware corporation.

18.

The Silverman Building Companies, Inc., a Michigan corporation.

19.

TBI Mortgage Company, a Delaware corporation.

20.

TBI Smart Home Solutions, Inc., a New Jersey corporation.

21.

TB Proprietary Corp., a Delaware corporation.

22.

TIS Logistics, Inc., a Pennsylvania corporation.

23.

Toll Apartments LP Company, Inc., a Delaware corporation.

24.

Toll Architecture, Inc., a Delaware corporation.

25.

Toll Architecture I, P.A., a Delaware professional corporation.

26.

Toll Bros. of Arizona, Inc., an Arizona corporation.

27.

Toll Bros. of North Carolina, Inc., a North Carolina corporation.

28.

Toll Bros. of North Carolina II, Inc., a North Carolina corporation.

29.

Toll Bros., Inc., a Pennsylvania corporation.

30.

Toll Bros., Inc., a Texas corporation.

31.

Toll Brothers AZ Construction Company, an Arizona corporation.

32.

Toll Brothers Canada USA, Inc., a Delaware corporation.

33.

Toll Brothers Finance Corp., a Delaware corporation.

34.

Toll Brothers International Holdings, Inc., a Delaware corporation.

35.

Toll Brothers Real Estate, Inc., a Pennsylvania corporation.

36.

Toll CA Holdings, Inc., a Delaware corporation.

37.

Toll Centennial Corp., a Delaware corporation.

38.

Toll Corp., a Delaware corporation.

39.

Toll DC GP Corp., a District of Columbia corporation.



--------------------------------------------------------------------------------

40.

Toll Diamond Corp., a Delaware corporation.

41.

Toll Golden Corp., a Delaware corporation.

42.

Toll Holdings, Inc., a Delaware corporation.

43.

Toll Land Corp. No. 6, a Pennsylvania corporation.

44.

Toll Land Corp. No. 50, a Delaware corporation.

45.

Toll Mid-Atlantic V Corp., a Delaware corporation.

46.

Toll Mid-Atlantic LP Company, Inc., a Delaware corporation.

47.

Toll MI VII Corp., a Michigan corporation.

48.

Toll NJX-I Corp., a Delaware corporation.

49.

Toll Northeast V Corp., a Delaware corporation.

50.

Toll Northeast LP Company, Inc., a Delaware corporation.

51.

Toll Northeast Services, Inc., a Delaware corporation.

52.

Toll NV GP Corp., a Nevada corporation.

53.

Toll Realty Holdings Corp. I, a Delaware corporation.

54.

Toll Realty Holdings Corp. II, a Delaware corporation.

55.

Toll Southeast LP Company, Inc., a Delaware corporation.

56.

Toll SW Holding I Corp., a Nevada corporation.

57.

Toll VA GP Corp., a Delaware corporation.

58.

Toll VA Member Two, Inc., a Delaware corporation.

59.

Toll WV GP Corp., a West Virginia corporation.

60.

Upper K Investors, Inc., a Delaware corporation.

61.

Valeria Sewerage Works Corporation, a New York corporation.

62.

Westminster Abstract Company, a Pennsylvania corporation.

63.

Westminster Insurance Agency, Inc., a Pennsylvania corporation.

64.

Westminster Security Company, a New Jersey corporation.

65.

Westminster Title Company, Inc., a California corporation.

B. Partnerships

 

1.

Ashford Land Company, L.P., a Delaware limited partnership.

2.

Audubon Ridge, L.P., a Pennsylvania limited partnership.

3.

Belmont Land, L.P., a Virginia limited partnership.

4.

Binks Estates Limited Partnership, a Florida limited partnership.

5.

The Bird Estate Limited Partnership, a Massachusetts limited partnership.

6.

Broad Run Associates, L.P., a Pennsylvania limited partnership.

7.

Broad Washington, L.P., a Delaware limited partnership.

8.

Byers Commercial LP, a Pennsylvania limited partnership.

9.

CC Estates Limited Partnership, a Massachusetts limited partnership.

10.

Cold Spring Hunt, L.P., a Pennsylvania limited partnership.

11.

Coleman-Toll Limited Partnership, a Nevada limited partnership.

12.

Dominion Country Club, L.P., a Virginia limited partnership.

13.

Estates at Princeton Junction, L.P., a New Jersey limited partnership.

14.

Fairfax Investment, L.P., a Virginia limited partnership.

15.

First Brandywine Partners, L.P., a Delaware partnership.

16.

Gibraltar Road LP, a Pennsylvania limited partnership.

17.

Greens at Waynesborough, L.P., a Pennsylvania limited partnership.



--------------------------------------------------------------------------------

18.

Hoboken Land LP, a New Jersey limited partnership.

19.

Hockessin Chase, L.P., a Delaware limited partnership.

20.

Laurel Creek, L.P., a New Jersey limited partnership.

21.

Loudoun Valley Associates, L.P., a Virginia limited partnership.

22.

NC Country Club Estates Limited Partnership, a North Carolina limited
partnership.

23.

Plymouth Apartments Management LP, a Pennsylvania limited partnership.

24.

Reston Note Co. LP, a Virginia limited partnership.

25.

Silverman-Toll Limited Partnership, a Michigan limited partnership

26.

Sorrento at Dublin Ranch I LP, a California limited partnership.

27.

Sorrento at Dublin Ranch III LP, a California limited partnership.

28.

South Riding Amberlea LP, a Virginia limited partnership.

29.

South Riding, L.P., a Virginia limited partnership.

30.

South Riding Partners Amberlea LP, a Virginia limited partnership.

31.

South Riding Partners, L.P., a Virginia limited partnership.

32.

Southport Landing Limited Partnership, a Connecticut limited partnership.

33.

Springton Pointe, L.P., a Pennsylvania limited partnership.

34.

Stone Mill Estates, L.P. a Pennsylvania limited partnership.

35.

Swedesford Chase, L.P., a Pennsylvania limited partnership.

36.

TBI/Palm Beach Limited Partnership, a Florida limited partnership.

37.

Toll Apartments, LP, a Delaware limited partnership.

38.

Toll at Brier Creek Limited Partnership, a North Carolina limited partnership.

39.

Toll at Westlake, L.P., a New Jersey limited partnership.

40.

Toll at Whippoorwill, L.P., a New York limited partnership.

41.

Toll Brooklyn L.P., a New York limited partnership.

42.

Toll Brooklyn Pier GP L.P., a New York limited partnership.

43.

Toll Brooklyn Pier L.P., a New York limited partnership.

44.

Toll Brothers AZ Limited Partnership, an Arizona limited partnership.

45.

Toll CA, L.P., a California limited partnership.

46.

Toll CA II, L.P., a California limited partnership.

47.

Toll CA III, L.P., a California limited partnership.

48.

Toll CA IV, L.P., a California limited partnership.

49.

Toll CA V, L.P., a California limited partnership.

50.

Toll CA VI, L.P., a California limited partnership.

51.

Toll CA VII, L.P., a California limited partnership.

52.

Toll CA VIII, L.P., a California limited partnership.

53.

Toll CA IX, L.P., a California limited partnership.

54.

Toll CA X, L.P., a California limited partnership.

55.

Toll CA XI, L.P., a California limited partnership.

56.

Toll CA XII, L.P., a California limited partnership.

57.

Toll CA XIX, L.P., a California limited partnership.

58.

Toll CA XX, L.P., a California limited partnership.

59.

Toll CO, L.P., a Colorado limited partnership.

60.

Toll CO II, L.P., a Colorado limited partnership.

61.

Toll CO III, L.P., a Colorado limited partnership.

62.

Toll CP Limited Partnership, a Maryland limited partnership.

63.

Toll CT Limited Partnership, a Connecticut limited partnership.



--------------------------------------------------------------------------------

64.

Toll CT II Limited Partnership, a Connecticut limited partnership.

65.

Toll CT III Limited Partnership, a Connecticut limited partnership.

66.

Toll CT IV Limited Partnership, a Connecticut limited partnership.

67.

Toll DE LP, a Delaware limited partnership.

68.

Toll DE II LP, a Delaware limited partnership.

69.

Toll District 7 LP, a California limited partnership.

70.

Toll Dolington LP, a Pennsylvania limited partnership.

71.

Toll Estero Limited Partnership, a Florida limited partnership.

72.

Toll FL Limited Partnership, a Florida limited partnership.

73.

Toll FL II Limited Partnership, a Florida limited partnership.

74.

Toll FL III Limited Partnership, a Florida limited partnership.

75.

Toll FL IV Limited Partnership, a Florida limited partnership.

76.

Toll FL V Limited Partnership, a Florida limited partnership.

77.

Toll FL VI Limited Partnership, a Florida limited partnership.

78.

Toll FL VII Limited Partnership, a Florida limited partnership.

79.

Toll FL VIII Limited Partnership, a Florida limited partnership.

80.

Toll FL X Limited Partnership, a Florida limited partnership.

81.

Toll FL XI Limited Partnership, a Florida limited partnership.

82.

Toll FL XII Limited Partnership, a Florida limited partnership.

83.

Toll FL XIII Limited Partnership, a Florida limited partnership.

84.

Toll French Creek LP, a Pennsylvania limited partnership.

85.

Toll Ft. Myers Limited Partnership, a Florida limited partnership.

86.

Toll GA LP, a Georgia limited partnership.

87.

Toll Gibraltar LP, a Pennsylvania limited partnership.

88.

Toll Grove LP, a New Jersey limited partnership.

89.

Toll Hudson LP, a New Jersey limited partnership.

90.

Toll IL HWCC, L.P., an Illinois limited partnership.

91.

Toll IL, L.P., an Illinois limited partnership.

92.

Toll IL II, L.P., an Illinois limited partnership.

93.

Toll IL III, L.P., an Illinois limited partnership.

94.

Toll IL IV, L.P., an Illinois limited partnership.

95.

Toll IL WSB, L.P., an Illinois limited partnership.

96.

Toll Jacksonville Limited Partnership, a Florida limited partnership.

97.

Toll Land IV Limited Partnership, a New Jersey limited partnership.

98.

Toll Land V Limited Partnership, a New York limited partnership.

99.

Toll Land VI Limited Partnership, a New York limited partnership.

100.

Toll Land IX Limited Partnership, a Virginia limited partnership.

101.

Toll Land X Limited Partnership, a Virginia limited partnership.

102.

Toll Land XI Limited Partnership, a New Jersey limited partnership.

103.

Toll Land XV Limited Partnership, a Virginia limited partnership.

104.

Toll Land XVI Limited Partnership, a New Jersey limited partnership.

105.

Toll Land XVIII Limited Partnership, a Connecticut limited partnership.

106.

Toll Land XIX Limited Partnership, a California limited partnership.

107.

Toll Land XX Limited Partnership, a California limited partnership.

108.

Toll Land XXI Limited Partnership, a Virginia limited partnership.

109.

Toll Land XXII Limited Partnership, a California limited partnership.



--------------------------------------------------------------------------------

110.

Toll Land XXIII Limited Partnership, a California limited partnership.

111.

Toll Land XXV Limited Partnership, a New Jersey limited partnership.

112.

Toll MA Land Limited Partnership, a Massachusetts limited partnership.

113.

Toll MA Land III Limited Partnership, a Massachusetts limited partnership.

114.

Toll MD AF Limited Partnership, a Maryland limited partnership.

115.

Toll MD Limited Partnership, a Maryland limited partnership.

116.

Toll MD II Limited Partnership, a Maryland limited partnership.

117.

Toll MD III Limited Partnership, a Maryland limited partnership.

118.

Toll MD IV Limited Partnership, a Maryland limited partnership.

119.

Toll MD V Limited Partnership, a Maryland limited partnership.

120.

Toll MD VI Limited Partnership, a Maryland limited partnership.

121.

Toll MD VII Limited Partnership, a Maryland limited partnership.

122.

Toll MD VIII Limited Partnership, a Maryland limited partnership.

123.

Toll MD IX Limited Partnership, a Maryland limited partnership.

124.

Toll MD X Limited Partnership, a Maryland limited partnership.

125.

Toll MD XI Limited Partnership, a Maryland limited partnership.

126.

Toll MI Limited Partnership, a Michigan limited partnership.

127.

Toll MI II Limited Partnership, a Michigan limited partnership.

128.

Toll MI III Limited Partnership, a Michigan limited partnership.

129.

Toll MI IV Limited Partnership, a Michigan limited partnership.

130.

Toll MI V Limited Partnership, a Michigan limited partnership.

131.

Toll MI VI Limited Partnership, a Michigan limited partnership.

132.

Toll MN, L.P., a Minnesota limited partnership.

133.

Toll MN II, L.P., a Minnesota limited partnership.

134.

Toll Naval Associates, a Pennsylvania general partnership.

135.

Toll NC, L.P., a North Carolina limited partnership.

136.

Toll NC II LP, a North Carolina limited partnership.

137.

Toll NC III LP, a North Carolina limited partnership.

138.

Toll NJ, L.P., a New Jersey limited partnership.

139.

Toll NJ II, L.P., a New Jersey limited partnership.

140.

Toll NJ III, L.P., a New Jersey limited partnership.

141.

Toll NJ IV, L.P., a New Jersey limited partnership.

142.

Toll NJ VI, L.P., a New Jersey limited partnership.

143.

Toll NJ VII, L.P., a New Jersey limited partnership.

144.

Toll NJ VIII, L.P., a New Jersey limited partnership.

145.

Toll NJ IX, L.P., a New Jersey limited partnership.

146.

Toll NJ XI, L.P., a New Jersey limited partnership.

147.

Toll NJ XII LP, a New Jersey limited partnership.

148.

Toll Northville Limited Partnership, a Michigan limited partnership.

149.

Toll NV Limited Partnership, a Nevada limited partnership.

150.

Toll NY L.P., a New York limited partnership.

151.

Toll NY III L.P., a New York limited partnership.

152.

Toll NY IV L.P., a New York limited partnership.

153.

Toll NY V L.P., a New York limited partnership.

154.

Toll Orlando Limited Partnership, a Florida limited partnership.

155.

Toll PA, L.P., a Pennsylvania limited partnership.



--------------------------------------------------------------------------------

156.

Toll PA II, L.P., a Pennsylvania limited partnership.

157.

Toll PA III, L.P., a Pennsylvania limited partnership.

158.

Toll PA IV, L.P., a Pennsylvania limited partnership.

159.

Toll PA V, L.P., a Pennsylvania limited partnership.

160.

Toll PA VI, L.P., a Pennsylvania limited partnership.

161.

Toll PA VIII, L.P., a Pennsylvania limited partnership.

162.

Toll PA IX, L.P., a Pennsylvania limited partnership.

163.

Toll PA X, L.P., a Pennsylvania limited partnership.

164.

Toll PA XI, L.P., a Pennsylvania limited partnership.

165.

Toll PA XII, L.P., a Pennsylvania limited partnership.

166.

Toll PA XIII, L.P., a Pennsylvania limited partnership.

167.

Toll PA XIV, L.P., a Pennsylvania limited partnership.

168.

Toll PA XV, L.P., a Pennsylvania limited partnership.

169.

Toll PA XVI, L.P., a Pennsylvania limited partnership.

170.

Toll PA XVII, L.P., a Pennsylvania limited partnership.

171.

Toll PA XVIII, L.P., a Pennsylvania limited partnership.

172.

Toll PA XIX, L.P., a Pennsylvania limited partnership.

173.

Toll PA Development LP, a Pennsylvania limited partnership.

174.

Toll PA Management LP, a Pennsylvania limited partnership.

175.

Toll Plaza, LP, a Pennsylvania limited partnership.

176.

Toll Realty Holdings LP, a Delaware limited partnership.

177.

Toll RI, L.P., a Rhode Island limited partnership.

178.

Toll RI II, L.P., a Rhode Island limited partnership.

179.

Toll SC, L.P., a South Carolina limited partnership.

180.

Toll SC II, L.P., a South Carolina limited partnership.

181.

Toll SC III, L.P., a South Carolina limited partnership.

182.

Toll SC IV, L.P., a South Carolina limited partnership.

183.

Toll Stonebrae LP, a California limited partnership.

184.

Toll VA, L.P., a Virginia limited partnership.

185.

Toll VA II, L.P., a Virginia limited partnership.

186.

Toll VA III, L.P., a Virginia limited partnership.

187.

Toll VA IV, L.P., a Virginia limited partnership.

188.

Toll VA V, L.P., a Virginia limited partnership.

189.

Toll VA VI, L.P., a Virginia limited partnership.

190.

Toll VA VII, L.P., a Virginia limited partnership.

191.

Toll VA VIII, L.P., a Virginia limited partnership.

192.

Toll WA LP, a Washington limited partnership.

193.

Toll WV, L.P., a West Virginia limited partnership.

194.

Toll YL II, L.P., a California limited partnership.

195.

Toll Washington Square LP, a Delaware limited partnership.

196.

Toll-Dublin, L.P., a California limited partnership.

C. Joint Venture Limited Partnership

 

1.

Dolington Land LP, a Pennsylvania limited partnership.



--------------------------------------------------------------------------------

D. Joint Venture (Wholly-Owned)

 

1.

Porter Ranch Development Co., a California joint venture.

E. Limited Liability Companies

 

1.

31 E. Thomas Road LLC, an Arizona limited liability company.

2.

55 West 17th Street Partners LLC, a New York limited liability company.

3.

89 Park Avenue LLC, a New York limited liability company.

4.

100 Barrow Street LLC, a New York limited liability company.

5.

100 Barrow Street Member LLC, a New York limited liability company.

6.

122-130 East 23rd Street Owner LLC, a New York limited liability company.

7.

122-130 East 23 Street Owner Member LLC, a New York limited liability company.

8.

126-142 Morgan Street Urban Renewal LLC, a New Jersey limited liability company.

9.

134 Bay Street LLC, a Delaware limited liability company.

10.

353-357 Broadway Owner LLC, a New York limited liability company.

11.

353-357 Broadway Owner Member LLC, a New York limited liability company.

12.

700 Grove Street Urban Renewal, LLC, a New Jersey limited liability company.

13.

1400 Hudson LLC, a New Jersey limited liability company.

14.

1450 Washington LLC, a New Jersey limited liability company.

15.

1451 Hudson LLC, a New Jersey limited liability company.

16.

1500 Garden St. LLC, a New Jersey limited liability company.

17.

Approvals Management LLC, a Delaware limited liability company.

18.

Approvals Management Member LLC, a Delaware limited liability company.

19.

Arbor Hills Development LLC, a Michigan limited liability company.

20.

Arbor’s Porter Ranch, LLC, a California limited liability company.

21.

Belmont Country Club I LLC, a Virginia limited liability company.

22.

Belmont Country Club II LLC, a Virginia limited liability company.

23.

Block 255 LLC, a New Jersey limited liability company.

24.

Block 268 LLC, a New Jersey limited liability company.

25.

Brier Creek Country Club I LLC, a North Carolina limited liability company.

26.

Brier Creek Country Club II LLC, a North Carolina limited liability company.

27.

Broad Washington GP, LLC, a Delaware limited liability company.

28.

Byers Commercial LLC, a Pennsylvania limited liability company.

29.

Corporate Drive Apartments LLC, a New York limited liability company.

30.

CWG Construction Company LLC, a New Jersey limited liability company.

31.

CWG Management LLC, a New Jersey limited liability company.

32.

Dominion Valley Country Club I LLC, a Virginia limited liability company.

33.

Dominion Valley Country Club II LLC, a Virginia limited liability company.

34.

East Windsor Investments I LLC, a New Jersey limited liability company.

35.

East Windsor Investments II LLC, a New Jersey limited liability company.

36.

Enclave at Long Valley I LLC, a New Jersey limited liability company.

37.

Enclave at Long Valley II LLC, a New Jersey limited liability company.

38.

First Brandywine LLC I, a Delaware limited liability company.

39.

First Brandywine LLC II, a Delaware limited liability company.

40.

First Avenue Sutton Member LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------

41.

French Creek Acquisition GP, LLC a Delaware limited liability company.

42.

Frenchman’s Reserve Realty, LLC, a Florida limited liability company.

43.

GB LB-ESSEX1 LLC, a Delaware limited liability company.

44.

GCAM REO LLC, a Delaware limited liability company.

45.

Gibraltar AB Investments LLC, a Delaware limited liability company.

46.

Gibraltar Asset Management Services LLC, a Delaware limited liability company.

47.

Gibraltar BBI Investments LLC, a Delaware limited liability company.

48.

Gibraltar BMI LLC, a Delaware limited liability company.

49.

Gibraltar Capital and Asset Management LLC, a Delaware limited liability
company.

50.

Gibraltar Real Estate Capital LLC, a Delaware limited liability company.

51.

Golden Triangle Financial LLC, a Delaware limited liability company.

52.

Goshen Road Land Company LLC, a Pennsylvania limited liability company.

53.

Hampton Hall Investments LLC, a South Carolina limited liability company.

54.

Hasentree Country Club I LLC, a North Carolina limited liability company.

55.

Hasentree Country Club II LLC, a North Carolina limited liability company.

56.

Hatboro Road Associates LLC, a Pennsylvania limited liability company.

57.

HBNE Real Estate Investments I LLC, a Delaware limited liability company.

58.

HBNE Real Estate Investments II LLC, a Delaware limited liability company.

59.

HBSE Real Estate Investments I LLC, a Delaware limited liability company.

60.

HBSE Real Estate Investments II LLC, a Delaware limited liability company.

61.

HBWC Real Estate Investments I LLC, a Delaware limited liability company.

62.

HBWC Real Estate Investments II LLC, a Delaware limited liability company.

63.

Heritage Manor Development, LLC, a Massachusetts limited liability company.

64.

HM Investments LLC, a Virginia limited liability company.

65.

HM Investments II LLC, a Virginia limited liability company.

66.

Hoboken Cove LLC, a New Jersey limited liability company.

67.

Hoboken Land I LLC, a Delaware limited liability company.

68.

HW Investments I LLC, an Illinois limited liability company.

69.

HW Investments II LLC, an Illinois limited liability company.

70.

Idaho TradeUp LLC, an Idaho limited liability company.

71.

Jacksonville TBI Realty, LLC, a Florida limited liability company.

72.

Liseter Land Company LLC, a Pennsylvania limited liability company.

73.

Liseter, LLC, a Delaware limited liability company.

74.

LL Parcel E, LLC, a New York limited liability company.

75.

Long Meadows TBI, LLC, a Maryland limited liability company.

76.

Martinsburg Ventures, L.L.C., a Virginia limited liability company.

77.

Mizner Realty, L.L.C., a Florida limited liability company.

78.

Morgan Street JV LLC, a Delaware limited liability company.

79.

Naples TBI Realty, LLC, a Florida limited liability company.

80.

Northville Lake Village Apartments Limited Liability Company, a Michigan limited
liability company.

81.

Orlando TBI Realty LLC, a Florida limited liability company.

82.

Placentia Development Company, LLC, a California limited liability company.

83.

Plum Canyon Master LLC, a Delaware limited liability company.

84.

PRD Investors, LLC, a Delaware limited liability company.

85.

PT Maxwell Holdings, LLC, a New Jersey limited liability company.



--------------------------------------------------------------------------------

86.

P.T. Maxwell, L.L.C., a New Jersey limited liability company.

87.

Rancho Costera LLC, a Delaware limited liability company.

88.

Regency at Denville, LLC, a New Jersey limited liability company.

89.

Regency at Dominion Valley LLC, a Virginia limited liability company.

90.

Regency at Washington I LLC, a New Jersey limited liability company.

91.

Regency at Washington II LLC, a New Jersey limited liability company.

92.

The Regency Golf Club I LLC, a Virginia limited liability company.

93.

The Regency Golf Club II LLC, a Virginia limited liability company.

94.

Ridge at Alta Vista Investments I LLC, a Texas limited liability company.

95.

Ridge at Alta Vista Investments II LLC, a Texas limited liability company.

96.

Ridge Residential LLC, a Delaware limited liability company.

97.

Saugus Residential LLC, a Delaware limited liability company.

98.

Scituate Residential LLC, a Delaware limited liability company.

99.

Shapell Hold Properties No. 1, LLC, a Delaware limited liability company.

100.

Shapell Land Company, LLC, a Delaware limited liability company.

101.

Snowmass Club I LLC, a Colorado limited liability company.

102.

Snowmass Club II LLC, a Colorado limited liability company.

103.

South Riding Realty LLC, a Virginia limited liability company.

104.

SR Amberlea LLC, a Virginia limited liability company.

105.

SRLP II LLC, a Virginia limited liability company.

106.

State College Apartments LLC, a Delaware limited liability company.

107.

STBI-Warrenton, LLC, a Delaware limited liability company.

108.

Tampa TBI Realty LLC, a Florida limited liability company.

109.

TB Frisco Square LLC, a Delaware limited liability company.

110.

TB Howell Mill LLC, a Delaware limited liability company.

111.

TB Kent Partners LLC, a Delaware limited liability company.

112.

TB Orange Apartments I LLC, a Delaware limited liability company.

113.

TB Plano 1 LLC, a Delaware limited liability company.

114.

TB Point Two Welborn LLC, a Delaware limited liability company.

115.

TB Port Liberte LLC, a Delaware limited liability company.

116.

TB Public Ledger LLC, a Delaware limited liability company.

117.

TB Van Buren LLC, a Delaware limited liability company.

118.

TB Warm Springs LLC, a Delaware limited liability company.

119.

TB West Commerce LLC, a Delaware limited liability company.

120.

TL Oil & Gas LLC, a Texas limited liability company.

121.

Toll Apartments Construction Management LLC, a Delaware limited liability
company.

122.

Toll Apartments Development LLC, a Delaware limited liability company.

123.

Toll Apartments GP, LLC, a Delaware limited liability company.

124.

Toll Apartments Management LLC, a Delaware limited liability company.

125.

Toll Austin TX LLC, a Texas limited liability company.

126.

Toll Austin TX II LLC, a Texas limited liability company.

127.

Toll Austin TX III LLC, a Texas limited liability company.

128.

Toll BBC LLC, a Texas limited liability company.

129.

Toll BBC II LLC, a Texas limited liability company.

130.

Toll BCCC, LLC, an Illinois limited liability company.

131.

Toll Brothers Fort Monmouth LLC, a New Jersey limited liability company.



--------------------------------------------------------------------------------

132.

Toll CA I LLC, a California limited liability company.

133.

Toll CA III LLC, a California limited liability company.

134.

Toll CA Note II LLC, a California limited liability company.

135.

Toll Cedar Hunt LLC, a Virginia limited liability company.

136.

Toll CO I LLC, a Colorado limited liability company.

137.

Toll College Park LLC, a Maryland limited liability company.

138.

Toll Commerce LLC, a Delaware limited liability company.

139.

Toll Corners LLC, a Delaware limited liability company.

140.

Toll Dallas TX LLC, a Texas limited liability company.

141.

Toll Damonte LLC, a Nevada limited liability company.

142.

Toll DC IV LLC, a District of Columbia limited liability company.

143.

Toll DC Development LLC, a Delaware limited liability company.

144.

Toll DC Holdings LLC, a Delaware limited liability company.

145.

Toll DC Management LLC, a Delaware limited liability company.

146.

Toll-Dublin, LLC, a California limited liability company.

147.

Toll East 23rd Street LLC, a Delaware limited liability company.

148.

Toll E. 33rd Street LLC, a Delaware limited liability company.

149.

Toll EB, LLC, a Delaware limited liability company.

150.

Toll Equipment, L.L.C., a Delaware limited liability company.

151.

Toll First Avenue LLC, a New York limited liability company.

152.

Toll FL I, LLC, a Florida limited liability company.

153.

Toll FL II LLC, a Florida limited liability company.

154.

Toll FL III LLC, a Florida limited liability company.

155.

Toll FL IV LLC, a Florida limited liability company.

156.

Toll FL V LLC, a Florida limited liability company.

157.

Toll Franklin LLC, a New York limited liability company.

158.

Toll GC LLC, a New York limited liability company.

159.

Toll GC II LLC, a New York limited liability company.

160.

Toll Gibraltar I LLC, a Pennsylvania limited liability company.

161.

Toll Gibraltar II LLC, a Pennsylvania limited liability company.

162.

Toll Glastonbury LLC, a Connecticut limited liability company.

163.

Toll Henderson LLC, a Nevada limited liability company.

164.

Toll Henderson II LLC, a Nevada limited liability company.

165.

Toll Hoboken LLC, a Delaware limited liability company.

166.

Toll Holmdel Urban Renewal LLC, a New Jersey limited liability company.

167.

Toll Houston Land LLC, a Texas limited liability company.

168.

Toll Houston TX LLC, a Texas limited liability company.

169.

Toll Huntington LLC, a Delaware limited liability company.

170.

Toll ID I LLC, an Idaho limited liability company.

171.

Toll IN LLC, an Indiana limited liability company.

172.

Toll Inspirada LLC, a Nevada limited liability company.

173.

Toll Jupiter LLC, a Florida limited liability company.

174.

Toll Land VII LLC, a New York limited liability company.

175.

Toll Landscape, L.L.C., a Delaware limited liability company.

176.

Toll Landscape II, L.L.C., a Delaware limited liability company.

177.

Toll Lexington LLC, a New York limited liability company.



--------------------------------------------------------------------------------

178.

Toll Lexington GC LLC, a New York limited liability company.

179.

Toll MA I LLC, a Massachusetts limited liability company.

180.

Toll MA II LLC, a Massachusetts limited liability company.

181.

Toll MA III LLC, a Massachusetts limited liability company.

182.

Toll MA IV LLC, a Massachusetts limited liability company.

183.

Toll MA Development LLC, a Massachusetts limited liability company.

184.

Toll MA Holdings LLC, a Delaware limited liability company.

185.

Toll MA Land II GP LLC, a Delaware limited liability company.

186.

Toll MA Management LLC, a Massachusetts limited liability company.

187.

Toll Maxwell LLC, a New Jersey limited liability company.

188.

Toll MD I, L.L.C., a Maryland limited liability company.

189.

Toll MD II LLC, a Maryland limited liability company.

190.

Toll MD III LLC, a Maryland limited liability company.

191.

Toll MD IV LLC, a Maryland limited liability company.

192.

Toll MD Realty LLC, a Maryland limited liability company.

193.

Toll Mid-Atlantic II LLC, a Delaware limited liability company.

194.

Toll Midwest LLC, a Delaware limited liability company.

195.

Toll Morgan Street LLC, a Delaware limited liability company.

196.

Toll NC I LLC, a North Carolina limited liability company.

197.

Toll NC IV LLC, a North Carolina limited liability company.

198.

Toll NC Note LLC, a North Carolina limited liability company.

199.

Toll NC Note II LLC, a North Carolina limited liability company.

200.

Toll Needham LLC, a Delaware limited liability company.

201.

Toll NJ I, L.L.C., a New Jersey limited liability company.

202.

Toll NJ II, L.L.C., a New Jersey limited liability company.

203.

Toll NJ III, LLC, a New Jersey limited liability company.

204.

Toll NJ IV LLC, a New Jersey limited liability company.

205.

Toll NJ Apartments Management LLC, a New Jersey limited liability company.

206.

Toll Northeast II LLC, a Delaware limited liability company.

207.

Toll Northeast VIII LLC, a Delaware limited liability company.

208.

Toll North LV LLC, a Nevada limited liability company.

209.

Toll North Reno LLC, a Nevada limited liability company.

210.

Toll NV GP I LLC, a Nevada limited liability company.

211.

Toll NV Holdings LLC, a Nevada limited liability company.

212.

Toll NY II LLC, a New York limited liability company.

213.

Toll Oak Creek Golf LLC, a Maryland limited liability company.

214.

Toll Park Avenue South LLC, a Delaware limited liability company.

215.

Toll Parkland GSC LLC, a Florida limited liability company.

216.

Toll Parkland LLC, a Florida limited liability company.

217.

Toll PA Twin Lakes LLC, a Pennsylvania limited liability company.

218.

Toll Plaza, LLC, a Pennsylvania limited liability company.

219.

Toll Plymouth LLC, a Pennsylvania limited liability company.

220.

Toll Port Imperial LLC, a New Jersey limited liability company.

221.

Toll Prasada LLC, an Arizona limited liability company.

222.

Toll Provost Square I LLC, a Delaware limited liability company.

223.

Toll San Antonio TX LLC, a Texas limited liability company.



--------------------------------------------------------------------------------

224.

Toll Sienna Member LLC, a Texas limited liability company.

225.

Toll Southeast II LLC, a Delaware limited liability company.

226.

Toll South LV LLC, a Nevada limited liability company.

227.

Toll South Reno LLC, a Nevada limited liability company.

228.

Toll Southwest LLC, a Nevada limited liability company.

229.

Toll Southwest II LLC, a Delaware limited liability company.

230.

Toll Sparks LLC, a Nevada limited liability company.

231.

Toll Stratford LLC, a Virginia limited liability company.

232.

Toll Sutton Member Holdings LLC, a New York limited liability company.

233.

Toll SW Holding LLC, a Nevada limited liability company.

234.

Toll Technology Investments, L.L.C., a Delaware limited liability company.

235.

Toll TX Note LLC, a Texas limited liability company.

236.

Toll VA L.L.C., a Delaware limited liability company.

237.

Toll VA III L.L.C., a Virginia limited liability company.

238.

Toll Van Wyck, LLC, a New York limited liability company.

239.

Toll Vanderbilt II LLC, a Rhode Island limited liability company.

240.

Toll Washington Square GP LLC, a Delaware limited liability company.

241.

Toll WBLH Member LLC, a Maryland limited liability company.

242.

Toll West Coast LLC, a Delaware limited liability company.

243.

Toll West Coast II LLC, a Delaware limited liability company.

244.

Upper K Investors, LLC, a Delaware limited liability company.

245.

Upper-K Shapell, LLC, a Delaware limited liability company.

246.

Vanderbilt Capital LLC, a Rhode Island limited liability company.

247.

Van Wyck Residential I LLC, a New York limited liability company.

248.

Van Wyck Residential II LLC, a New York limited liability company.

249.

Virginia Construction Co. I, LLC, a Virginia limited liability company.

250.

Virginia Construction Co. II, LLC, a Virginia limited liability company.

251.

West Chester Partners Apartments LLC, a Pennsylvania limited liability company.

252.

Westminster Title Agency, LLC, a Maryland limited liability company.

F. Joint Venture Limited Liability Companies

 

1.

120 Commerce Apartments LLC, a Delaware limited liability company.

2.

120 Commerce Holdings LLC, a Delaware limited liability company.

3.

TB-CCF Commerce LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------

Schedule 8

None



--------------------------------------------------------------------------------

Schedule 9

None



--------------------------------------------------------------------------------

Schedule 10

None